 

EXHIBIT 10.1

 

CREDIT AGREEMENT

 

Dated as of April 24, 2015

 

among

 

ROLLER BEARING COMPANY OF AMERICA, INC.,

as the Borrower

 

RBC BEARINGS INCORPORATED,
as Holdings,

 

The Several Lenders
from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Swingline Lender and Letter of Credit
Issuer,

 

WELLS FARGO SECURITIES, LLC and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Bookrunners,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

BANK OF AMERICA, N.A.,
KEYBANK NATIONAL ASSOCIATION and
CITIZENS BANK, N.A.,
as Co-Documentation Agents

 

 

 

 

Table of Contents

 

    Page Section 1.         Definitions 1 Section 1.1 Defined Terms 1 Section
1.2 Other Interpretive Provisions 59 Section 1.3 Accounting Terms 59 Section 1.4
Rounding 60 Section 1.5 References to Agreements, Laws, Etc. 60 Section 1.6
Exchange Rates 60 Section 1.7 Limited Condition Acquisition 61       Section
2.         Amount and Terms of Credit 61 Section 2.1 Commitments 61 Section 2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings 63 Section 2.3
Notice of Borrowing 63 Section 2.4 Disbursements of Funds 64 Section 2.5
Repayment of Loans; Evidence of Debt 65 Section 2.6 Conversions and
Continuations 66 Section 2.7 Pro Rata Borrowings 67 Section 2.8 Interest 67
Section 2.9 Interest Periods 68 Section 2.10 Increased Costs, Illegality, Etc.
69 Section 2.11 Compensation 70 Section 2.12 Change of Lending Office 71 Section
2.13 Notice of Certain Costs 71 Section 2.14 Incremental Facilities 71 Section
2.15 Refinancing Amendments 77 Section 2.16 Defaulting Lenders 78       Section
3.         Letters of Credit 80 Section 3.1 Letters of Credit 80 Section 3.2
Letter of Credit Requests 82 Section 3.3 Letter of Credit Participations 83
Section 3.4 Agreement to Repay Letter of Credit Drawings 86 Section 3.5
Increased Costs 87 Section 3.6 New or Successor Letter of Credit Issuer 87
Section 3.7 Role of Letter of Credit Issuer 88 Section 3.8 Cash Collateral 89
Section 3.9 Applicability of ISP and UCP 89 Section 3.10 Conflict with Issuer
Documents 89 Section 3.11 Letters of Credit Issued for Restricted Subsidiaries
89       Section 4.         Fees 90 Section 4.1 Fees 90 Section 4.2 Voluntary
Reduction of Revolving Credit Commitments 91 Section 4.3 Mandatory Termination
of Commitments 91

 

i

 

 

TABLE OF CONTENTS (CONT'D)

 

Section 5.         Payments 92 Section 5.1 Voluntary Prepayments 92 Section 5.2
Mandatory Prepayments 92 Section 5.3 Method and Place of Payment 94 Section 5.4
Net Payments 95 Section 5.5 Computations of Interest and Fees 98 Section 5.6
Limit on Rate of Interest 98       Section 6.         Conditions Precedent to
Initial Borrowing 99 Section 6.1 Credit Documents 99 Section 6.2 Collateral 99
Section 6.3 Legal Opinions 100 Section 6.4 [Reserved] 100 Section 6.5 Closing
Certificates 100 Section 6.6 Authorization of Proceedings of Each Credit Party;
Corporate Documents 100 Section 6.7 Fees 100 Section 6.8 Representations and
Warranties 100 Section 6.9 Solvency Certificate 100 Section 6.10 Acquisition 101
Section 6.11 Patriot Act 101 Section 6.12 Pro Forma Balance Sheet. 101 Section
6.13 Financial Statements 101 Section 6.14 No Company Material Adverse Effect
101 Section 6.15 Refinancing 101       Section 7.         Conditions Precedent
to All Credit Events 101 Section 7.1 No Default; Representations and Warranties
101 Section 7.2 Notice of Borrowing; Letter of Credit Request 102       Section
8.         Representations, Warranties and Agreements 102 Section 8.1 Corporate
Status 102 Section 8.2 Corporate Power and Authority 102 Section 8.3 No
Violation 103 Section 8.4 Litigation 103 Section 8.5 Margin Regulations 103
Section 8.6 Governmental Approvals 103 Section 8.7 Investment Company Act 103
Section 8.8 True and Complete Disclosure 103 Section 8.9 Financial Condition;
Financial Statements 104 Section 8.10 Compliance with Laws; No Default 104
Section 8.11 Tax Matters 104 Section 8.12 Labor Matters 104 Section 8.13
Compliance with ERISA 104 Section 8.14 Subsidiaries 105 Section 8.15
Intellectual Property 105 Section 8.16 Environmental Laws 105 Section 8.17
Properties 105

 

ii

 

 

TABLE OF CONTENTS (CONT'D)

 

Section 8.18 Solvency 105 Section 8.19 Patriot Act 105 Section 8.20
Anti-Terrorism; Anti-Money Laundering 106 Section 8.21 Anti-Corruption 106
Section 8.22 Security Interest in Collateral 106       Section
9.         Affirmative Covenants. 106 Section 9.1 Information Covenants 106
Section 9.2 Books, Records and Inspections 109 Section 9.3 Maintenance of
Insurance 110 Section 9.4 Payment of Taxes 110 Section 9.5 Preservation of
Existence; Consolidated Corporate Franchises 110 Section 9.6 Compliance with
Statutes, Regulations, Etc. 111 Section 9.7 ERISA 111 Section 9.8 Maintenance of
Properties 111 Section 9.9 Transactions with Affiliates 112 Section 9.10
[Reserved] 112 Section 9.11 Additional Guarantors and Grantors 112 Section 9.12
Pledge of Additional Stock and Evidence of Indebtedness 113 Section 9.13 Use of
Proceeds 113 Section 9.14 Further Assurances 113 Section 9.15 Lines of Business
115       Section 10.         Negative Covenants 115 Section 10.1 Limitation on
Indebtedness 116 Section 10.2 Limitation on Liens 120 Section 10.3 Limitation on
Fundamental Changes 120 Section 10.4 Limitation on Sale of Assets 122 Section
10.5 Limitation on Restricted Payments 123 Section 10.6 Limitation on Subsidiary
Distributions 126 Section 10.7 Financial Covenants 130 Section 10.8 Activities
of Holdings 131 Section 10.9 End of Fiscal Years; Fiscal Quarters 131      
Section 11.         Events of Default 131 Section 11.1 Payments 131 Section 11.2
Representations, Etc. 131 Section 11.3 Covenants 131 Section 11.4 Default Under
Other Agreements 132 Section 11.5 Bankruptcy, Etc. 133 Section 11.6 ERISA 133
Section 11.7 Guarantee 133 Section 11.8 Security Documents 133 Section 11.9
Security Agreement 134 Section 11.10 Mortgages 134 Section 11.11 Judgments 134
Section 11.12 Change of Control 134 Section 11.13 Application of Proceeds 134

 

iii

 

 

TABLE OF CONTENTS (CONT'D)

 

Section 11.14 Equity Cure 135       Section 12.         The Agents 136 Section
12.1 Appointment 136 Section 12.2 Delegation of Duties 136 Section 12.3
Exculpatory Provisions 137 Section 12.4 Reliance by Agents 137 Section 12.5
Notice of Default 138 Section 12.6 Non-Reliance on Administrative Agent,
Collateral Agent and Other Lenders 138 Section 12.7 Indemnification 139 Section
12.8 Agents in Their Individual Capacities 139 Section 12.9 Successor Agents 140
Section 12.10 Withholding Tax 140 Section 12.11 Agents Under Security Documents
and Guarantee 141 Section 12.12 Right to Realize on Collateral and Enforce
Guarantee 141       Section 13.         Miscellaneous 142 Section 13.1
Amendments, Waivers and Releases 142 Section 13.2 Notices 144 Section 13.3 No
Waiver; Cumulative Remedies 145 Section 13.4 Survival of Representations and
Warranties 145 Section 13.5 Payment of Expenses; Indemnification 146 Section
13.6 Successors and Assigns; Participations and Assignments 146 Section 13.7
Replacements of Lenders Under Certain Circumstances 150 Section 13.8
Adjustments; Set-off 151 Section 13.9 Counterparts 151 Section 13.10
Severability 152 Section 13.11 Integration 152 Section 13.12 GOVERNING LAW 152
Section 13.13 Submission to Jurisdiction; Waivers 152 Section 13.14
Acknowledgments 152 Section 13.15 WAIVERS OF JURY TRIAL 153 Section 13.16
Confidentiality 154 Section 13.17 Direct Website Communications 154 Section
13.18 USA PATRIOT Act 156 Section 13.19 Judgment Currency 156 Section 13.20
Payments Set Aside 156 Section 13.21 Special Provisions Relating to Currencies
Other Than Dollars 156

 

iv

 

 

SCHEDULES       Schedule 1.1(a) Existing Letters of Credit Schedule 1.1(b)
Mortgaged Properties Schedule 1.1(c) Commitments of Lenders Schedule 1.1(d)
Hedge Banks Schedule 8.13 Subsidiaries Schedule 9.14(e) Post-Closing Actions
Schedule 10.1 Closing Date Indebtedness Schedule 10.2 Closing Date Liens
Schedule 10.4 Closing Date Asset Sale Contracts Schedule 10.5 Closing Date
Investments Schedule 13.2 Notice Addresses     EXHIBITS       Exhibit A Form of
Joinder Agreement Exhibit B Form of Guarantee Exhibit C Form of Pledge Agreement
Exhibit D Form of Security Agreement Exhibit E Form of Letter of Credit Request
Exhibit F Form of Credit Party Closing Certificate Exhibit G Form of Assignment
and Acceptance Exhibit H-1 Form of Promissory Note (Initial Term Loans) Exhibit
H-2 Form of Promissory Note (Revolving Credit Loans) Exhibit I Form of First
Lien Intercreditor Agreement Exhibit J [Reserved] Exhibit K Form of Non-Bank Tax
Certificate Exhibit L Form of Conversion/Continuation Notice Exhibit M Form of
Perfection Certificate

 

 

 

 

CREDIT AGREEMENT, dated as of April 24, 2015, as amended, restated, supplemented
or otherwise modified from time to time, among RBC BEARINGS INCORPORATED, a
Delaware corporation (“Holdings”), ROLLER BEARING COMPANY OF AMERICA, INC., a
Delaware corporation (the “Borrower”), the lending institutions from time to
time parties hereto (each a “Lender” and, collectively, the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent,
Swingline Lender and Letter of Credit Issuer (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1).

 

WHEREAS, pursuant to the Equity Purchase Agreement, dated as of March 26, 2015
(as amended from time to time in accordance therewith, the “Acquisition
Agreement”), among the Borrower, Holdings, Dover Corporation (Canada) Limited
and Dover Engineered Systems, Inc., the Borrower will purchase (i) all of the
issued and outstanding shares of common stock of Avborne Accessory Group, Inc.,
a Delaware corporation, all of the issued and outstanding shares of common stock
of Sonic Industries, Inc., a California corporation and all of the outstanding
limited liability company interests of Sargent Aerospace & Defense LLC, a
Delaware limited liability company, and (ii) certain intellectual property of
Delaware Capital Formation, Inc. as specified therein (the entities described in
clauses (i) and (ii), collectively the “Company”);

 

WHEREAS, in connection with the foregoing, Holdings and the Borrower have
requested that the Lenders extend credit in the form of (a) Initial Term Loans
to the Borrower on the Closing Date, in an aggregate principal amount of
$200,000,000 and (b) Revolving Credit Loans made available to the Borrower at
any time and from time to time prior to the Revolving Credit Maturity Date in
Dollars or Alternative Currencies, in an aggregate Dollar Equivalent principal
amount at any time outstanding not in excess of $350,000,000 less the sum of
(i) the aggregate Letters of Credit Outstanding at such time and (ii) the
aggregate principal amount of all Swingline Loans outstanding at such time;

 

WHEREAS, the proceeds of the Initial Term Loans will be used, together with
proceeds of borrowings by the Borrower under the Revolving Credit Facility on
the Closing Date to effect the Acquisition, to provide for liquidity in the form
of cash on the balance sheet of the Borrower and/or otherwise and to pay
Transaction Expenses; and

 

WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrower such term loans and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1.          Definitions

 

Section 1.1                 Defined Terms. As used herein, the following terms
shall have the meanings specified in this Section 1.1 unless the context
otherwise requires (it being understood that defined terms in this Agreement
shall include in the singular number the plural and in the plural the singular):

 

 

 

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced, from time to time, within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided that, if such rate
shall be less than zero, it shall be deemed to be zero for purposes of this
Agreement and (c) the LIBOR Rate (with respect to LIBOR Loans to be made in
Dollars) for an interest period of one (1) month, determined on the second full
Business Day prior to such day, plus 1%. Any change in the ABR due to a change
in such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate shall take effect at the opening of business on the day specified
in the announcement of such change.

 

“ABR Loan” shall mean each Loan (other than Loans made in any Alternative
Currency) bearing interest based on the ABR.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquired Indebtedness” shall mean, with respect to any specified Person, (1)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (2) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

 

“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.

 

“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Additional Refinancing Lender” shall have the meaning provided in Section 2.15.

 

“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).

 

“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).

 

“Additional Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

2

 

 

“Administrative Agent” shall mean Wells Fargo Bank, National Association, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to Holdings
and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” shall have the meaning provided in Section 13.17(b).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent, each Joint Lead Arranger and Bookrunner and each
Co-Documentation Agent.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning provided in Section 13.19.

 

“Alternative Currency” shall mean Canadian Dollars, Pounds Sterling, Euro, Swiss
Francs and any other currency reasonably acceptable to the Administrative Agent
and each applicable Revolving Credit Lender that is freely convertible into
Dollars and readily available in the London interbank market.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to each Credit Party or its Related Persons from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.20.

 

“Applicable Margin” shall mean a percentage per annum equal to:

 

(i)          (a) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 9.1, (x) for LIBOR Loans, 1.50%, (y) for ABR Loans,
0.50% and (z) for Letter of Credit Fees, 1.50% per annum and (b) thereafter, in
connection with the Loans, the percentages per annum set forth in the table
below, based upon the Consolidated Total Debt to Consolidated EBITDA Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 9.1(d):

 

3

 

 

Pricing Level  Consolidated
Total Debt to
Consolidated
EBITDA Ratio  Letter of Credit
Fees   ABR Loans   LIBOR Loans  I > 3.50x   2.00%   1.00%   2.00% II <3.50x
but > 2.75x   1.75%   0.75%   1.75% III  < 2.75x
but ≥ 2.0x   1.50%   0.50%   1.50% IV  < 2.0x
but ≥ 1.25x   1.25%   0.25%   1.25% V  < 1.25x   1.00%   0.00%   1.00%

 

Any increase or decrease in the Applicable Margin for the Loans resulting from a
change in the Consolidated Total Debt to Consolidated EBITDA Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 9.1(d).

 

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Additional
Revolving Credit Commitments, any Class of New Term Loans, or any Class of Loans
in respect of Additional Revolving Credit Commitments shall be the applicable
percentages per annum set forth in the relevant Joinder Agreement, (c) the
Applicable Margin in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement, (d) the
Applicable Margin in respect of any Class of Other Revolving Commitments shall
be the applicable percentages per annum set forth in the relevant agreement, and
(e) in the case of the Term Loans and any Class of New Term Loans, the
Applicable Margin shall be increased as, and to the extent, necessary to comply
with the provisions of Section 2.14.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Total Debt to Consolidated EBITDA Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Consolidated Total Debt to Consolidated EBITDA Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Consolidated Total Debt to
Consolidated EBITDA Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated Total Debt to Consolidated EBITDA Ratio shall
be deemed to be (and shall be) due and payable, at the time the interest or fees
for such period were required to be paid; provided that notwithstanding the
foregoing, so long as an Event of Default described in Section 11.5 has not
occurred with respect to the Borrower, such shortfall shall be due and payable
within five Business Days following the demand thereof by the Administrative
Agent. In addition, at the option of the Required Lenders, at any time during
which the Borrower shall have failed to deliver the Section 9.1 Financials by
the date required under Section 9.1, then the Consolidated Total Debt to
Consolidated EBITDA Ratio shall be deemed to be in Pricing Level I for the
purposes of determining the Applicable Margin (but only for so long as such
failure continues, after which the Pricing Level shall be otherwise as
determined as set forth above).

4

 

 

“Approved Foreign Bank” shall have the meaning provided in clause (10) of the
definition of “Cash Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” shall mean:

 

(1)         the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) of Holdings or any Restricted Subsidiary
(each referred to in this definition as a “disposition”) or

 

(2)         the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than preferred stock of Restricted Subsidiaries issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:

 

(a)          any disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory, immaterial assets or goods (or other assets) in the
ordinary course of business;

 

(b)          the disposition of all or substantially all of the assets of
Holdings or the Borrower in a manner permitted pursuant to Section 10.3;

 

(c)          the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, pursuant to Section 10.5;

 

(d)          any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate Fair Market Value of less than $15,000,000;

 

(e)          any disposition of property or assets or issuance of securities by
a Restricted Subsidiary of Holdings to Holdings or by Holdings or a Restricted
Subsidiary of Holdings to another Restricted Subsidiary; provided that all such
dispositions or issuances under this clause (e) to Restricted Subsidiaries that
are not Credit Parties shall not exceed $75,000,000;

 

(f)          to the extent allowable under Section 1031 of the Code, or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;

 

(g)          [reserved];

 

(h)          any issuance, sale or pledge of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(i)          foreclosures, condemnation or any similar action on assets;

 

(j)          [reserved];

 

5

 

 

(k)          any financing transaction with respect to property built or
acquired by Holdings or any Restricted Subsidiary after the Closing Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;

 

(l)          any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;

 

(m)          the sale or discount of inventory, accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

 

(n)          the licensing or sub-licensing of Intellectual Property or other
general intangibles in the ordinary course of business;

 

(o)          the unwinding of any Hedging Obligations;

 

(p)          sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(q)          the lapse or abandonment of Intellectual Property rights in the
ordinary course of business, which in the reasonable good faith determination of
Holdings are not material to the conduct of the business of Holdings and its
Restricted Subsidiaries taken as a whole;

 

(r)          the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law;

 

(s)          [reserved];

 

(t)          leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(u)          the sale of such property or assets which contracts have been
entered into as of the Closing Date and are set forth on Schedule 10.4; and

 

(v)         the sale of each of the Houston Facility and the Fairfield Facility.

 

“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent.

 

“Assignment Taxes” shall have the meaning provided in the definition of “Other
Taxes.”

 

“Authorized Officer” shall mean any of the following officers: the Chairman, the
President, the Chief Executive Officer, the Chief Financial Officer, the Chief
Administrative Officer, the General Counsel, any Vice President, the Treasurer,
the Assistant Treasurer, the Secretary, the Assistant Secretary or the
Controller, or such other Person as is authorized in writing to act on behalf of
any of the Credit Parties and is acceptable to the Administrative Agent.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d).

 

6

 

 

“Available Commitment” shall mean an amount equal to the excess, if any, of (a)
the amount of the Total Revolving Credit Commitment over (b) the sum of the
aggregate Dollar Equivalent principal amount of (i) all Revolving Credit Loans
(but not Swingline Loans) then outstanding and (ii) the aggregate Letters of
Credit Outstanding at such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Materials” shall have the meaning provided in Section 13.17(b).

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan of the same Class and currency
on a given date (or resulting from conversions on a given date) having, in the
case of LIBOR Loans that are Revolving Credit Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Loans that are Revolving
Credit Loans).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,

 

(a)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Dollars or any Alternative Currency (other than Euro, Pounds
Sterling or Canadian Dollars), any fundings, disbursements, settlements and
payments in Dollars or any Alternative Currency (other than Euro, Pounds
Sterling or Canadian Dollars) in respect of any such LIBOR Loan, or any other
dealings in Dollars or any Alternative Currency (other than Euro, Pounds
Sterling or Canadian Dollars) to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan, such day shall be a day on which dealings in
deposits in Dollars or such Alternative Currency are conducted by and between
banks in the applicable London interbank market;

 

(b)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;

 

(c)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Pounds Sterling, such day shall be a day on which dealings
in deposits in Pounds Sterling, as applicable, are conducted by and between
banks in the London interbank market;

 

(d)          if such day relates to any fundings, disbursements, settlements and
payments in Pounds Sterling in respect of a LIBOR Loan denominated in Pounds
Sterling, or any other dealings in Pounds Sterling to be carried out pursuant to
this Agreement in respect of any such LIBOR Loan (other than any interest rate
settings), such day shall be a day on which banks are open for foreign exchange
business in London; and

 

7

 

 

(e)          if such day relates to any interest rate settings as to a LIBOR
Loan denominated in Canadian Dollars, any fundings, disbursements, settlements
and payments in Canadian Dollars in respect of any such LIBOR Loan, or any other
dealings in Canadian Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan, such day shall be a day on which banks are open
for business in Toronto.

 

“Canadian Dollars” shall mean the lawful currency of Canada.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that all leases of any Person that are or
would be characterized as operating leases in accordance with GAAP as in effect
immediately prior to the Closing Date (whether or not such operating leases were
in effect on such date) shall continue to be accounted for as operating leases
(and not as Capital Leases) for purposes of this Agreement regardless of any
change in GAAP following the date that would otherwise require such leases to be
recharacterized as Capital Leases.

 

“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

 

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP as in
effect immediately prior to the Closing Date as in effect (whether or not such
operating lease obligations were in effect on such date) shall be accounted for
as operating lease obligations (and not as Capitalized Lease Obligations) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such obligations to be characterized as Capitalized
Lease Obligations.

 

“Cash Collateralize” shall have the meaning provided in Section 3.8(d).

 

“Cash Equivalents” shall mean:

 

(1)         United States dollars,

 

(2)         (a) euro, pounds sterling or any national currency of any
participating member state in the European Union or (b) local currencies held
from time to time in the ordinary course of business,

 

(3)         securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any country that is a
member state of the European Union or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition,

 

8

 

 

(4)         certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks,

 

(5)         repurchase obligations for underlying securities of the types
described in clauses (3), (4) and (9) entered into with any financial
institution meeting the qualifications specified in clause (4) above,

 

(6)         commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P and in each case maturing within 24 months after the date of creation
thereof,

 

(7)         marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,

 

(8)         readily marketable direct obligations issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 24 months or
less from the date of acquisition,

 

(9)         Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition,

 

(10)        solely with respect to any Foreign Subsidiary: (i) obligations of
the national government of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,

 

(11)        in the case of investments by any Foreign Subsidiary or investments
made in a country outside the United States of America, Cash Equivalents shall
also include investments of the type and maturity described in clauses (1)
through (9) above of foreign obligors, which investments have ratings, described
in such clauses or equivalent ratings from comparable foreign rating agencies,
and

 

9

 

 

(12)        investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (9) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

 

“Cash Management Bank” shall mean (a) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender or (b) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any person that is a Lender or an Affiliate of a
Lender on the Closing Date.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including pursuant to
any Cash Management Agreements.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CDOR” shall mean, for any day, with respect to a particular Interest Period as
specified herein, the higher of (a) the rate per annum determined by the
Administrative Agent by reference to the average of the rates displayed on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc. definitions, as amended from time to time), or such other page
as may replace such page on such screen for the purpose of displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances applicable to
Canadian Dollar bankers’ acceptances (on a three hundred sixty-five (365) day
basis) with a term comparable to such Interest Period as of 10:00 A.M. (Eastern
time) on the first day of such Interest Period (as adjusted by the
Administrative Agent after 10:00 A.M. (Eastern time) to reflect any error in a
posted rate or in the posted average annual rate of interest) and (b) 0%. If,
for any reason, the rates on the Reuters Screen CDOR Page are unavailable as of
such date, then CDOR means the rate of interest reasonably determined by the
applicable Agent that is equal to the rate (rounded upwards to the nearest basis
point) quoted by the Canadian Reference Bank as its discount rate for purchase
of Canadian Dollar bankers’ acceptances in an amount substantially equal to such
LIBOR Loan denominated in Canadian Dollars with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time) as of such date and if such rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. No adjustment shall be made to account for the difference between the
number of days in a year on which the rates referred to in this definition are
based and the number of days in a year on the basis of which interest is
calculated in this Agreement.

 



10

 



 

“CFC” shall mean a controlled foreign corporation within the meaning of Section
957(a) of the Code.

 



“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender, Letter of Credit Issuer or L/C Participant with any guideline,
request, directive or order issued or made after the Closing Date by any central
bank or other governmental or quasi-governmental authority (whether or not
having the force of law). For purposes of this definition, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to be a Change in Law and have
gone into effect after the date hereof, regardless of the date enacted, adopted,
issued or implemented.

 

“Change of Control” shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of Holdings that exceeds 35% thereof, (b) a
majority of the seats (other than vacant seats) on the board of directors of
Holdings are occupied by Persons who (i) were not members of the board of
directors of Holdings on the Closing Date and (ii) whose election to the board
of directors of Holdings or whose nomination for election by the shareholders of
Holdings was not approved by a majority of the members of the board of directors
of Holdings then still in office who were either members of the board of
directors of Holdings on the Closing Date or whose election or nomination for
election was previously so approved; or (c) the ceasing of Holdings to have,
directly or indirectly, record or beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the 1934 Act, as then in effect) or control of 100%
(on a fully-diluted basis, disregarding any director qualifying share ownership)
of the combined Voting Power or economic benefit of the then outstanding equity
interests of the Borrower (or any successor) by operation of law or otherwise,
or assign thereof).

 

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Loans, Initial Term
Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Extended Revolving Credit Loans (of the same Extension
Series) or Swingline Loans and (b) when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, an
Additional Revolving Credit Commitment, a New Revolving Credit Commitment, an
Extended Revolving Credit Commitment (of the same Extension Series), an Initial
Term Loan Commitment or a New Term Loan Commitment.

 

“Closing Date” shall mean April 24, 2015.

 

“Closing Date Letters of Credit” shall mean Letters of Credit existing on the
Closing Date, Letters of Credit issued after the Closing Date to the extent in
replacement of a letter of credit of the Borrower or any of its Subsidiaries
existing on the Closing Date, any extensions thereof, replacement Letters of
Credit or Letters of Credit issued in lieu thereof, in each case, to the extent
the face amount of such Letters of Credit is not increased above the face amount
of the Letter of Credit being extended, replaced or substituted; provided that
the aggregate principal amount of Closing Date Letters of Credit shall not
exceed $10,000,000.

 

11

 

 

“Closing Date Refinancing” shall mean the repayment, repurchase or other
discharge of the Existing Credit Agreement Indebtedness and termination and/or
release of any security interests and guarantees in connection therewith.

 

“Co-Documentation Agents” shall mean Bank of America, N.A., KeyBank National
Association and Citizens Bank, N.A.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.

 

“Collateral Agent” shall mean Wells Fargo Bank, National Association, as
collateral agent under the Credit Documents, or any successor collateral agent
pursuant to Section 12.9; any affiliate or designee of Wells Fargo Bank,
National Association may act as Collateral Agent under any Credit Document.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, a rate per annum set forth below opposite the Status in effect on such
day:

 

Status  Commitment Fee Rate  Level I Status   0.300% Level II Status   0.250%
Level III Status   0.250% Level IV Status   0.200% Level V Status   0.175%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.25%
during the period from and including the Closing Date until delivery of
financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing on or after the Closing Date pursuant to Section 9.1.
In addition, at the option of the Required Revolving Credit Lenders, at any time
during which the Borrower shall have failed to deliver the Section 9.1
Financials by the date required under Section 9.1, then the applicable Status
for the purposes of determining the Commitment Fee Rate shall be Level I Status
(but only for so long as such failure continues, after which the Status shall be
otherwise as determined as set forth above).

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Extended Revolving Credit Commitment, Additional Revolving Credit
Commitment, Initial Term Loan Commitment or New Term Loan Commitment.

 

“Commodities Equity Option Agreement” shall mean an equity option contract
purchased by the Borrower or any of its Subsidiaries from a securities
intermediary in the ordinary course of business, and not for speculative
purposes, as a means to hedge against price fluctuations in the raw materials
necessary to the manufacturing or production of goods in connection with the
business of the Borrower and its Subsidiaries (it being understood and agreed
that the use of open or naked calls shall by definition be deemed speculative).

 

12

 

 

“Commodities Hedge Agreement” shall mean a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.17.

 

“Company” shall have the meaning provided in the preamble to this Agreement.

 

“Company Material Adverse Effect” shall mean “Material Adverse Effect” as
provided in the Acquisition Agreement.

 

“Company Representations” shall mean the representations and warranties made by
the Company with respect to the Company, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or one of Holdings’ Affiliates)
has the right (taking into account any applicable cure provisions) to terminate
its obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition, as a result of a breach of such representations and warranties in
the Acquisition Agreement.

 

“Compliance Certificate” shall have the meaning provided in Section 9.1(d).

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated April 2015.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures,
customer acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and incentive
payments, conversion costs and contract acquisition costs of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

 

(1)         increased (without duplication) by:

 

(a)          provision for taxes based on income or profits or capital,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus

 

(b)          Consolidated Interest Expense of such Person for such period, to
the extent deducted (and not added back) in calculating such Consolidated Net
Income, plus

 

13

 

 

(c)          Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same were deducted in computing Consolidated
Net Income, plus

 

(d)          any expenses, fees, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
surety bonds, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful and including any such transaction
consummated prior to the Closing Date), including (i) such fees, expenses or
charges related to the offering of the Loans hereunder, (ii) such fees, expenses
or charges related to the offering of the Credit Documents and any other credit
facilities and (iii) any amendment or other modification of the Loans hereunder
or other Indebtedness, and, in each case, deducted (and not added back) in
computing Consolidated Net Income, plus

 

(e)          any other non-cash charges, including any write offs, write downs,
expenses, losses or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus

 

(f)          the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, plus

 

(g)          the amount of “run-rate” cost savings, operating expense reductions
and synergies that are projected by the Borrower in good faith to result from
actions either taken or expected to be taken within 18 months of the
determination to take such action, net of the amount of actual benefits realized
prior to or during such period from such actions (which cost savings, operating
expense reductions and synergies shall be calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions or synergies had been
realized on the first day of such period); provided that an Authorized Officer
of the Borrower shall have certified to the Administrative Agent that such cost
savings, operating expense reductions and synergies are reasonably identifiable
and factually supportable; provided that the aggregate amount of cost savings,
operating expense reductions and synergies added back pursuant to this clause
(g) (when combined with adjustments and addbacks pursuant to the definition of
“Pro Forma Adjustment”) shall not exceed 15% of Consolidated EBITDA in any Test
Period (calculated before giving effect to any such addbacks or adjustments),
plus

 

(h)          [Reserved], plus

 

(i)          any costs or expense incurred by Holdings or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or net cash proceeds
of an issuance of Equity Interest of Holdings (other than Disqualified Stock)
solely to the extent that such net cash proceeds have not been relied on for
purposes of any incurrence of Indebtedness pursuant to clause (l) of Section
10.1, plus

 

(j)          [reserved], plus

 

(k)          [reserved], plus

 

14

 

 

(l)          costs associated with compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and Public Company Costs, plus

 

(m)          cash receipts (or any netting arrangements resulting in reduced
cash expenses) not included in Consolidated EBITDA in any period solely to the
extent that the corresponding non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (2)
below for any previous period and not added back, plus

 

(n)          to the extent not already included in the Consolidated Net Income,
(i) any expenses and charges that are reimbursed by indemnification or other
similar provisions in connection with any investment or any sale, conveyance,
transfer or other Asset Sale of assets permitted hereunder and (ii) to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), expenses with respect to liability or casualty events or
business interruption

 

(2)         decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period;
provided that, to the extent non cash gains are deducted pursuant to this clause
(2) for any previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein, plus

 

(3)         increased or decreased by (without duplication):

 

(a)          any net gain or loss resulting in such period from currency gains
or losses related to Indebtedness, intercompany balances and other balance sheet
items, plus or minus, as the case may be, and

 

(b)          any net gain or loss resulting in such period from Hedging
Obligations, and the application of Financial Accounting Standards Codification
No. 815— Derivatives and Hedging (formerly Financing Accounting Standards Board
Statement No. 133), and its related pronouncements and interpretations, or the
equivalent accounting standard under GAAP or an alternative basis of accounting
applied in lieu of GAAP.

 

For the avoidance of doubt:

 

(i)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations, or the equivalent
accounting standard under GAAP or an alternative basis of accounting applied in
lieu of GAAP,

 

15

 

 

(ii)         there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by Holdings or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by Holdings or such Restricted
Subsidiary (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a Pro Forma
Adjustment Certificate and delivered to the Lenders and the Administrative
Agent, and

 

(iii)        to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the Disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such Disposition
shall have been consummated.

 

“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA of Holdings for the Test
Period then last ended to (b) Consolidated Interest Expense of Holdings for the
Test Period then last ended.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)         consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, (b) capitalized interest to the extent paid in cash and (c)
net payments, if any, pursuant to interest rate Hedging Obligations with respect
to Indebtedness, and excluding (1) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (2) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP, (3) any “additional interest” owing
pursuant to a registration rights agreement, (4) non-cash interest expense
attributable to a parent entity resulting from push-down accounting, but solely
to the extent not reducing consolidated cash interest expense in any prior
period, (5) any non-cash expensing of bridge, commitment and other financing
fees that have been previously paid in cash, but solely to the extent not
reducing consolidated cash interest expense in any prior period and (6)
dividends or distributions paid in cash in respect of any Disqualified Stock or
Designated Preferred Stock; less

 

16

 

 

(2)         cash interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

 

(1)         any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including relating to the Transactions), severance, relocation costs and
curtailments or modifications to pension and post-retirement employee benefits
plans shall be excluded,

 

(2)         the Net Income for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period,

 

(3)         any net after-tax gains or losses on disposal of disposed,
abandoned, transferred, closed or discontinued operations (less all fees or
expenses relating thereto) shall be excluded,

 

(4)         any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,

 

(5)         the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,

 

(6)         the Net Income for such period of any Restricted Subsidiary (other
than any Guarantor) shall be excluded to the extent the declaration or payment
of dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of Holdings will be increased by
the amount of dividends or other distributions or other payments actually paid
in cash (or to the extent converted into cash) or Cash Equivalents to Holdings,
the Borrower or a Restricted Subsidiary that is a Guarantor in respect of such
period, to the extent not already included therein,

 

(7)         effects of adjustments (including the effects of such adjustments
pushed down to Holdings and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by ASC 805
and ASC 350 (formerly Financial Accounting Standards Board Statement Nos. 141
and 142, respectively) resulting from the application of purchase accounting,
including in relation to the Transactions and any acquisition that is
consummated after the Closing Date or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

 

17

 

 

(8)         (i) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(ii) any non-cash income (or loss) related to currency gains or losses related
to Indebtedness, intercompany balances and other balance sheet items and to
Hedging Obligations pursuant to Financial Accounting Standards Codification No.
815—Derivatives and Hedging (or such successor provision) and (iii) any non-cash
expense, income or loss attributable to the movement in mark to market valuation
of foreign currencies, Indebtedness or derivative instruments pursuant to GAAP,
shall be excluded,

 

(9)         any impairment charge, asset write-off or write-down pursuant to ASC
350 and ASC 360 (formerly Financial Accounting Standards Board Statement Nos.
142 and 144, respectively) and the amortization of intangibles arising pursuant
to ASC 805 (formerly Financial Accounting Standards Board Statement No. 141)
shall be excluded,

 

(10)        (i) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock or other rights to officers, directors, managers or employees and (ii)
non-cash income (loss) attributable to deferred compensation plans or trusts,
shall be excluded,

 

(11)        [reserved],

 

(12)        accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,

 

(13)        to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as Holdings has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
or indemnifying party and only to the extent that such amount is (a) not denied
by the applicable carrier or indemnifying party in writing within 180 days and
(b) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days), losses and expenses with respect to liability or casualty events or
business interruption shall be excluded,

 

(14)        any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded, and

 

(15)        any costs or expenses incurred during such period relating to
environmental remediation, litigation or other disputes in respect of events and
exposures that occurred prior to the Closing Date shall be excluded.

 

“Consolidated Senior Secured Debt” shall mean Consolidated Total Debt as of such
date secured by a Lien on any asset or property of Holdings or any Restricted
Subsidiary but excluding any such Indebtedness of a Restricted Subsidiary that
is not a Credit Party.

 

18

 

 

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (1) Consolidated Senior Secured Debt
as of such date of determination, minus (x) all domestic U.S. cash and Cash
Equivalents and (y) 85% of the aggregate amount of cash and Cash Equivalents in
accounts of Holdings and its Restricted Subsidiaries outside of the United
States, in each case, other than cash and Cash Equivalents listed as “restricted
cash” on the consolidated balance sheet of Holdings and the Restricted
Subsidiaries to (2) Consolidated EBITDA of Holdings for the Test Period then
last ended.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of (x) the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations) and (y) the stated
value, or liquidation value, if higher of all outstanding Disqualified Stock or
Designated Preferred Stock of Holdings and the Restricted Subsidiaries on a
consolidated basis, in each case that (i) is by its terms subject to mandatory
redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Latest Maturity Date
or (ii) otherwise is required to be repurchased or retired on a scheduled ate or
dates, upon the occurrence of any event or circumstance, or at the option of the
holder or holders thereof, or otherwise, at any time prior to the Latest
Maturity Date, other than any such repurchase or retirement occasioned by a
“change of control” or similar event; provided that Consolidated Total Debt
shall not include Letters of Credit, except to the extent of Unpaid Drawings
thereunder.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
of determination, minus (x) all domestic U.S. cash and Cash Equivalents and (y)
85% of the aggregate amount of cash and Cash Equivalents in accounts of Holdings
and its Restricted Subsidiaries outside of the United States, in each case,
other than cash and Cash Equivalents listed as “restricted cash” on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries to (b)
Consolidated EBITDA of Holdings for the Test Period then last ended.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (2) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (3) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

19

 

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean Holdings, the Borrower and the Guarantors.

 

“Cure Amount” shall have the meaning provided in Section 11.14.

 

“Cure Right” shall have the meaning provided in Section 11.14.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 (other
than Refinancing Indebtedness)).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

 

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings, setting forth
the basis of such valuation, executed by either a senior vice president or the
principal financial officer of Holdings, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

 

“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officers’ certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof.

 

20

 

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

“Disqualified Lenders” shall mean, certain banks, financial institutions and
other institutional lenders and investors (a) identified in writing to the
Administrative Agent and the Joint Lead Arrangers and Bookrunners prior to the
commencement of “primary syndication” as being “Disqualified Lenders” (or, if
after such date, that are reasonably acceptable to the Joint Lead Arrangers and
Bookrunners holding a majority of the aggregate amount of outstanding financing
commitments in respect of the Credit Facilities as of the commencement of
“primary syndication”), (b) competitors of the Holdings and its Subsidiaries
that have been separately identified in writing to the Administrative Agent from
time to time, and (c) in the case of each of clauses (a) and (b) of this
definition, any of their Affiliates that are either (I) identified to the
Administrative Agent in writing or (II) clearly identifiable on the basis of
such Affiliate’s name (excluding any bona fide fixed income investors or debt
funds that constitutes an Affiliate thereof).

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale
or similar event, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), other than as a result of a change of control, asset sale or similar
event, in whole or in part, in each case, prior to the date that is 91 days
after the Latest Maturity Date hereunder; provided that if such Capital Stock is
issued to any plan for the benefit of employees of Holdings or its Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by
Holdings or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event.”

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other relevant date of determination) for
the purchase of Dollars with such currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

21

 

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation or proceedings pursuant to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law, including, without
limitation, (i) by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages and (ii) by
governmental or regulatory authorities or any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to the presence Release or threatened Release of Hazardous Materials or
arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, indoor air, surface water,
groundwater, soil, land surface and subsurface strata and natural resources such
as wetlands.

 

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to Hazardous Materials.

 

“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (a) public offerings with respect to
the Borrower or any of its direct or indirect parent company’s (including
Holdings) common stock registered on Form S-8, (b) issuances to any Subsidiary
of Holdings, (c) any such public or private sale that constitutes an Excluded
Contribution and (d) any Cure Amount.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (b) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the failure of
any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (g) the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Credit
Party or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (i) the failure by any Credit
Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (j) the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan (or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; (k) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from a Credit Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent or in
Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (l) the failure by any Credit Party or
any of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA.

22

 

 

“Euro” shall mean the single currency of the Participating Member States.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities or the Fair Market Value of Qualified Proceeds received by
Holdings from (a) contributions to its common equity capital, and (b) the sale
(other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officers’ certificate executed by either a senior vice president
or the principal financial officer of Holdings on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be; provided that any non-cash assets shall qualify only if acquired by a
parent of Holdings in an arm’s-length transaction within the six months prior to
such contribution.

 

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of pledging such Capital Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) solely in the case of any
pledge of Capital Stock of any Foreign Subsidiary that is a CFC or any Domestic
Subsidiary substantially all of the assets of which consist of Capital Stock of
Foreign Subsidiaries that are CFCs in each case to secure the Obligations of the
Borrower, any Voting Stock of any class of such Foreign Subsidiary or such
Domestic Subsidiary in excess of 66% of the outstanding Voting Stock of such
class (such percentage to be adjusted upon any Change in Law as may be required
to avoid adverse U.S. federal income tax consequences to the Borrower or any
Guarantor that is a Domestic Subsidiary), (iii) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained)
(other than non- assignment provisions which are rendered ineffective under the
Uniform Commercial Code or other applicable law), (iv) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (9) of the
definition of “Permitted Lien” or (B) any Capital Stock or Stock Equivalents of
any Subsidiary that is not wholly-owned by Holdings and its Subsidiaries, any
Capital Stock or Stock Equivalents of each such Subsidiary described in clause
(A) or (B) to the extent (1) that a pledge thereof to secure the Obligations is
prohibited by any applicable organizational documents, joint venture agreement
or shareholders’ agreement (other than non- assignment provisions which are
rendered ineffective under the Uniform Commercial Code or other applicable law),
(2) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (2) shall not apply if (x) such other
party is a Credit Party or wholly-owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate Holdings or any Subsidiary to obtain any such consent)
and for so long as such prohibition is in effect, or (3) a pledge thereof to
secure the Obligations would give any other party (other than a Credit Party or
wholly-owned Subsidiary) to any applicable organizational documents, joint
venture agreement or shareholders’ agreement governing such Capital Stock or
Stock Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law), (v) any Capital Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Capital
Stock or Stock Equivalents would result in material adverse tax consequences to
Holdings or any Subsidiary as reasonably determined by Holdings in consultation
with the Administrative Agent and (B) such Capital Stock or Stock Equivalents
have been identified in writing to the Collateral Agent by an Authorized Officer
of Holdings, (vi) any Capital Stock or Stock Equivalents that are margin stock,
and (vii) the Capital Stock of any Foreign Subsidiary (A) until the revenues
attributable to all Foreign Subsidiaries are equal to or in excess of 25% of the
consolidated revenues of Holdings and its Restricted Subsidiaries, as disclosed
and set forth in the most recent Compliance Certificate delivered pursuant to
Section 9.1(d) in respect of the quarterly financial statements required to be
delivered pursuant to Section 9.1(b), and (B) subject to the foregoing clause
(A), only be required in respect of (1) first tier Foreign Subsidiaries that
account for 5% or greater of such consolidated revenues and (2) first tier
Foreign Subsidiaries that account for 80% or greater of the aggregate revenues
of all Foreign Subsidiaries.

 

23

 

 

“Excluded Subsidiary” shall mean (a) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (b) each Subsidiary that is not
a wholly-owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non-wholly-owned Restricted Subsidiary),
(c) any Domestic Subsidiary substantially all the assets of which consist of (x)
Capital Stock and Stock Equivalents of Foreign Subsidiaries that are CFCs and/or
(y) other Domestic Subsidiaries so long as substantially all the assets of any
such other Domestic Subsidiary consist of Capital Stock and Stock Equivalents of
Foreign Subsidiaries that are CFCs, (d) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a CFC, (e) any Foreign Subsidiary,
(f) each Subsidiary that is prohibited by any applicable Contractual Requirement
(to the extent such Contractual Requirement exists on the Closing Date or on the
date of acquisition of such Subsidiary (and was not incurred in contemplation of
such acquisition)) or Requirement of Law from guaranteeing the Obligations at
the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), (g) each
Subsidiary with respect to which, as reasonably determined by Holdings, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of Holdings and its Subsidiaries to satisfy applicable Requirements
of Law, (h) any other Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent and Holdings, as agreed in writing, the
cost or other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or (y)
providing such a Guarantee would result in material adverse tax consequences to
the Borrower or one of its Subsidiaries (as reasonably determined by the
Borrower in writing in consultation with the Administrative Agent), (i) each
Unrestricted Subsidiary and (j) each other Subsidiary acquired pursuant to a
Permitted Acquisition and financed with assumed secured Indebtedness, and each
Restricted Subsidiary acquired in such Permitted Acquisition that guarantees
such Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition.

 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Obligation or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) any United States
federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document that
is required to be imposed on amounts payable to a Lender pursuant to laws in
force at the time such Lender acquires an interest in any Credit Document, other
than in the case of a Lender that is an assignee pursuant to a request by the
Borrower or Holdings under Section 13.7 (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 5.4(a), (iii) any withholding taxes attributable to a
Lender’s failure to comply with Section 5.4(e) or (iv) any Tax imposed under
FATCA.

 

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

 

“Existing Credit Agreement Indebtedness” shall mean the principal, interest,
fees and other amounts, other than contingent obligations not due and payable,
outstanding under that certain Credit Agreement, dated as of November 30, 2010,
by and among the Borrower, Holdings, the lenders from time to time party
thereto, the guarantors from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(a).

 

“Existing Revolving Credit Class” shall have the meaning provided in Section
2.14(g)(ii).

 

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).

 

24

 

 

“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in Section
2.14(g)(i).

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).

 

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

 

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

 

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

 

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

 

“Extension Request” shall mean a Term Loan Extension Request.

 

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

 

“Fairfield Facility” shall mean that certain property located at 60 Round Hill
Road, Fairfield, Connecticut 06430.

 

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

 

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Restricted Subsidiaries
taken as a whole would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

25

 

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.

 

“FEMA” shall mean the Federal Emergency Management Agency, a component of the
U.S. Department of Homeland Security that administers the National Flood
Insurance Program.

 

“Financial Covenants” shall mean the covenants set forth in Section 10.7.

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit I (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent and the representatives for purposes
thereof for holders of one or more classes of Indebtedness that are secured by
the Collateral on an equal priority basis (but without regard to the control of
remedies) with liens on the Collateral securing the Obligations.

 

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

 

26

 

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (A) the failure by a Credit Party or any of its
Subsidiaries to make or, if applicable, accrue in accordance with normal
accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Plan or Foreign Benefit
Arrangement; (B) the failure by a Credit Party or any of its Subsidiaries to
register or loss of good standing with applicable regulatory authorities of any
such Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(C) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the material terms
of such Foreign Plan or Foreign Benefit Arrangement.

 

“Foreign Prepayment Event” shall have the meaning provided in Section
5.2(a)(iv).

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

 

“Fund” shall mean any Person (other than a natural person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange, any supra-national bodies such as the European Union and
any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision) or any successor or similar authority to any of the foregoing.

 

“Guarantee” shall mean (a) the Guarantee made by Holdings (such Guarantee to be
non- recourse and limited to the Capital Stock of the Borrower), the Borrower
and each Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit B, and (b) any other
guarantee of the Obligations made by a Restricted Subsidiary in form and
substance reasonably acceptable to the Administrative Agent, in each case as the
same may be amended, supplemented or otherwise modified from time to time.

 

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

27

 

 

“Guarantors” shall mean (a) each Subsidiary that is party to the Guarantee on
the Closing Date, (b) each Subsidiary that becomes a party to the Guarantee
after the Closing Date pursuant to Section 9.11 or otherwise and (c) Holdings.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos and asbestos containing material,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited, or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, forward
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, (b) any Commodities Hedge Agreement and (c) any Commodities Equity
Option Agreement.

 

“Hedge Bank” shall mean (a) (i) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (ii) with respect to any Hedge Agreement entered into prior to the Closing
Date, any person that is a Lender or an Affiliate of a Lender on the Closing
Date or (b) any Person listed on Schedule 1.1(d); provided that, in the case of
this clause (b), such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Credit Documents and (ii)
agrees to be bound by the provisions of Sections 12, 13, 14 and 26 of the Pledge
Agreement and Sections 5.4, 5.5, 5.7, 6.5, 7 and 8.1 of the Security Agreement,
in each case, as if it were a Lender.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

 

“Historical Financial Statements” shall mean (a) the unaudited consolidated
balance sheets of the Company and its consolidated Subsidiaries as at December
31, 2014 and December 31, 2013, and the related unaudited consolidated
statements of income, cash flows and stockholders’ equity of the Company and its
consolidated Subsidiaries for the years ended December 31, 2014 and December 31,
2013, (b) the unaudited interim consolidated balance sheets of the Company and
its Subsidiaries for each subsequent fiscal quarter ended at least 45 days
before the Closing Date, and the related unaudited consolidated statements of
income, cash flows and stockholders’ equity of the Company and its subsidiaries
and for each subsequent fiscal quarter ended at least 45 days before the Closing
Date, (c) the audited consolidated balance sheet of Holdings and its
consolidated subsidiaries and the related audited consolidated statements of
income, cash flows and stockholders’ equity of Holdings and its consolidated
Subsidiaries for the three most recently completed fiscal years ended March 29,
2014, March 30, 2013 and March 31, 2012 and (d) the unaudited interim
consolidated balance sheets of Holdings and its Subsidiaries for each fiscal
quarter ending June 28, 2014, September 27, 2014 and December 27, 2014 and
related unaudited consolidated statements of income, cash flows and
stockholders’ equity of Holdings and its consolidated Subsidiaries and for each
fiscal quarter ending June 28, 2014, September 27, 2014 and December 27, 2014.

 

28

 

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Houston Facility” shall mean that certain property located at 7441 East Orem
Drive, Houston, Texas 77075.

 

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of the Borrower.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“Incremental Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).

 

“Incremental Revolving Loan Lenders” shall have the meaning provided in Section
2.14(b).

 

“incur” shall have the meaning provided in Section 10.1.

 

“Indebtedness” shall mean, with respect to any Person, (1) any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), except (i) any such balance that constitutes a
trade payable or similar obligation to a trade creditor, in each case accrued in
the ordinary course of business and (ii) any earn-out obligation until such
obligation, within 60 days of becoming due and payable, has not been paid and
such obligation is reflected as a liability on the balance sheet of such Person
in accordance with GAAP, or (d) representing any Hedging Obligations, if and to
the extent that any of the foregoing Indebtedness (other than letters of credit
and Hedging Obligations) would appear as a net liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (2) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (1)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (3) to the
extent not otherwise included, the obligations of the type referred to in clause
(1) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (A)
Contingent Obligations incurred in the ordinary course of business, (B)
[reserved], (C) prepaid or deferred revenue arising in the ordinary course of
business or (D) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
warrants or other unperformed obligations of the seller of such asset.

 

29

 

 

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to, or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document, other than Excluded Taxes.

 

“Initial Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(c) as such Lender’s “Initial Term Loan Commitment”. The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$200,000,000.

 

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

 

“Initial Term Loan Maturity Date” shall mean April 24, 2020 or, if such date is
not a Business Day, the first Business Day thereafter.

 

“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b).

 

“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b).

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents; (b) copyrights; (c) trademarks, service marks,
trade names, service names, trade dress and other source indicators, and the
goodwill of any business symbolized thereby; (d) trade secrets, know-how,
confidential, proprietary or non-public information; and (e) Internet domain
names; and (ii) all registrations, applications, renewals, extensions,
continuations, continuations-in-part, divisionals, re-issues, re-examinations,
or foreign counterparts related thereto.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of the
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business.

 

30

 

 

For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,

 

(1)         “Investments” shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) Holdings’ “Investment” in such Subsidiary at the time of such
redesignation less (y) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and

 

(2)         any property transferred to or from an Unrestricted Subsidiary shall
be valued at its Fair Market Value at the time of such transfer.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” shall mean:

 

(1)         securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),

 

(2)         debt securities or debt instruments with an Investment Grade Rating,
but excluding any debt securities or instruments constituting loans or advances
among Holdings and its Subsidiaries,

 

(3)         investments in any fund that invest at least 90% in investments of
the type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

 

(4)         corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

31

 

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and Holdings (or any Restricted Subsidiary) or in
favor of the Letter of Credit Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.

 

“Joint Lead Arrangers and Bookrunners” shall mean Wells Fargo Securities, LLC
and J.P. Morgan Securities LLC.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“Junior Debt” shall mean any Subordinated Indebtedness.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

 

“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the Letter of
Credit Issuer.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“LCA Election” shall have the meaning provided in Section 1.7.

 

“LCA Test Date” shall have the meaning provided in Section 1.7.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

32

 

 

“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or Reimbursement Obligations, which
refusal or failure is not cured within one business day after the date of such
refusal or failure, (ii) the failure of any Lender to pay over to the
Administrative Agent, any Swingline Lender, any Letter of Credit Issuer or any
other Lender any other amount required to be paid by it hereunder within one
business day of the date when due, unless the subject of a good faith dispute,
(iii) a Lender has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations under the this Agreement
or has stated publicly that it will generally not comply with its funding
obligations under loan agreements, credit agreements and other similar
agreements, (iv) a Lender has failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with its funding
obligations under this Agreement or (v) a Lender has admitted in writing that it
is insolvent or such Lender becomes subject to a Lender-Related Distress Event.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any governmental
authority having regulatory authority over such Distressed Person to be,
insolvent or bankrupt; provided that a Lender-Related Distress Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interests in any Lender or any person that directly or indirectly
controls such Lender by a governmental authority or an instrumentality thereof.

 

“Letter of Credit” shall mean each letter of credit issued pursuant to Section
3.1 and each Existing Letter of Credit.

 

“Letter of Credit Commitment” shall mean $25,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such
time and (b) such Lender’s Revolving Credit Commitment Percentage of the Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean JPMorgan Chase Bank, N.A., solely with
respect to the Existing Letters of Credit listed on Schedule 1.1(a) through, and
including, their respective final expiry dates and for so long as such Existing
Letters of Credit are issued and outstanding, and Wells Fargo Bank, National
Association, any of their respective Affiliates or any replacement, additional
bank or successor pursuant to Section 3.6. A Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

33

 

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.

 

“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 3.50 to 1.00
as of such date.

 

“Level II Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 3.50 to 1.00
and greater than or equal to 2.75 to 1.00 as of such date.

 

“Level III Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 2.75 to 1.00
and greater than or equal to 2.00 to 1.00 as of such date.

 

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 2.00 to 1.00
and greater than or equal to 1.25 to 1.00 as of such date.

 

“Level V Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is less than 1.25 to 1.00 as of such
date.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“LIBOR Rate” shall mean, (x) for any Interest Period with respect to a LIBOR
Loan of any currency (other than Canadian Dollars), the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for such currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if any such rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. If such rate is not
available at such time for any reason, then the “LIBOR Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in such currency for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBOR
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the applicable London interbank
eurocurrency market at their request at approximately 11:00 a.m. (London time)
two London Business Days prior to the commencement of such Interest Period; and
(y) for any Interest Period with respect to any LIBOR Loan denominated in
Canadian Dollars, CDOR determined in accordance with the definition thereof.

 

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

 

34

 

 

“Limited Condition Acquisition” shall have the meaning provided in Section 1.7.

 

“Loan” shall mean any Revolving Credit Loan, Extended Revolving Credit Loan,
Swingline Loan, Term Loan, New Revolving Loan, Extended Term Loan or New Term
Loan made by any Lender hereunder.

 

“London Business Day” shall mean any day on which dealings in deposits in the
applicable currency are conducted by and between banks in the applicable London
interbank market.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Acquisition” shall mean an acquisition (consummated in one transaction
or series of transactions) by the Borrower or a Restricted Subsidiary of assets
of, or constituting a person that is not an affiliate of the Borrower (whether
by purchase of such assets, purchase of person(s) owning such assets or some
combination thereof) with a minimum gross purchase price of $100,000,000.

 

“Material Adverse Effect” shall mean (a) on the Closing Date, a Company Material
Adverse Effect or (b) after the Closing Date, a circumstance or condition
affecting the business, assets, operations, properties or financial condition of
the Borrower and each of its Subsidiaries, taken as a whole, that would,
individually or in the aggregate, materially adversely affect (i) the ability of
the Borrower and the other Credit Parties, taken as a whole, to perform their
payment obligations under this Agreement or any of the other Credit Documents or
(ii) the rights and remedies of the Administrative Agent and the Lenders under
this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (i) each wholly
owned Restricted Subsidiary of Holdings (a) whose total assets at the last day
of the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
2.5% of the Consolidated Total Assets of Holdings and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 2.5% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (x) total assets at the last day of such Test Period equal to or
greater than 7.5% of the Consolidated Total Assets of Holdings and the
Restricted Subsidiaries at such date or (y) revenues during such Test Period
equal to or greater than 7.5% of the consolidated revenues of Holdings and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then Holdings shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries” for each fiscal period until this proviso is no longer
applicable.

 

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the New Term
Loan Maturity Date or the Revolving Credit Maturity Date, as applicable.

 

35

 

 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $200,000,000 and (ii) the aggregate amount of
voluntary prepayments of Loans (including purchases of the Loans by the Borrower
and its Subsidiaries at or below par, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price of
such Loans below par) (and in the case of any Loans that are not Term Loans, a
corresponding commitment reduction), in each case, other than from proceeds of
Refinancing Indebtedness minus (b) the aggregate principal amount of New Loan
Commitments incurred pursuant to Section 2.14(a) prior to such date plus (c) an
additional amount if, after giving effect to the incurrence of such additional
amount, Holdings would be in compliance with the Senior Secured Leverage Test
(assuming the Indebtedness being incurred as of such date of determination would
be included in the definition of Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio, whether or not such Indebtedness would otherwise be
so included and assuming any New Revolving Credit Commitments incurred at such
time are fully drawn).

 

“Maximum Rate” shall have the meaning provided in Section 5.6(a).

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (b) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing). Notwithstanding the foregoing, in the case of a Borrowing
denominated in an Alternative Currency, the Minimum Borrowing Amount shall be
the Dollar Equivalent of the amounts described in the preceding sentence.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust deed
or other security document entered into by the owner of a Mortgaged Property and
the Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent, together with such terms and provisions as
may be required by local laws.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(b), and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Sections 9.11 or 9.14.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes or is
obligated to make contributions or had an obligation over the five preceding
calendar years.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
incurrence of Permitted Other Indebtedness, as the case may be, less (b) the sum
of:

 

(i)          the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,

 

(ii)         the amount of any reasonable reserve established in accordance with
GAAP against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by Holdings or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,

 

36

 

 

(iii)        the amount of any Indebtedness (other than Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

 

(iv)        in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries, provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (x) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event
or Permitted Sale Leaseback occurring on the last day of such Reinvestment
Period or, if later, 180 days after the date Holdings or such Restricted
Subsidiary has entered into such binding commitment, as applicable (such last
day or 180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”),
and (y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i),

 

(v)         in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback by a non-wholly-owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (v)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a wholly-owned Restricted
Subsidiary as a result thereof, and

 

(vi)        all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (i) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such issuance and (ii) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), in each case only to the extent not
already deducted in arriving at the amount referred to in clause (a) above.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Loans” shall have the meaning provided in Section 2.14(c).

 

37

 

 

“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).

 

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Term Loan” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

 

“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).

 

“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c).

 

“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.2(e)(ii)(B)(3).

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Credit Party Investment Amount” shall mean, at any time, the sum of the
greater of $25,000,000 and 15.0% of Consolidated EBITDA for the most recently
ended Test Period calculated on a Pro Forma Basis.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

 

“Non-U.S. Subsidiary” shall mean each Subsidiary of Holdings that is not
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

38

 

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Obligations of
the Credit Parties under the Credit Documents (and any of their Subsidiaries to
the extent they have obligations under the Credit Documents) include the
obligation (including guarantee obligations) to pay principal, interest,
charges, expenses, fees, attorney costs, indemnities and other amounts payable
by any Credit Party under any Credit Document.

 

“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments and Extended Revolving Credit
Commitments, other than any New Revolving Credit Commitments (and any Extended
Revolving Credit Commitments related thereto).

 

“Other Revolving Commitments” shall mean, with respect to each Additional
Refinancing Lender, the commitment, if any, of such Additional Refinancing
Lender to make one or more Classes of Other Revolving Loans under any
Refinancing Amendment, expressed as an amount representing the maximum principal
amount of the Other Revolving Loans to be made by such Lender under such
Refinancing Amendment.

 

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Commitment.

 

“Other Term Commitments” shall mean, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Term Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Term Loans to be made by such Lender under such Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans made pursuant to
or that result from a Refinancing Amendment.

 

“Other Taxes” shall mean all present or future stamp, registration or
documentary Taxes or any other excise, property, intangible, mortgage recording
or similar Taxes arising from any payment made hereunder or under any other
Credit Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Credit Document; provided that such
term shall not include any Taxes that result from an assignment, grant of a
participation pursuant to Section 13.6(c) or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrower or Holdings.

 

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in any Alternative Currency, the rate of interest per annum
at which overnight deposits in such Alternative Currency, as applicable, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
Alternative Currency to major banks in such interbank market.

 

39

 

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

 

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate, substantially in
the form of Exhibit M, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Permitted Acquisition” shall have the meaning provided in clause (c) of the
definition of “Permitted Investments.”

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that the aggregate fair market value of Permitted Asset Swaps
hereunder shall not exceed $25,000,000; provided, further, that any cash or Cash
Equivalents received must be applied in accordance with Section 10.4.

 

“Permitted Investments” shall mean:

 

(a)          any Investment in Holdings or any Restricted Subsidiary; provided
that, in the case of any Investment by a Credit Party in a Restricted Subsidiary
that is not a Credit Party, all such investments in Restricted Subsidiaries that
are not Credit Parties shall not exceed the Non-Credit Party Investment Amount
at such time;

 

(b)          any Investment in cash, Cash Equivalents or Investment Grade
Securities at the time such Investment is made;

 

40

 

 

(c)          any Investment by Holdings or any Restricted Subsidiary in a Person
or assets of a Person that is engaged in a Similar Business (a “Permitted
Acquisition”) provided that (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, (i) such Person, upon the consummation of such
purchase or acquisition, will be a Subsidiary (including as a result of a
merger, amalgamation or consolidation between any Subsidiary and such Person),
or (ii) such Person is merged or amalgamated into or consolidated with a
Subsidiary and such Subsidiary is the surviving entity of such merger,
amalgamation or consolidation, (b) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to such newly created
or acquired Subsidiary (including each subsidiary thereof) or assets in order to
satisfy the requirements set forth in Sections 9.11, 9.12 and 9.14 to the extent
applicable shall have been taken (or arrangements for the taking of such actions
after the consummation of the Permitted Acquisition shall have been made that
are reasonably satisfactory to the Administrative Agent) (unless such newly
created or acquired Subsidiary is designated as an Unrestricted Subsidiary or is
otherwise an Excluded Subsidiary), (c) except with respect to any Limited
Condition Acquisition, after giving pro forma effect to any such purchase or
other acquisition, no Event of Default shall have occurred and be continuing (at
the time of execution of a binding agreement in respect thereof) and (d)
compliance with the Financial Covenants for the Test Period then last ended on a
Pro Forma Basis; provided that the aggregate amount of consideration paid or
provided by the Borrower or any other Credit Party after the Closing Date in
reliance on this clause (c) (together with any Investments made in Subsidiaries
that are not Credit Parties pursuant to clause (a) of this definition) for
Permitted Acquisitions (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) for any
Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Credit Party, shall not exceed the
Non-Credit Party Investment Amount at such time;

 

(d)          any Investment in securities or other assets not constituting cash,
Cash Equivalents or Investment Grade Securities and received in connection with
an Asset Sale made pursuant to Section 10.4 or any other disposition of assets
not constituting an Asset Sale;

 

(e)          any Investment existing on the Closing Date and listed on Schedule
10.5;

 

(f)           any Investment acquired by Holdings or any Restricted Subsidiary
(1) in exchange for any other Investment or accounts receivable held by Holdings
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of Holdings of such
other Investment or accounts receivable or (2) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 

(g)          Hedging Obligations permitted under clause (j) of Section 10.1;

 

(h)          [reserved];

 

(i)           Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock);

 

(j)           guarantees of Indebtedness permitted under Section 10.1;

 

(k)          any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9;

 

(l)           Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment or other similar assets in the ordinary course of
business;

 

41

 

 

(m)          additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (m) that are at
that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $30,000,000 and (y)
20.0% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (m) is made in any Person that is not a Restricted Subsidiary of
Holdings at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary after such date, such investment shall thereafter be
deemed to have been made pursuant to clause (a) above and shall cease to have
been made pursuant to this clause (m) for so long as such Person continues to be
a Restricted Subsidiary;

 

(n)          additional Investments; provided that after giving effect to such
Investment (A) on a Pro Forma Basis, (i) the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than or equal to 3.25 to 1.00 and (ii) the
Borrower is in compliance on a Pro Forma Basis with the requirements of the
financial covenants set forth in Section 10.7 for the Test Period then last
ended and (B) no Event of Default exists or would result therefrom;

 

(o)          the Transactions;

 

(p)          [Reserved];

 

(q)          advances to, or guarantees of Indebtedness of, employees not in
excess of the greater of (x) $5,000,000 and (y) 4.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;

 

(r)          loans and advances to officers, directors, managers and employees
for business- related travel expenses, moving expenses and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof;

 

(s)          Investments consisting of extensions of trade credit in the
ordinary course of business;

 

(t)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices; and

 

(u)          non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(1)         pledges or deposits (or letters of credit) by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or in connection with warranty obligations and to secure health, safety and
environmental obligations, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public, statutory or
regulatory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety, stay, customs or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

42

 

 

(2)         Liens imposed by law, including carriers’, warehousemen’s,
materialmen’s, repairmen’s, landlords’, construction contractors’ and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 45 days
or remain payable without penalty, being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

 

(3)         Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP, or for property taxes on property Holdings or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property;

 

(4)         Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

 

(5)         minor survey exceptions, minor encumbrances, ground leases,
easements or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines and other similar purposes, or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)         Liens securing Indebtedness permitted to be incurred pursuant to
clause (a), (d), (l), (r), or (v) of Section 10.1; provided that, (i) in the
case of clause (d), such Lien may not extend to any property or equipment (or
assets affixed or appurtenant thereto) other than the property or equipment
being financed or refinanced under such clause (d); (ii) in the case of clause
(r), such Lien may not extend to any assets other than the assets owned by the
Foreign Subsidiaries incurring such Indebtedness; (iii) in the case of Liens
securing Permitted Other Indebtedness Obligations that constitute First Lien
Obligations pursuant to this clause (6), the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and (x) in the case of the first
such issuance of Permitted Other Indebtedness constituting First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (iv) in the
case of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to this clause (6), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents;

 

43

 

 

(7)         Liens existing on Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of (A) $250,000 individually or (B)
$5,000,000 in the aggregate (when taken together with all other Liens securing
obligations outstanding in reliance on this clause (B) that are not listed on
Schedule 10.2) shall only be permitted if set forth on Schedule 10.2, and, in
each case, any modifications, replacements, renewals or extensions thereof;

 

(8)         Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary;

 

(9)         Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary; provided that
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition, merger or consolidation; provided further that the Liens
may not extend to any other property owned by Holdings or any Restricted
Subsidiary;

 

(10)        Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to Holdings or another Restricted Subsidiary permitted to be
incurred in accordance with Section 10.1.

 

(11)        Liens securing Hedging Obligations and Cash Management Services so
long as the related Indebtedness is, and is permitted hereunder to be, secured
by a Lien on the same property securing such Hedging Obligations and Cash
Management Services;

 

(12)        Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(13)        leases, subleases, licenses or sublicenses (including of
Intellectual Property) granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
Holdings or any Restricted Subsidiary and do not secure any Indebtedness;

 

(14)        Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by Holdings or
any Restricted Subsidiary in the ordinary course of business;

 

(15)        Liens in favor of Holdings, the Borrower or any Guarantor;

 

(16)        Liens on equipment of Holdings or any Restricted Subsidiary granted
in the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;

 

(17)        [Reserved];

 

(18)        Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10) and (15) of this definition of
“Permitted Liens’; provided that (x) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (y) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (6), (7), (8), (9), (10) and (15) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

 

44

 

 

(19)        deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(20)        other Liens securing obligations which obligations do not exceed the
greater of (x) $15,000,000 and (y) 10.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of the
incurrence of such Lien;

 

(21)        Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.11;

 

(22)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(23)        Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

 

(24)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

(25)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(26)        Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Holdings or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(27)        Liens solely on any cash earnest money deposits made by Holdings or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

 

(28)        the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by Holdings or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

45

 

 

(29)        restrictive covenants affecting the use to which real property may
be put; provided that the covenants are complied with;

 

(30)        security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of that Person in the ordinary course of business;

 

(31)        zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

 

(32)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business; and

 

(33)        any Lien granted pursuant to a security agreement between Holdings
or any Restricted Subsidiary and a licensee of their Intellectual Property to
secure the damages, if any, of such licensee resulting from the rejection by
Holdings or such Restricted Subsidiary of such licensee in a bankruptcy,
reorganization or similar proceeding with respect to Holdings or such Restricted
Subsidiary; provided that such Liens, in the aggregate, do not encumber any
assets of Holdings or any Restricted Subsidiary other than the assets subject to
such Liens on the Closing Date;

 

(34)        Liens on goods purchased in the ordinary course of business the
purchase price of which is financed by a documentary letter of credit issued for
the account of the Company or any of its subsidiaries;

 

(35)        Liens on the assets and property of Restricted Subsidiaries that are
not Credit Parties; and

 

(36)        Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (x) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (y) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged and (z) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 

46

 

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may be unsecured; provided that (x) any Permitted Other
Indebtedness incurred pursuant to Section 10.1(v) shall be incurred by a Credit
Party, have the same lien priority as the First Lien Obligations (without regard
to control of remedies) and be otherwise on terms and conditions provided in
Section 10.1(v) and (y) any Permitted Other Indebtedness incurred pursuant to
Section 10.1(w) shall (A) if incurred by a Credit Party, be unsecured and (B) if
incurred by a Restricted Subsidiary that is not a Credit Party, shall be
permitted to be secured by a Lien on the assets and property of such Restricted
Subsidiary that is not a Credit Party) (a) the terms of which do not provide for
any scheduled repayment, mandatory repayment or redemption or sinking fund
obligations prior to, at the time of incurrence, the Latest Maturity Date (other
than, in each case, customary offers or obligations to repurchase upon a change
of control, asset sale or casualty or condemnation event and customary
acceleration rights after an event of default), (b) the covenants, events of
default, guarantees, collateral and other terms of which (excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions (which shall not permit more than pro rata payment with
the Term Loans)), taken as a whole, are not more restrictive to the Borrower and
the Restricted Subsidiaries than those herein (taken as a whole) (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of such refinancing) (it being understood that, to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant is either (i) also
added for the benefit of any corresponding Loans remaining outstanding after the
issuance or incurrence of such Indebtedness or (ii) only applicable after the
Latest Maturity Date at the time of such refinancing); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of Holdings (other than the Borrower or a Guarantor) is an obligor
and (d) that, if secured, are not secured by any assets other than the
Collateral.

 

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

 

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

 

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date, provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sale Leasebacks) the aggregate proceeds of
which exceed the greater of (x) $25,000,000 and (y) 15.0% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of the incurrence of such Sale Leaseback, the board of directors of
Holdings or such Restricted Subsidiary (which such determination may take into
account any retained interest or other Investment of Holdings or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).

 

47

 

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Credit Party or any
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4062
or Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer”
as defined in Section 3(5) of ERISA, but other than any Multiemployer Plan or
Foreign Plan or Foreign Benefit Arrangement.

 

“Platform” shall have the meaning provided in Section 13.17(a).

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or Casualty Event or any Permitted Sale Leaseback.

 

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Restricted Subsidiaries taken
as a whole are sold on a going concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

“primary obligor” shall have the meaning provided such term in the definition of
“guarantee obligations”.

 

“Prime Rate” shall mean the “prime rate” referred to in the definition of “ABR”.

 

48

 

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (a)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (x) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$5,000,000 and (y) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that the aggregate amount of adjustments
pursuant to this definition of “Pro Forma Adjustment” (when combined with
adjustments and addbacks pursuant to clause (i) of the definition of
“Consolidated EBITDA”) shall not exceed 15% of Consolidated EBITDA (calculated
before giving effect to any such addbacks or adjustments); provided further that
any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such Test Period.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of Holdings delivered pursuant to Section 9.1(h) or Section 9.1(d).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio or covenant hereunder,
that (A) to the extent applicable, the Pro Forma Adjustment shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
disposition of all or substantially all Capital Stock in any Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded, and (ii) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by Holdings or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (a)
above, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments, as set forth in the
applicable Pro Forma Adjustment Certificate, are consistent with the definition
of Consolidated EBITDA and give effect to operating expense reductions that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on Holdings, the Company or any of its Restricted Subsidiaries
and (z) reasonably identifiable and factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

“Pro Forma Balance Sheet” shall have the meaning provided in Section 8.9(a).

 

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

 

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.

 

“Projections” shall have the meaning provided in Section 9.1(c).

 

49

 

 

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay such indebtedness, or to issue other indebtedness or enter
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender, and (d) each Lender that agrees to provide any portion of
Other Term Loans incurred pursuant thereto and/or and/or Other Revolving
Commitments established pursuant thereto, in each case in accordance with
Section 2.15.

 

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).

 

“Refinancing Notes” shall have the meaning provided in Section 10.1(m).

 

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(c)(2).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Reimbursement Obligations” shall mean Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

 

50

 

 

“Reinvestment Period” shall mean 365 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, migration or
leaching into the environment.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to DOL Reg. § 4043.

 

“Required Initial Term Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the sum of (a) the Total Initial Term Loan Commitment at
such date and (b) the aggregate outstanding principal amount of the Initial Term
Loans (excluding Initial Term Loans held by Defaulting Lenders) at such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

 

51

 

 

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the sum of (a) the Total Term Loan Commitment at such date and (b)
the aggregate outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning provided in Section 10.5(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Retired Capital Stock” shall have the meaning provided in Section 10.5(c)(2).

 

“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders or Swingline Lender shall require; provided that this clause (iii) shall
not be exercised more than once per calendar month; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of any such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the applicable Letter of Credit Issuer under any Letter of Credit,
and (iv) such additional dates as the Administrative Agent or the Letter of
Credit Issuer shall determine or the Required Revolving Credit Lenders shall
require; provided that this clause (iv) shall not be exercised more than once
per calendar month.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Person that
is a Lender on the date hereof, its obligation to make Revolving Credit Loans to
the Borrower pursuant to Section 2.1(b), in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 1.1(c) and (b) in the case of any Person that becomes
a Lender after the date hereof, the amount specified as such Lender’s Revolving
Credit Commitment in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Revolving Credit Commitment, in each case of the
same may be changed from time to time pursuant to terms hereof. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$350,000,000 on the Closing Date (the “Initial Revolving Credit Commitments”),
as such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time, provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

 

52

 

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
Revolving Credit Loans of such Lender then outstanding, (b) such Lender’s Letter
of Credit Exposure at such time and (c) such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.

 

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b)(i).

 

“Revolving Credit Maturity Date” shall mean April 24, 2020, or, if such date is
not a Business Day, the next preceding Business Day.

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.

 

“Sanctions” means economic sanctions administered or enforced by (a) the U.S.
government, including those administered by the U.S. Department of the Treasury,
Office of Foreign Assets Control or the U.S. Department of State or (b) the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is
currently the subject or target of comprehensive country-wide or territory-wide
Sanctions.

 

“Sanctioned Person” shall mean an individual or entity that is, or any entity
owned or controlled by, any individual or entity that is designated on any
Sanctions list or in any Sanctioned Country.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(g)(iv).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

53

 

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings, the Borrower or any Restricted Subsidiary that is a Credit
Party and any Hedge Bank.

 

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

 

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, each Lender, each Hedge Bank that is party to any
Secured Hedge Agreement, each Cash Management Bank that is party to a Secured
Cash Management Agreement and each sub-agent pursuant to Section 12 appointed by
the Administrative Agent with respect to matters relating to the Credit
Facilities or the Collateral Agent with respect to matters relating to any
Security Document.

 

“Security Agreement” shall mean the Security Agreement entered into by Holdings,
the Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, (e) if executed, the
First Lien Intercreditor Agreement and (f) each other security agreement or
other instrument or document executed and delivered pursuant to Sections 9.11,
9.12 or 9.14 or pursuant to any other such Security Documents to secure the
Obligations.

 

“Senior Secured Leverage Test” shall mean, as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no greater than 3.00
to 1.00.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is the same, similar or generally related, incidental or ancillary thereto.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, that (i) the Fair Value of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities, (ii) the Present Fair Salable Value of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (iii) the
Borrower and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) the Borrower and its Restricted
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.

 

54

 

 

“Special Flood Hazard Area” shall mean an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

 

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower and each Guarantor set forth in Sections 8.1(a), 8.2 (as
related to the borrowing under, guaranteeing under, granting of security
interests in the Collateral to, and performance of, the Credit Documents),
8.3(c) (as related to the borrowing under, guaranteeing under, granting of
security interests in the Collateral to, and performance of, the Credit
Documents), 8.5, 8.7, 8.17, 8.18, 8.19, 8.20 or 8.21 of this Agreement and in
Sections 3.2(a) and (b) of the Security Agreement and Section 5(d) of the Pledge
Agreement.

 

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Asset Sale, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, New Term Loan, New Revolving Credit Commitment or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.

 

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.

 

“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Restricted Subsidiaries taken as a whole, as of the date hereof after giving
effect to the consummation of the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof), determined in accordance with GAAP consistently
applied.

 

“Status” shall mean the existence of Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status, as the case may be, on such date.
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials for the first full fiscal quarter
ended after the Closing Date are delivered to the Administrative Agent under
Section 9.1 and (b) an officer’s certificate is delivered by Holdings to the
Administrative Agent setting forth, with respect to such Section 9.1 Financials,
the then-applicable Status, and shall remain in effect until the next change to
be effected pursuant to this definition, provided that each determination of the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio pursuant to this
definition shall be made as of the end of the Test Period ending at the end of
the fiscal period covered by the relevant Section 9.1 Financials.

 

55

 

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable or exercisable.

 

“Subject Lien” shall have the meaning provided in Section 10.2(a).

 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Holdings.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Wells Fargo Bank, National Association, in its
capacity as lender of Swingline Loans hereunder or any replacement or successor
thereto.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Swiss Francs” shall mean the lawful currency of Switzerland.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

 

“TARGET Day” shall mean any day on which the Trans-European Automated Real- time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

56

 

 

“Tax Credit” shall mean a credit against, relief or remission for, or repayment
of any Tax.

 

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Credit Document.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees or
other similar charges imposed by any Governmental Authority whether computed on
a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, and, if applicable, New Term Loan Commitment with
respect to any Series.

 

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).

 

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

 

“Term Loans” shall mean the Initial Term Loans, any New Term Loans and any
Extended Term Loans, collectively.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been required to be delivered to the Administrative
Agent (or, before the first delivery of Section 9.1 Financials, the most recent
period of four fiscal quarters at the end of which financial statements are
available).

 

“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.

 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, and the New Term Loan Commitments, if applicable, of all the
Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings, the Borrower or any of their Affiliates in connection with the
Transactions, this Agreement and the other Credit Documents, the transactions
contemplated hereby and thereby.

 

57

 

 

“Transactions” shall mean, collectively, the Acquisition, any repayment,
repurchase, prepayment or defeasance of Indebtedness of Holdings or any of its
Subsidiaries in connection therewith, the consummation of any other transactions
in connection with the foregoing (including in connection with the Acquisition
Agreement and the payment of the fees and expenses incurred in connection with
any of the foregoing (including the Transaction Costs)).

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unreasonably Small Capital” shall mean for the period from the date hereof
through the Maturity Date, the capital of the Borrower and its Restricted
Subsidiaries on a consolidated basis and taken as a whole after consummation of
the Transactions (including the execution and delivery of this Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof) is
unreasonably small in relation to their business as contemplated on the Closing
Date such that it calls into question whether it will continue to be a going
concern for such period.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (2) any Subsidiary of an
Unrestricted Subsidiary. For the avoidance of doubt, Holdings may not designate
the Borrower as an Unrestricted Subsidiary.

 

The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on, any property of, Holdings or any Subsidiary of Holdings (other than
any Subsidiary of the Subsidiary to be so designated); provided that

 

(a)          such designation complies with Section 10.5,

 

(b)          no Event of Default shall have occurred or be continuing or would
result therefrom; and

 

(c)          each of (1) the Subsidiary to be so designated and (2) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of Holdings or any Restricted Subsidiary.

 

Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer certifying that such
designation complied with the foregoing provisions.

 

The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, (x) immediately after giving effect
to such designation no Default or Event of Default shall have occurred and be
continuing and (y) the Senior Secured Leverage Test is satisfied on a pro forma
basis taking into account such designation.

 

58

 

 

“U.S.” and “United States” shall mean the United States of America.

 

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

Section 1.2           Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)          Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 



Section 1.3           Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a consistent manner.

 

(b)          Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio and the Senior Secured Leverage Test
shall each be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

 

59

 

 

(c)          Where reference is made to “the Company and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Company other than Restricted
Subsidiaries.

 

Section 1.4           Rounding. Any financial ratios required to be maintained
by Holdings pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number.

 

Section 1.5           References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to organizational documents,
agreements (including the Credit Documents) and other Contractual Requirements
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements and other modifications are permitted by
any Credit Document; and (b) references to any Requirement of Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

Section 1.6           Exchange Rates. Notwithstanding the foregoing, for
purposes of any determination under Section 9, Section 10 or Section 11 or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Section 10 with respect to the amount of any Indebtedness, Restricted
Investment, Lien, Asset Sale or Restricted Payment in a currency other than
dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness, Lien or Restricted Investment is incurred or Asset Sale or
Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Total
Debt, amounts in currencies other than dollars shall be translated into dollars
at the currency exchange rates used in preparing the most recently delivered
Section 9.1 Financials.

 

60

 

 

Section 1.7           Limited Condition Acquisitions. Notwithstanding anything
in this Agreement or any Credit Document to the contrary, when calculating any
applicable ratio, the amount or availability of any basket based on Consolidated
EBITDA or total assets, or determining other compliance with this Agreement
(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom) in connection with a Specified Transaction undertaken
in connection with the consummation of an acquisition or an investment that
Borrower or one or more of its Subsidiaries is contractually committed to
consummate (it being understood that such commitment may be subject to
conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement) and whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (such acquisition or investment, a “Limited Condition
Acquisition”), the date of determination of such ratio, the amount or
availability of any basket based on Consolidated EBITDA or total assets, and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, (i) after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, and (ii) assuming such Limited Condition Acquisition had not
occurred (nor any of the transactions related thereto) and at such time the
Borrower is in compliance with such ratios and other provisions, then such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, (x) if any of such ratios are exceeded as a result of fluctuations in
such ratio (including due to fluctuations in Consolidated EBITDA of Holdings and
its Subsidiaries) at or prior to the consummation of the relevant Limited
Condition Acquisition, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios and other provisions shall not be tested at the time of
consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming (i) such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 

Section 2.          Amount and Terms of Credit

 

Section 2.1           Commitments

 

(a)          Subject to and upon the terms and conditions herein set forth, each
Lender having an Initial Term Loan Commitment severally agrees to make a loan or
loans (each, an “Initial Term Loan”) to the Borrower in Dollars on the Closing
Date, which Initial Term Loans shall not exceed for any such Lender the Initial
Term Loan Commitment of such Lender and in the aggregate shall not exceed
$200,000,000. Such Term Loans (i) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Loans, provided
that all Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term
Loans of the same Type, (ii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iii)
shall not exceed for any such Lender the Initial Term Loan Commitment of such
Lender and (iv) shall not exceed in the aggregate the Total Initial Term Loan
Commitments. On the Initial Term Loan Maturity Date, all then unpaid Initial
Term Loans shall be repaid in full in Dollars.

 

(b)          (i) Subject to and upon the terms and conditions herein set forth:
each Revolving Credit Lender severally agrees to make Revolving Credit Loans to
the Borrower in Dollars or in an Alternative Currency from its lending office
(each such loan, a “Revolving Credit Loan”) in an aggregate principal amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment,



 



61

 

 

provided that the Revolving Credit Loans (A) shall be made at any time and from
time to time on and after the Closing Date and prior to the Revolving Credit
Maturity Date, (B) may, at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Loans that are Revolving Credit
Loans, provided that all Revolving Credit Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Revolving Credit Loans of the same Type, (C) may be
repaid and reborrowed in accordance with the provisions hereof, (D) shall not,
for any Lender at any time, after giving effect thereto and to the application
of the proceeds thereof, result in such Lender’s Revolving Credit Exposure in
respect of any Class at such time exceeding such Lender’s Revolving Credit
Commitment in respect of such Class at such time, and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect or the
aggregate amount of the Lenders’ Revolving Credit Exposures of any Class at such
time exceeding the aggregate Revolving Credit Commitment with respect to such
Class. Revolving Credit Loans denominated in Dollars may be ABR Loans or LIBOR
Loans and Revolving Credit Loans denominated in any Alternative Currency shall
be LIBOR Loans, as further provided herein.

 



(ii)         Each Lender may, at its option, make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply). On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.

 

(c)          Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d), (iii)
shall not exceed at any time outstanding the Swingline Commitment, (iv) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Revolving Credit Commitment then in effect
and (v) may be repaid and reborrowed in accordance with the provisions hereof.
On the Swingline Maturity Date, all Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from Holdings, or the Borrower, Administrative Agent or the Required
Revolving Credit Lenders stating that a Default or Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1.

 

62

 

 

(d)          On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each Revolving Credit Lender that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans denominated in Dollars, in which case Revolving Credit Loans
denominated in Dollars constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Revolving Credit
Commitment after any such Swingline Loans were made. In the event that, in the
sole judgment of the Swingline Lender, any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including as a result of
the commencement of a proceeding under the Bankruptcy Code in respect of
Holdings), each Revolving Credit Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Revolving Credit Commitment Percentages, provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
such Lender purchasing same from and after such date of purchase.

 

Section 2.2           Minimum Amount of Each Borrowing; Maximum Number of
Borrowings. The aggregate principal amount of each Borrowing of Term Loans or
Revolving Credit Loans shall be in a minimum amount of at least the Minimum
Borrowing Amount for such Type of Loans and in a multiple of $100,000 (or the
Dollar Equivalent thereof) in excess thereof and Swingline Loans shall be in a
minimum amount of $500,000 and in a multiple of $100,000 in excess thereof
(except that Mandatory Borrowings shall be made in the amounts required by
Section 2.1(d) and Revolving Credit Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Section 3.3 or Section 3.4, as applicable). More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than five Borrowings of LIBOR Loans that are Term Loans and fifteen Borrowings
of LIBOR Loans that are Revolving Credit Loans under this Agreement.

 

Section 2.3           Notice of Borrowing.

 

(a)          The Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (A) prior to 12:00 p.m. (New York City time) at
least three Business Days’ prior written notice in the case of a Borrowing of
Initial Term Loans to be made on the Closing Date if such Initial Term Loans are
to be LIBOR Loans (which LIBOR Loans shall be available on the Closing Date only
if the Borrower has executed and delivered a LIBOR indemnity satisfactory to the
Administrative Agent) and (B) prior to 12:00 p.m. (New York City time) written
notice in the case of a Borrowing of Initial Term Loans made on the Closing Date
if such Initial Term Loans are to be ABR Loans. Such notice (a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Term Loans
to be made, (B) the date of the Borrowing (which shall be the Closing Date) and
(C) whether the Term Loans shall consist of ABR Loans and/or LIBOR Loans and, if
the Term Loans are to include LIBOR Loans, the Interest Period to be initially
applicable thereto.

 

(b)          Whenever the Borrower desires to incur Revolving Credit Loans
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), it
shall give the Administrative Agent at the Administrative Agent’s Office, (i)
prior to 12:00 noon (New York City Time) at least three Business Days’ prior
written notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans,
and (ii) prior to 10:00 a.m. (New York City time) on the date of such Borrowing
prior written notice of each Borrowing of Revolving Credit Loans that are ABR
Loans. Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall specify (i) the aggregate principal amount of the Revolving
Credit Loans to be made pursuant to such Borrowing, (ii) the date of Borrowing
(which shall be a Business Day) and (iii) whether the respective Borrowing shall
consist of ABR Loans or LIBOR Loans that are Revolving Credit Loans and, if
LIBOR Loans that are Revolving Credit Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Revolving
Credit Lender written notice of each proposed Borrowing of Revolving Credit
Loans, of such Lender’s Revolving Credit Commitment Percentage thereof and of
the other matters covered by the related Notice of Borrowing.

 

63

 





 

(c)          Whenever the Borrower desires to incur Swingline Loans hereunder,
it shall give the applicable Swingline Lender for Swingline Loans denominated in
Dollars written notice with a copy to the Administrative Agent of each Borrowing
of Swingline Loans prior to in the case of Swingline Loans denominated in
Dollars, 1:30 p.m. (New York City time) on the date of such Borrowing. Each such
notice shall specify (i) the aggregate principal amount of the Swingline Loans
to be made pursuant to such Borrowing and (ii) the date of Borrowing (which
shall be a Business Day).

 

(d)          Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

(e)          Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(f)          Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it shall give hereunder by telephone (which such
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of Holdings or the Borrower.

 

Section 2.4           Disbursements of Funds.

  

(a)          No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, Holdings and the Administrative Agent for the purpose of
consummating the Transactions; provided further that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time).

 

(b)          Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Borrower, by depositing to an account designated by Holdings or the Borrower to
the Administrative Agent the aggregate of the amounts so made available in the
applicable currency. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in the applicable currency. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

 

64

 

 

(c)          Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to, fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

Section 2.5           Repayment of Loans; Evidence of Debt.

  

(a)          The Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Initial Term Loan Maturity Date, the
then-outstanding Initial Term Loans made to the Borrower. The Borrower shall
repay to the Administrative Agent for the benefit of the Revolving Credit
Lenders, on the Revolving Credit Maturity Date, the then outstanding Revolving
Credit Loans made to the Borrower in currency in which such Revolving Credit
Loans are denominated. The Borrower shall repay to the Swingline Lender, on the
Swingline Maturity Date, the then outstanding Swingline Loans made to the
Borrower in Dollars.

 

(b)          The Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the applicable, Initial Term Loan Lenders, on each date set
forth below (or, if not a Business Day, the immediately preceding Business Day)
(each, an “Initial Term Loan Repayment Date”), a principal amount in respect of
each of the Initial Term Loans made to the Borrower equal to (x) the outstanding
principal amount Initial Term Loans made to the Borrower on the Closing Date
multiplied by (y) the percentage set forth below opposite such Initial Term Loan
Repayment Date (each, an “Initial Term Loan Repayment Amount”):

 

Date  Initial Term Loan Repayment Amount  September 30, 2015   1.25% December
31, 2015   1.25% March 31, 2016   1.25% June 30, 2016   1.25% September 30,
2016   1.25% December 31, 2016   1.25% March 31, 2017   1.25% June 30, 2017 
 1.25% September 30, 2017   1.875% December 31, 2017   1.875% March 31, 2018 
 1.875% June 30, 2018   1.875% September 30, 2018   2.50% December 31, 2018 
 2.50% March 31, 2019   2.50% June 30, 2019   2.50% September 30, 2019   3.125%
December 31, 2019   3.125% March 31, 2020   3.125% Initial Term Loan Maturity
Date   Remaining outstanding amounts 

 

65

 

  

(c)          In the event that any New Term Loans are made, such New Term Loans
shall, subject to Section 2.14(d), be repaid by the Borrower in the amounts
(each, a “New Term Loan Repayment Amount”) and on the dates (each a “New Term
Loan Repayment Date”) set forth in the applicable Joinder Agreement. In the
event that any Extended Term Loans are established, such Extended Term Loans
shall, subject to Section 2.14(f), be repaid by the Borrower in the amounts
(each such amount with respect to any Extended Repayment Date, an “Extended Term
Loan Repayment Amount”) and on the dates (each, an “Extended Repayment Date”)
set forth in the applicable Extension Amendment.

 

(d)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(e)          The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, New Term Loan, Revolving
Credit Loan or Swingline Loan, as applicable, the Type of each Loan made, the
currency in which made, the name of the Borrower and the Interest Period, if
any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(f)          The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent or the Swingline Lender
to maintain such account, such Register or subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

Section 2.6           Conversions and Continuations.

  

(a)          Subject to the penultimate sentence of this clause (a), (x) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least $5,000,000 (or the Dollar Equivalent thereof) of the
outstanding principal amount of Term Loans of one Type or Revolving Credit Loans
of one Type into a Borrowing or Borrowings of another Type and (y) the Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period,
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (i) three Business Days’ notice, in the case of a continuation of
or conversion to LIBOR Loans (other than in the case of a notice delivered on
the Closing Date pursuant to clause (d), which shall be deemed to be effective
on the Closing Date) or (ii) one Business Day’s notice in the case of a
conversion into ABR Loans prior written notice (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted or continued into and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

 



66

 



 

(b)          If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Euro or Alternative
Currencies), the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a), the Borrower shall be deemed to
have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.
Notwithstanding the foregoing, with respect to the Borrowings of LIBOR Loans
denominated in Euro or Alternative Currencies, in connection with the occurrence
of any of the events described in the preceding two sentences, at the expiration
of the then current Interest Period each such Borrowing shall be automatically
continued as a Borrowing of LIBOR Loans with an Interest Period of one month.

 

(c)          No Loan may be converted into or continued as a Loan denominated in
a different currency.

 

Section 2.7           Pro Rata Borrowings.   Each Borrowing of Initial Term
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Revolving Credit Lenders
pro rata on the basis of their then-applicable Revolving Credit Commitment
Percentages. Each Borrowing of New Term Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable New Term Loan
Commitments. Each Borrowing of New Revolving Loans under this Agreement shall be
made by the Revolving Credit Lenders pro rata on the basis of their
then-applicable New Revolving Credit Commitments. It is understood that (a) no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

 

Section 2.8           Interest.

 

(a)          The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable
Margin for ABR Loans plus the ABR, in each case, in effect from time to time.

 

67

 

 

(b)          The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant LIBOR Rate.

 

(c)          If all or a portion of (i) the principal amount of any Loan or (ii)
any interest payable thereon or any other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum that is (the
“Default Rate”) (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (y) in the case of any other overdue
amount, including overdue interest, to the extent permitted by applicable law,
the rate described in Section 2.8(a) plus 2% from the date of such non- payment
to the date on which such amount is paid in full (after as well as before
judgment).

 

(d)          Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in respect of
each Loan, (A) on any prepayment in respect of LIBOR Loans, (B) at maturity
(whether by acceleration or otherwise) and (C) after such maturity, on demand.

 

(e)          All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)          The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

Section 2.9           Interest Periods. At the time Holdings or the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of LIBOR
Loans in accordance with Section 2.6(a), Holdings or the Borrower shall give the
Administrative Agent written notice of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of Holdings or the
Borrower be a one, two, three or six (or if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions, a twelve month or shorter period).

 

Notwithstanding anything to the contrary contained above:

 

(a)          the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(b)          if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

68

 

 

(c)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day; and

 

(d)          the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.

 

Section 2.10         Increased Costs, Illegality, Etc.

 

(a)          In the event that (x) in the case of clause (i) below, the
Administrative Agent and (y) in the case of clauses (ii) and (iii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)          on any date for determining the LIBOR Rate for any Interest Period
that (x) deposits in the principal amounts and currencies of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or

 

(ii)         at any time, that such Lenders shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (including any increased costs or reductions attributable to Taxes,
other than any increase or reduction attributable to Taxes described in clauses
(i) or (ii) of paragraph (d) of this Section 2.10) because of (x) any Change in
Law and/or (y) other circumstances affecting the interbank LIBOR market or the
position of such Lender in such market; or

 

(iii)        at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

 

then, and in any such event, such Required Term Loan Lenders or Required
Revolving Credit Lenders, as applicable (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to Holdings and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, LIBOR Loans shall no longer be available until such time as
the Administrative Agent notifies Holdings and the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by Holdings or the Borrower with respect to LIBOR Loans that
have not yet been incurred shall be deemed rescinded by Holdings or the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lenders, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Required Term Loan Lenders or
Required Revolving Credit Lenders, as applicable, in their reasonable discretion
shall determine) as shall be required to compensate such Lenders for such actual
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lenders, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lenders shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of subclause
(iii) above, the Borrower shall take one of the actions specified in subclause
(x) or (y), as applicable, of Section 2.10(b) promptly and, in any event, within
the time period required by law.

 

69

 

 

(b)          At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent written notice thereof on the same
date that the Borrower was notified by Lenders pursuant to Section 2.10(a)(ii)
or (iii) or (y) if the affected LIBOR Loan is then outstanding, upon at least
three Business Days’ notice to the Administrative Agent, require the affected
Lender to convert each such LIBOR Loan into an ABR Loan, provided that if more
than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).

 

(c)          If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on or requesting such compensation from borrowers similarly situated to
the Borrower hereunder. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)          It is understood that this Section 2.10 shall not apply to (i)
Taxes indemnifiable under Section 5.4 or (ii) Excluded Taxes.

 

Section 2.11         Compensation. If (a) any payment of principal of any LIBOR
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan.

 

70

 

 

Section 2.12         Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

Section 2.13         Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, or 3.5 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, or 3.5, as the case may be, for any such
amounts incurred or accruing prior to the 121st day prior to the giving of such
notice to the Borrower.

 

Section 2.14         Incremental Facilities.

 

(a)          The Borrower may by written notice to Administrative Agent elect to
request the establishment of one or more (x) additional tranches of term loans
(the commitments thereto, the “New Term Loan Commitments”), (y) increases in
Revolving Credit Commitments of any Class (the “New Revolving Credit
Commitments”) and/or (z) additional tranches of Revolving Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Loan Commitments, the “Incremental Revolving Credit Commitments”; and,
together with the New Revolving Credit Commitments and the New Term Loan
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$25,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective. The Borrower may approach any Lender or any
Person (other than a natural person) to provide all or a portion of the New Loan
Commitments; provided that any Lender offered or approached to provide all or a
portion of the New Loan Commitments may elect or decline, in its sole
discretion, to provide a New Loan Commitment. In each case, such New Loan
Commitments shall become effective as of the applicable Increased Amount Date;
provided that (i) no Event of Default (except in connection with a Limited
Condition Acquisition, in which case only no Event of Default under Section 11.1
or Section 11.5 shall exist at the time a definitive purchase agreement is
entered into for such Limited Condition Acquisition) shall exist on such
Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable, (ii) the representations and warranties under
Section 8 hereto shall be true and correct in all material respects on and as of
the date of the incurrence of the New Loan Commitments (although any
representations and warranties that expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be), (except in
connection with a Limited Condition Acquisition, in which case this clause (ii)
shall only apply to the Specified Representations), (iii) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(e) and (iv) the Borrower shall make any payments
required pursuant to Section 2.11 in connection with the New Loan Commitments,
as applicable. Any New Term Loans made on an Increased Amount Date shall be
designated, a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement. Each New Loan shall be secured by the same Collateral securing
all of the other Obligations hereunder.

 

71

 

 

(b)          On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) with respect to New Revolving Credit Commitments, each of the
Lenders with Revolving Credit Commitments of such Class shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof and in the applicable currency(ies), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans of such Class will be held by existing
Revolving Credit Lenders and New Revolving Loan Lenders ratably in accordance
with their Revolving Credit Commitments of such Class after giving effect to the
addition of such New Revolving Credit Commitments to the Revolving Credit
Commitments and (b) with respect to Incremental Revolving Credit Commitments,
(i) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and, each Loan made under a New Revolving
Credit Commitment (a “New Revolving Credit Loan”) and each Loan made under an
Additional Revolving Credit Commitment (an “Additional Revolving Credit Loan”
and, together with New Revolving Credit Loans, the “Incremental Revolving Credit
Loan”) shall be deemed, for all purposes, Revolving Credit Loans and (ii) each
New Revolving Loan Lender and each Lender with an Additional Revolving Credit
Commitment (each an “Additional Revolving Loan Lender” and, together with the
New Revolving Loan Lenders, the “Incremental Revolving Loan Lenders”) shall
become a Lender with respect to the New Revolving Credit Commitment and all
matters relating thereto; provided that the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Incremental Revolving Loan
Lender’s providing such Incremental Revolving Credit Commitment to the extent
such consent, if any, would be required under Section 13.6(b) for an assignment
of Revolving Loans or Revolving Credit Commitments, as applicable, to such
Lender or Incremental Revolving Loan Lender.

 

(c)          On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a New Term Loan Commitment (each, a “New
Term Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan” and together with the Incremental Revolving Credit Loans, the “New Loans”)
in an amount equal to its New Term Loan Commitment of such Series, and (ii) each
New Term Loan Lender of any Series shall become a Lender hereunder with respect
to the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto.

 

(d)          The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrower; provided that (i) the
applicable New Term Loan Maturity Date of each Series shall be no earlier than
the Initial Term Loan Maturity Date; (ii) the weighted average life to maturity
of all New Term Loans shall be no shorter than the weighted average life to
maturity of the Initial Term Loans, (iii) the pricing, interest rate margins,
discounts, premiums, rate floors, fees, call protection (if any) and
amortization schedule applicable to any New Term Loans shall be determined by
the Borrower and the applicable New Term Loan Lenders; and (iv) to the extent
such terms and documentation are not substantially consistent with the Initial
Term Loans (except to the extent permitted by clause (i), (ii) or (iii) above),
they shall be reasonably satisfactory to the Administrative Agent (except for
covenants or other provisions applicable only applicable after the Latest
Maturity Date or any existing New Term Loan existing at the time such New Term
Loan is incurred) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any New Term Loan, no consent
shall be required from the Administrative Agent or any of the Term Loan Lenders
to the extent that such financial maintenance covenant is (1) also added for the
benefit of any existing Loans or (2) only applicable after the Latest Maturity
Date).

 

72

 

 

(e)          Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Initial Revolving Credit Commitments and
the related Revolving Credit Loans, other than the Maturity Date and as set
forth in this Section 2.14(e); provided that notwithstanding anything to the
contrary in this Section 2.14 or otherwise:

 

(i)          any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans,

 

(ii)         any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Initial Revolving
Credit Commitments and related Revolving Credit Loans at the time of incurrence
of such Incremental Revolving Credit Commitments,

 

(iii)        the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Incremental Revolving Credit Commitments (and
related outstandings), (2) repayments required upon the maturity date of the
Incremental Revolving Credit Commitments, and (3) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (v)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Increased Amount Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on such Increased Amount Date,

 

(iv)        subject to the provisions of Section 2.1(e) and Sections 3.12 to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exists Incremental Revolving Credit Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments of the same Series in accordance with their percentage of such
Revolving Credit Commitments on the applicable Increased Amount Date (and except
as provided in Section 2.1(e) and Section 3.12, without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued in respect of such Series),

 

(v)         the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Incremental Revolving Credit Commitments after the
associated Increased Amount Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on such Increased Amount Date, except that
the Borrower shall be permitted to permanently repay and terminate commitments
of any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class,

 

73

 

 

(vi)        assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the applicable Increased Amount Date,

 

(vii)       any Incremental Revolving Credit Commitments may constitute a
separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date, and

 

(viii)      the pricing, fees, maturity and other immaterial terms of the
Additional Revolving Credit Loans may be different and shall be determined by
the Borrower and the Lenders thereunder so long as the final maturity date and
the weighted average maturity of any Additional Revolving Credit Loans and
Additional Revolving Credit Commitments, as applicable, shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Initial Revolving Credit Commitments and
related Revolving Credit Loans.

 

(f)          Each Joinder Agreement may, without the consent of any other
Lenders, effect technical and corresponding amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.

 

(g)          (i) The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical to the Term Loans of the Existing Term Loan Class from which
they are to be converted except (x) the scheduled final maturity date shall be
extended and all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Joinder Agreement, as
the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest margins
with respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees may be payable to the Lenders providing such Extended Term Loans
in addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment and (z) a financial maintenance covenant may be added for the benefit
of any Extended Term Loans to the extent that such financial maintenance
covenant is (1) also added for the benefit of any existing Loans or (2) only
applicable after the Latest Maturity Date; provided that, notwithstanding
anything to the contrary in this Section 2.14 or otherwise, no Extended Term
Loans may be optionally prepaid prior to the date on which the Existing Term
Loan Class from which they were converted is repaid in full except in accordance
with the last sentence of Section 5.1. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Extended Term
Loans of any Extension Series shall constitute a separate Class of Term Loans
from the Existing Term Loan Class from which they were converted.

 

74

 

 

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, any Extended Revolving
Credit Commitments and/or any New Revolving Credit Commitments, each existing at
the time of such request (each, an “Existing Revolving Credit Commitment” and
any related revolving credit loans thereunder, “Existing Revolving Credit
Loans”; each Existing Revolving Credit Commitment and related Existing Revolving
Credit Loans together being referred to as an “Existing Revolving Credit Class”)
be converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.14(g). In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments which such request
shall be offered equally to all such Lenders) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which terms
shall be identical to those applicable to the Existing Revolving Credit
Commitments from which they are to be extended (the “Specified Existing
Revolving Credit Commitment”) except (w) all or any of the final maturity dates
of such Extended Revolving Credit Commitments may be delayed to later dates than
the final maturity dates of the Specified Existing Revolving Credit Commitments,
(x) (A) the interest margins with respect to the Extended Revolving Credit
Commitments may be higher or lower than the interest margins for the Specified
Existing Revolving Credit Commitments and/or (B) additional fees may be payable
to the Lenders providing such Extended Revolving Credit Commitments in addition
to or in lieu of any increased margins contemplated by the preceding clause (A),
(y) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the Revolving Credit
Commitment Fee Rate for the Specified Existing Revolving Credit Commitment and
(z) a financial maintenance covenant may be added for the benefit of any
Extended Revolving Credit Loans to the extent that such financial maintenance
covenant is (1) also added for the benefit of any existing Loans or (2) only
applicable after the Latest Maturity Date, in each case, to the extent provided
in the applicable Extension Amendment; provided that, notwithstanding anything
to the contrary in this Section 2.14(g) or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of Loans with respect to any Original Revolving Credit
Commitments shall be made on a pro rata basis with all other Original Revolving
Credit Commitments and (2) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 13.6. No Lender shall have any obligation to agree to have any of its
Revolving Credit Loans or Revolving Credit Commitments of any Existing Revolving
Credit Class converted into Extended Revolving Credit Loans or Extended
Revolving Credit Commitments pursuant to any Extension Request. Any Extended
Revolving Credit Commitments of any Extension Series shall constitute a separate
Class of revolving credit commitments from the Specified Existing Revolving
Credit Commitments and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date).

 

75

 

 

(iii) Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Term Loans, Revolving Credit Commitments, New Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to such Extension Request converted into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans, Revolving Credit Commitments,
New Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
Extension Elections exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class or
Existing Classes subject to Extension Elections shall be converted to Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment included in
each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment into an Extended Revolving Credit Commitment, such
Extended Revolving Credit Commitment shall be treated identically to all other
Original Revolving Credit Commitments for purposes of the obligations of a
Revolving Credit Lender in respect of Swingline Loans under Section 2.1(c) and
Letters of Credit under Article 3, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the Revolving
Letter of Credit Maturity Date may be extended and the related obligations to
make Swingline Loans and issue Revolving Letters of Credit may be continued so
long as the Swingline Lender and/or the applicable Revolving Letter of Credit
Issuer, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $50,000,000. In
addition to any terms and changes required or permitted by Section 2.14(f)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of Section
13.1 to any Section 2.14 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.14 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(f)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and New Revolving Credit Commitments provided for in any Joinder Agreement
and (2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.

 

76

 

 

(v) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.

 

Section 2.15         Refinancing Amendments.

 

At any time after the Closing Date, the Borrower may obtain from any existing
Lender or any other bank, financial institution or other institutional lender or
investor reasonably satisfactory to the Administrative Agent and, in the case of
Revolving Credit Commitments, the Swingline Lender and the Letter of Credit
Issuers (any such existing Lender or other Person being called an “Additional
Refinancing Lender”) Other Term Loans, Other Revolving Loans, Other Revolving
Commitments and/or Other Term Commitments in respect of (a) all or any portion
of any Class of Term Loans then outstanding under this Agreement or (b) all or
any portion of the Revolving Credit Commitments (including the corresponding
portion of the Revolving Loans) under this Agreement, in each case pursuant to a
Refinancing Amendment; provided that (i) such Other Term Loans, Other Revolving
Loans, Other Revolving Commitments and/or Other Term Commitments may be secured
only by assets consisting of Collateral and (ii) the covenants, events of
default and guarantees of any Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments are not materially more
favorable (when taken as a whole) to the Additional Refinancing Lenders, than
those applicable to the Indebtedness being Refinanced. The effectiveness of any
Refinancing Amendment shall be subject to the consent of the Administrative
Agent and such express conditions as are mutually agreed with the Administrative
Agent and the participating Additional Refinancing Lenders. Each Class of Other
Term Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments (other than in connection with an extension of the maturity of Term
Loans, Revolving Loans or Revolving Commitments) incurred under this Section
2.15 shall be in an integral multiple of $1,000,000 and be in an aggregate
principal amount that is not less than $10,000,000, provided that such amount
may be less than $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of the applicable Indebtedness
being Refinanced. Upon the effectiveness of any Refinancing Amendment in respect
of any Other Revolving Commitments, the Revolving Commitments being replaced
shall be considered permanently reduced and terminated. Subject to the consent
of the Letter of Credit Issuers, any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower pursuant to any
Other Revolving Commitments established thereby on terms substantially
equivalent to the terms applicable to Letters of Credit under this Agreement
before giving effect to such Refinancing Amendment. Subject to the consent of
the Swingline Lender, any Refinancing Amendment may provide for the making of
Swingline Loans pursuant to any Other Revolving Commitments established thereby
on terms substantially equivalent to the terms applicable to Swingline Loans
under this Agreement before giving effect to such Refinancing Amendment. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary or reasonably
advisable to reflect the existence and terms of the Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary, or
reasonably advisable or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.15. This Section 2.15 shall supersede any provisions in this Agreement the
contrary.

 



77

 



 

Notwithstanding anything to the contrary in this Section 2.15 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings), (B)
repayments required upon the maturity date of the Other Revolving Commitments
and (C) repayments made in connection with a permanent repayment and termination
of commitments) of Loans with respect to Other Revolving Commitments after the
date of obtaining any Other Revolving Commitments shall be made on a pro rata
basis with, or a less favorable basis than, all other Revolving Commitments, (2)
the permanent repayment of Other Revolving Loans with respect to, and
termination of, Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with, or a less
favorable basis than, all other Revolving Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a non- rata basis as compared to any other Class with a later maturity
date than such Class and (3) assignments and participations of Other Revolving
Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Commitments and Revolving
Loans.

 

Section 2.16         Defaulting Lenders.   Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          the Commitment Fee shall cease to accrue on the Commitment of such
Lender so long as it is a Defaulting Lender;

 

(b)          if any Swingline Exposure or Letter of Credit Exposure exists at
the time a Lender becomes a Defaulting Lender then:

 

(i)          all or any part of such Swingline Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages but only to the
extent the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does
not exceed the total of all non- Defaulting Lenders’ Revolving Credit
Commitments;

 

78

 

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.8 for so long as such Letter of Credit Exposure is
outstanding;

 

(iii)        if any portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized pursuant to clause (ii) above, the Borrower
shall not be required to pay the Letter of Credit Fee with respect to such
portion of such Defaulting Lender’s Letter of Credit Exposure so long as it is
cash collateralized;

 

(iv)        if any portion of such Defaulting Lender’s Letter of Credit Exposure
is reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then
the Letter of Credit Fee with respect to such portion shall be allocated among
the Non-Defaulting Lenders in accordance with their Revolving Credit Commitment
Percentages; or

 

(v)         if any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither cash collateralized nor reallocated pursuant to this Section 2.16(b),
then, without prejudice to any rights or remedies of the Letter of Credit Issuer
or any Lender hereunder, the Letter of Credit Fee payable with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is cash collateralized and/or
reallocated;

 

(c)          so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the Non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.16(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (and Defaulting Lenders shall not participate therein);
and

 

(d)          any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 13.8(a)
but excluding Section 13.7) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non- interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Swingline Loan or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and Holdings, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 7 are satisfied, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all Non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

 

79

 

 

In the event that the Administrative Agent, the Borrower, the Letter of Credit
Issuer or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Commitment Percentage. The rights and remedies against a
Defaulting Lender under this Section 2.16 are in addition to other rights and
remedies that the Borrower, the Administrative Agent, the Letter of Credit
Issuer, the Swingline Lender and the Non-Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this Section
2.16 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.

 

Section 3.          Letters of Credit

 

Section 3.1           Letters of Credit.





 

(a)          Subject to and upon the terms and conditions herein set forth, at
any time and from time to time after the Closing Date and prior to the L/C
Facility Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Closing Date through the L/C Facility Maturity Date
upon the request of, and for the direct or indirect benefit of, Holdings, the
Borrower and the Restricted Subsidiaries, a letter of credit or letters of
credit (the “Letters of Credit” and each, a “Letter of Credit”) in such form as
may be approved by the Letter of Credit Issuer in its reasonable discretion;
provided that the Borrower shall be a co-applicant and shall be jointly and
severally liable with respect to, each Letter of Credit issued for the account
of Holdings or a Restricted Subsidiary.

 

(b)          Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of the Lenders’ Revolving Credit Exposures at
the time of the issuance thereof to exceed the Total Revolving Credit Commitment
then in effect; (iii) [reserved]; (iv) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof (except as set forth in Section 3.2(d)), provided that in no event shall
such expiration date occur later than the L/C Facility Maturity Date, in each
case, unless otherwise agreed upon by the Administrative Agent and the Letter of
Credit Issuer; (iv) each Letter of Credit shall be denominated in Dollars, Euro
or an Alternative Currency; (v) no Letter of Credit shall be issued if it would
be illegal under any applicable law for the beneficiary of the Letter of Credit
to have a Letter of Credit issued in its favor; and (vi) no Letter of Credit
shall be issued by a Letter of Credit Issuer after it has received a written
notice from any Credit Party or the Administrative Agent or the Required
Revolving Credit Lenders stating that a Default or Event of Default has occurred
and is continuing until such time as the Letter of Credit Issuer shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice or (y) the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1.

 

80

 

 

(c)          Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which the Administrative
Agent shall promptly notify the applicable Lenders), the Borrower shall have the
right, on any day, permanently to terminate or reduce the Letter of Credit
Commitment in whole or in part, provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

(d)          The parties hereto agree that the Existing Letters of Credit shall
be deemed to be Letters of Credit for all purposes under this Agreement, without
any further action by the Borrower, the Letter of Credit Issuer or any other
Person.

 

(e)          The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

(i)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;

 

(ii)         the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;

 

(iii)        except as otherwise agreed by the Administrative Agent and the
Letter of Credit Issuer, such Letter of Credit is in an initial Stated Amount
less than $100,000 or the Dollar Equivalent thereof, in the case of a commercial
Letter of Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a
standby Letter of Credit;

 

(iv)        unless otherwise agreed by the Administrative Agent and the
applicable Letter of Credit Issuer, such Letter of Credit is denominated in a
currency other than Dollars or an Alternative Currency;

 

(v)         unless otherwise agreed by the Administrative Agent and the
applicable Letter of Credit Issuer, the Letter of Credit Issuer does not as of
the issuance date of such requested Letter of Credit issue letters of credit in
the requested currency;

 

(vi)        such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(vii)       a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower has entered into
arrangements satisfactory to the Letter of Credit Issuer to eliminate the Letter
of Credit Issuer’s risk with respect to such Revolving Credit Lender.

 

81

 

 

(f)          The Letter of Credit Issuer shall not amend any Letter of Credit if
the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(g)          The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(h)          The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Section
13 with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

 

Section 3.2           Letter of Credit Requests.





 

(a)          Whenever the Borrower desires that a Letter of Credit be issued for
its account or amended, it shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance or amendment. Each notice shall be executed by the
Borrower and shall be substantially in the form of Exhibit E (each a “Letter of
Credit Request”).

 

(b)          In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof in the relevant currency; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the Letter of Credit Issuer (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Letter
of Credit Issuer or the Administrative Agent may reasonably require.

 

(c)          Promptly after receipt of any Letter of Credit Request, the Letter
of Credit Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the Letter of Credit Issuer will provide the
Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Sections 6 and 7 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Letter of Credit Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the Letter of
Credit Issuer’s usual and customary business practices.

 

82

 

 

(d)          If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the L/C
Facility Maturity Date, unless otherwise agreed upon by the Administrative Agent
and the Letter of Credit Issuer; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (A) the Letter of Credit Issuer
has reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) of
Section 3.1 or otherwise), or (B) it has received written notice on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Credit Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Sections
6 and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.

 

(e)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit (including any Existing Letter of Credit) to an
advising bank with respect thereto or to the beneficiary thereof, the Letter of
Credit Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. On the last
Business Day of each month, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time.

 

(f)          The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).

 

Section 3.3           Letter of Credit Participations.

  

(a)          Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.

 

83

 

 

(b)          In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.

 

(c)          In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Equivalent of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer as determined in the
final non-appealable judgment of a court of competent jurisdiction. If the
Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City time) on
any Business Day, any L/C Participant required to fund a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees that are
reasonably and customarily charged by the Letter of Credit Issuer in connection
with the foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Credit Commitment Percentage of any such payment.

 

(d)          Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation, in Dollars and in immediately available funds,
an amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the Dollar Equivalent of the amount so
paid in respect of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations at the Overnight Rate.

 

84

 

 

(e)          The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)          any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

 

(ii)         the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)        any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)         the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer, as determined in
the final non-appealable judgment of a court of competent jurisdiction.



 



85

 



 

Section 3.4           Agreement to Repay Letter of Credit Drawings.

 

(a)          The Borrower hereby agrees to reimburse the Letter of Credit
Issuer, by making payment in with respect to any drawing under any Letter of
Credit in the same currency in which such drawing was made unless (A) the Letter
of Credit Issuer (at its option) shall have specified in the notice of drawing
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Letter of Credit Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the Letter of Credit Issuer in Dollars. In the case
of any reimbursement in Dollars of a drawing of a Letter of Credit denominated
an Alternative Currency, the Letter of Credit Issuer shall notify the Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Any such reimbursement shall be made by the Borrower to
the Administrative Agent in immediately available funds for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) no later than
the date that is one Business Day after the date on which the Borrower receives
notice of such payment or disbursement (the “Reimbursement Date”), with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, to the extent
not reimbursed prior to 5:00 p.m. (New York City time) on the Reimbursement
Date, from the Reimbursement Date to the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be (i) with
respect to a Letter of Credit denominated in Dollars, the Applicable Margin for
ABR Loans that are Revolving Credit Loans plus the ABR as in effect from time to
time and (ii) with respect to a Letter of Credit denominated in Euros or an
Alternative Currency, the Applicable Margin for LIBOR Loans that are Revolving
Credit Loans plus the LIBOR as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the Borrower shall have notified the Administrative Agent and the relevant
Letter of Credit Issuer prior to 1:00 p.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that, with respect to Letters of Credit, the Revolving Credit Lenders
make Revolving Credit Loans (which shall be denominated in Dollars and which
shall be ABR Loans) on the Reimbursement Date in the amount, or Dollar
Equivalent of the amount, as applicable, of such drawing and (ii) the
Administrative Agent shall promptly notify each L/C Participant of such drawing
and the amount of its Revolving Credit Loan to be made in respect thereof, and
each L/C Participant shall be irrevocably obligated to make a Revolving Credit
Loan to the Borrower in Dollars in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by
making the amount of such Revolving Credit Loan available to the Administrative
Agent. Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Facility
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the L/C Participants as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Facility
Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Revolving Credit Loans when due
in accordance with the terms of this Agreement.

 

(b)          The obligations of the Borrower under this Section 3.4 to reimburse
the Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing and without regard to any
adverse change in the relevant exchange rates or in the availability of any
Alternative Currency to the Borrower or in the relevant currency markets
generally, provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction.

 



86

 

 

Section 3.5           Increased Costs. If any Change in Law shall occur and any
Governmental Authority, central bank or comparable agency shall either (x)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by the Letter of Credit
Issuer, or any L/C Participant’s L/C Participation therein, or (y) impose on the
Letter of Credit Issuer or any L/C Participant any other conditions affecting
its obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (other than any such increase or reduction
attributable to (i) Taxes indemnifiable under Section 5.4 or (ii) Excluded
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent (with respect to Letter of Credit issued on account of the
Borrower)), the Borrower shall pay to the Letter of Credit Issuer or such L/C
Participant such actual additional amount or amounts as will compensate the
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date. A certificate submitted to the Borrower by the relevant Letter of Credit
Issuer or an L/C Participant, as the case may be (a copy of which certificate
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.



 

Section 3.6           New or Successor Letter of Credit Issuer.

  

(a)          The Letter of Credit Issuer may resign as a Letter of Credit Issuer
upon 60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings and the Borrower. The Borrower may replace a Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer. The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent. If the Letter of Credit Issuer shall resign
or be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), another successor or new issuer
of Letters of Credit, whereupon such successor issuer shall succeed to the
rights, powers and duties of the replaced or resigning Letter of Credit Issuer
under this Agreement and the other Credit Documents, or such new issuer of
Letters of Credit shall be granted the rights, powers and duties of a Letter of
Credit Issuer hereunder, and the term “Letter of Credit Issuer” shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Borrower shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees applicable to the Letters of Credit pursuant to Sections
4.1(c) and 4.1(d). The acceptance of any appointment as a Letter of Credit
Issuer hereunder whether as a successor issuer or new issuer of Letters of
Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

 



87

 



 

(b)          To the extent there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

 

Section 3.7           Role of Letter of Credit Issuer.   Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Required Revolving Credit Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in the final non- appealable judgment of a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuit of
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(e); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence or the Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

88

 

 

Section 3.8           Cash Collateral.



 

(a)          Upon the request of the Required Revolving Credit Lenders if, as of
the L/C Facility Maturity Date, there are any Letters of Credit Outstanding, the
Borrower shall immediately Cash Collateralize the then Letters of Credit
Outstanding for which the Borrower is (directly or indirectly) liable.

 

(b)          The Administrative Agent acting in its reasonable discretion, may,
at any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in the event such Cash
Collateral previously provided is inadequate as a result of exchange rate
fluctuations.

 

(c)          If any Event of Default shall occur and be continuing, the
Administrative Agent or the Revolving Credit Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter of Credit Exposure
may require that the L/C Obligations be Cash Collateralized; provided that in
the case of an Event of Default under Section 11.5, the obligation to Cash
Collateralize the Letter of Credit Exposure shall be automatic.

 

(d)          For purposes of this Section 3.8, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in the currencies in which the
Letters of Credit Outstanding are denominated and in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing to secure its obligations under the Letters of Credit
Outstanding. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.

 

Section 3.9           Applicability of ISP and UCP.   Unless otherwise expressly
agreed by the Letter of Credit Issuer and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

 

Section 3.10         Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

Section 3.11         Letters of Credit Issued for Restricted Subsidiaries.  
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, Holdings or a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the Letter
of Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Holdings or Restricted Subsidiaries inures to the benefit of the
Borrower if it acted as a co-applicant, and that the Borrower’s business derives
substantial benefits from the businesses of Holdings and all Restricted
Subsidiaries.

 

89

 

  

Section 4.          Fees

 

Section 4.1           Fees.

 

(a)          Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars, for the account of each Revolving Credit Lender
(in each case pro rata according to the respective Revolving Credit Commitments
of all such Lenders), a commitment fee (the “Commitment Fee”) for each day from
the Closing Date to the Revolving Credit Termination Date. Each Commitment Fee
shall be payable (x) quarterly in arrears on the last Business Day of each
March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (y) on
the Revolving Credit Termination Date (for the period ended on such date for
which no payment has been received pursuant to clause (x) above), and shall be
computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitment in effect
on such day.

 

(b)          Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Revolving Credit Lenders
pro rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit issued on the Borrower’s or any of its
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Margin for LIBOR Rate Revolving Credit Loans less the Fronting Fee set forth in
clause (d) below. Except as provided below, such Letter of Credit Fees shall be
due and payable (x) quarterly in arrears on the last Business Day of each March,
June, September and December and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

 

(c)          Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, administrative agent fees
as have been previously agreed in writing or as may be agreed in writing from
time to time.

 

(d)          Without duplication, the Borrower agrees to pay to each Letter of
Credit Issuer a fee in Dollars in respect of each Letter of Credit issued by it
on the Borrower’s behalf (the “Fronting Fee”), for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit subject to a minimum of
$500 per annum (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit Issuer). Such Fronting Fees shall be due and
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December and (y) on the date upon which the Total Revolving Credit
Commitment terminates and the Letters of Credit Outstanding shall have been
reduced to zero.

 

(e)          Without duplication, the Borrower agrees to pay directly to the
Letter of Credit Issuer in Dollars upon each issuance or renewal of, drawing
under, and/or amendment of, a Letter of Credit issued by it such amount as the
Letter of Credit Issuer and the Borrower shall have agreed upon for issuances or
renewals of, drawings under or amendments of, letters of credit issued by it.

 

(f)          Notwithstanding the foregoing, the Borrower shall not be obligated
to pay any amounts to any Defaulting Lender pursuant to this Section 4.1.

 

90

 

 

Section 4.2           Voluntary Reduction of Revolving Credit Commitments.   
Upon at least two Business Days’ prior written notice to the Administrative
Agent at the Administrative Agent’s Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the Borrower shall have
the right, without premium or penalty, on any day, permanently to terminate or
reduce the Revolving Credit Commitments in whole or in part, provided that (a)
any such reduction shall apply proportionately and permanently to reduce the
Revolving Credit Commitment of each of the Lenders of any applicable Class,
except that (i) notwithstanding the foregoing, in connection with the
establishment on any date of any Extended Revolving Credit Commitments pursuant
to Section 2.14(f), the Revolving Credit Commitments of any one or more Lenders
providing any such Extended Revolving Credit Commitments on such date shall be
reduced in an amount equal to the amount of Revolving Credit Commitments so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Revolving Credit Loans made on such date,
the Revolving Credit Exposure of any such Lender does not exceed the Revolving
Credit Commitment thereof and (y) for the avoidance of doubt, any such repayment
of Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.14(f) of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.14(f)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender) and (ii) the Borrower may at its election permanently reduce the
Revolving Credit Commitment of a Defaulting Lender to $0 without affecting the
Revolving Credit Commitments of any other Lender, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $5,000,000 and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures shall not exceed the
Total Revolving Credit Commitment and the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class.

 

Section 4.3           Mandatory Termination of Commitments.



 

(a)          The Initial Term Loan Commitments shall terminate at 5:00 p.m. (New
York City time) on the Closing Date.

 

(b)          The Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.

 

(c)          The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.

 

(d)          The New Term Loan Commitment for any Series shall, unless otherwise
provided in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York
City time) on the Increased Amount Date for such Series.

 

91

 

 



Section 5.          Payments

 

Section 5.1           Voluntary Prepayments.

  

The Borrower shall have the right to prepay its Term Loans, Revolving Credit
Loans and Swingline Loans, as applicable, in each case, without premium or
penalty, in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 12:00 Noon (New York City time) (i) in the case of LIBOR
Loans denominated in Dollars, three Business Days prior to, (ii) in the case of
ABR Loans (other than Swingline Loans), one Business Day prior to or (iii) in
the case of Swingline Loans, on, the date of such prepayment and shall promptly
be transmitted by the Administrative Agent to each of the Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of (1) any
Borrowing of LIBOR Loans denominated in Dollars shall be in a minimum amount of
$2,000,000 (or the Dollar Equivalent thereof) and in multiples of $1,000,000 (or
the Dollar Equivalent thereof) in excess thereof, (2) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$500,000 in excess thereof, and (3) Swingline Loans shall be in the full amount
of thereof, provided that no partial prepayment of LIBOR Loans made pursuant to
a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the applicable Minimum Borrowing Amount
for such LIBOR Loans and (c) in the case of any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto, the Borrower shall, after receipt of a written
request by any applicable Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required pursuant to Section 2.11.
Each prepayment in respect of any Term Loans pursuant to this Section 5.1 shall
be (a) applied to the Class or Classes of Term Loans as the Borrower may specify
and (b) applied to reduce Initial Term Loan Repayment Amounts, any New Term Loan
Repayment Amounts, and, subject to Section 2.14(f), Extended Term Loan Repayment
Amounts, as the case may be, in each case, in such order as the Borrower may
specify. At the Borrower’s election in connection with any prepayment pursuant
to this Section 5.1, such prepayment shall not be applied to any Term Loan or
Revolving Credit Loan of a Defaulting Lender. Notwithstanding the foregoing, the
Borrower may not repay Extended Term Loans of any Extension Series unless such
prepayment is accompanied by a pro rata repayment of Term Loans of the Existing
Term Loan Class from which such Extended Term Loans were converted (or such Term
Loans of the Existing Term Loan Class have otherwise been repaid in full).

 

Section 5.2           Mandatory Prepayments.



 

(a)          Term Loan Prepayments.  (i) On each occasion that a Prepayment
Event occurs, the Borrower shall, within three Business Days after its receipt
of the Net Cash Proceeds of a Debt Incurrence Prepayment Event (other than one
covered by clause (iii) below) and within ten Business Days after the occurrence
of any other Prepayment Event (or, in the case of Deferred Net Cash Proceeds,
within ten Business Days after the Deferred Net Cash Proceeds Payment Date),
prepay, in accordance with clause (c) below, Term Loans with an equivalent
principal amount equal to 100% of the Net Cash Proceeds from such Prepayment
Event; provided that, with respect to the Net Cash Proceeds of an Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback, in each case
solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted Other
Indebtedness and the outstanding principal amount of Term Loans.

 

92

 

 

(ii) [Reserved]

 

(iii) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(v), Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay, in
accordance with clause (c) below, Term Loans with a principal amount equal to
100% of the Net Cash Proceeds from such issuance or incurrence of Permitted
Other Indebtedness.

 

(iv) Notwithstanding any other provisions of this Section 5.2, (A) to the extent
that any or all of the Net Cash Proceeds of any Prepayment Event by a Foreign
Subsidiary giving rise to a prepayment pursuant to clause (i) above (a “Foreign
Prepayment Event”) are prohibited or delayed by any Requirement of Law from
being repatriated to the Borrower, the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in clause (i) above, and such amounts may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable Requirement of Law
(including due to a material risk of a breach of fiduciary or statutory duties
by any director or officer (or equivalent titles) of such Foreign Subsidiary)
will not permit repatriation to the Borrower (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable Requirement of Law to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable Requirement of Law, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than ten Business Days after such repatriation) applied (net of
any taxes payable or reserved against as a result thereof) to the repayment of
the Loans pursuant to clause (i) above, and (B) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Prepayment Event would have a material adverse tax
consequence with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary.

 

(b)          Repayment of Revolving Credit Loans. If on the last day of any
calendar month of the Borrower, the aggregate amount of the Lenders’ Revolving
Credit Exposures (collectively, the “Aggregate Revolving Credit Outstandings”)
for any reason exceeds 100% of the Total Revolving Credit Commitment then in
effect, the Borrower shall forthwith repay on such date the principal amount of
Swingline Loans and, after all Swingline Loans have been paid in full, Revolving
Credit Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding to the extent of such excess. If on any date the aggregate
amount of the Lenders’ Revolving Credit Exposures in respect of any Class of
Revolving Credit Loans for any reason exceeds 100% of the Revolving Credit
Commitment of such Class then in effect, the Borrower shall forthwith repay on
such date Revolving Credit Loans of such Class in an amount equal to such
excess. If after giving effect to the prepayment of all outstanding Revolving
Credit Loans of such Class, the Revolving Credit Exposures of such Class exceed
the Revolving Credit Commitment of such Class then in effect, the Borrower shall
Cash Collateralize the Letters of Credit Outstanding in relation to such Class
to the extent of such excess.

 

(c)          Application to Repayment Amounts. Each prepayment of Term Loans
required by Section 5.2(a)(i) shall be allocated pro rata among the Initial Term
Loans, the New Term Loans and the Extended Term Loans based on the applicable
remaining Repayment Amounts due thereunder and shall be applied first, to
accrued interest and fees due on the amount of prepayment of Term Loans and
second, within each Class of Term Loans in respect of such Term Loans in direct
order of maturity thereof or as otherwise directed by the Borrower; provided
that if any Class of Extended Term Loans have been established hereunder, the
Borrower may allocate such prepayment in its sole discretion to the Term Loans
of the Existing Term Loan Class, if any, from which such Extended Term Loans
were converted. With respect to each such prepayment, the Borrower will, not
later than the date specified in Section 5.2(a) for making such prepayment, give
the Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Term Loans requesting
that the Administrative Agent provide notice of such prepayment to each Initial
Term Loan Lender, New Term Loan Lender or Extended Term Loan Lender, as
applicable.

 

93

 

 

 



 

(d)          Application to Term Loans. With respect to each prepayment of Term
Loans required by Section 5.2(a), the Borrower may, if applicable, designate the
Types of Loans that are to be prepaid and the specific Borrowing(s) pursuant to
which made. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

 

(e)          Application to Revolving Credit Loans. With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(b), the Borrower
may designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans to be
prepaid, provided that (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender
unless otherwise agreed in writing by the Borrower. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

Section 5.3           Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the Swingline Loans, at such office as the Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account. All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York City time) or, otherwise, on the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.

 

(b)          Any payments under this Agreement that are made later than 2:00
p.m. (New York City time) may be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion (or, in the case of
the Swingline Loans, at the Swingline Lender’s sole discretion). Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

94

 

 

Section 5.4           Net Payments.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as reasonably determined by
such withholding agent.

 

(ii)         If any Credit Party or the Administrative Agent shall be required
to withhold or deduct any Taxes from any payment, then (A) such withholding
agent shall withhold or make such deductions as are reasonably determined by
such withholding agent to be required by applicable law, (B) such withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or deductions have been made (including withholding or
deductions applicable to additional sums payable under this Section 5.4) the
Administrative Agent or such Lender, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deductions
been made.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or timely reimburse the Administrative Agent or any Lender for the payment of
any Other Taxes.

 

(c)          Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, in respect of any Borrowing by the Borrower, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 15 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.4) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability (along with a
written statement setting forth in reasonable detail the basis and calculation
of such amounts) delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. If the Borrower reasonably believes that any such Indemnified
Taxes or Other Taxes were not correctly or legally asserted, the Administrative
Agent and/or each affected Lender will use reasonable efforts to cooperate with
the Borrower in pursuing a refund of such Indemnified Taxes or Other Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it.

 

95

 

 

(d)          Evidence of Payments. After any payment of Taxes by any Credit
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 5.4, the Borrower or the Administrative Agent shall deliver to the
Administrative Agent or the Lender, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by laws to report such payment or
other evidence of such payment reasonably satisfactory to the Lender or the
Administrative Agent, as the case may be.

 

(e)          Status of Lenders and the Administrative Agent; Tax Documentation.

 

(i)          Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided.

 

(ii)         Without limiting the generality of the foregoing:

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

 

(B)         each Non-U.S. Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Credit Document
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) whichever of the following is
applicable:

 

(1)         executed originals of Internal Revenue Service Form W-8BEN-E (or any
successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;

 

(2)         executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);

 

96

 

 

(3)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit K (a “Non-Bank Tax
Certificate”), to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN-E;

 

(4)         where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender on behalf
of the beneficial owner(s)); or

 

(5)         executed originals of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)         if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)        Notwithstanding anything to the contrary in this Section 5.4, no
Lender shall be required to deliver any documentation that it is not legally
eligible to deliver.

 

97

 

 

(f)          Treatment of Certain Refunds. Subject to the last sentence in
Section 5.4(c), at no time shall the Administrative Agent or any Lender have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section, the Administrative Agent or such Lender (as
applicable) shall promptly pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Credit Parties under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out- of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, the Administrative Agent or such Lender, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that it deems confidential). This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Credit Party or any other Person.

 

(g)          For the avoidance of doubt, for purposes of this Section 5.4, the
term “Lender” includes any Letter of Credit Issuer and any Swingline Lender.

 

Section 5.5           Computations of Interest and Fees.

 

(a)          Except as provided in the next succeeding sentence, interest on
LIBOR Loans and ABR Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest on (i) ABR Loans in respect of which the rate
of interest is calculated on the basis of the Administrative Agent’s prime rate,
(ii) Loans denominated in Pounds Sterling and (iii) Loans denominated in
Canadian Dollars shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)          Fees and the average daily Stated Amount of Letters of Credit shall
be calculated on the basis of a 360-day year for the actual days elapsed.

 

Section 5.6           Limit on Rate of Interest.

 

(a)          No Payment Shall Exceed Lawful Rate. Notwithstanding any other term
of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement or otherwise in respect
of the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation (the “Maximum Rate”).

 

(b)          Payment at Highest Lawful Rate. If the Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)          Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate the Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate that would be prohibited by any applicable law,
rule or regulation, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law, such adjustment to be effected, to the extent necessary, by reducing the
amount or rate of interest required to be paid by the Borrower to the affected
Lender under Section 2.8; provided that to the extent lawful, the interest or
other amounts that would have been payable but were not payable as a result of
the operation of this Section shall be cumulated and the interest payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

98

 

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

Section 6.          Conditions Precedent to Initial Borrowing

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between Holdings and
the Administrative Agent.

 

Section 6.1           Credit Documents. The Administrative Agent shall have
received:

 

(a)          this Agreement, executed and delivered by a duly authorized officer
of Holdings, the Borrower and each Lender;

 

(b)          the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor;

 

(c)          the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto; and

 

(d)          the Security Agreement, executed and delivered by a duly authorized
officer of each grantor party thereto.

 

Section 6.2           Collateral. Except for any items referred to on Schedule
9.14(e):

 

(a)          (i) All outstanding equity interests in whatever form of the
Borrower and each Restricted Subsidiary that is directly owned by or on behalf
of any Credit Party and required to be pledged pursuant to the Security
Documents shall have been pledged pursuant thereto and (ii) the Collateral Agent
shall have received the certificates representing securities of the Borrower and
each Restricted Subsidiary pledged under the Security Documents and instruments
evidencing the Indebtedness pledged under the Security Documents, in each case,
accompanied by instruments of transfer and undated stock powers or allonges, as
applicable, endorsed in blank;

 

(ii) All Uniform Commercial Code or other applicable personal property and
financing statements and Intellectual Property security agreements, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by any Security Document and perfect such Liens
to the extent required by, and with the priority required by, such Security
Document shall have been delivered to the Collateral Agent and, if applicable,
be in proper form for filing, registration or recording; and

 

99

 

 

(iii) the Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date, executed and delivered by a duly authorized
officer of each Credit Party, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code, tax and
judgment, United States Patent and Trademark Office and United States Copyright
Office filings made with respect to the Credit Parties as the Collateral Agent
may reasonably request and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Collateral Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Collateral Agent for such
release shall have been made).

 

(b)          The Guarantee shall be in full force and effect.

 

Section 6.3           Legal Opinions. The Administrative Agent shall have
received an executed legal opinion, in customary form, of (A) Kirkland & Ellis
LLP, counsel to the Credit Parties, (B) Parker Poe Adams & Bernstein LLP, as
South Carolina counsel to the Credit Parties and (C) Bingham Greenebaum Doll
LLP, as Ohio counsel to the Credit Parties.

 

Section 6.4           [Reserved].

 

Section 6.5           Closing Certificates. The Administrative Agent shall have
received a certificate of the Credit Parties, dated the Closing Date,
substantially in the form of Exhibit F, with appropriate insertions, executed by
the President, Chief Financial Officer, Chief Executive Officer, the General
Counsel, Treasurer or Assistant Treasurer of each such Credit Party, and
attaching the documents referred to in Section 6.6.

 

Section 6.6           Authorization of Proceedings of Each Credit Party;
Corporate Documents. The Administrative Agent shall have received (i) a copy of
the resolutions of the board of directors of each Credit Party (or a comparable
governing body thereof) authorizing (a) the execution, delivery and performance
of the Credit Documents (and any agreements relating thereto) to which it is a
party and (b) in the case of the Borrower, the extensions of credit contemplated
hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of each Credit Party and (iii) signature and incumbency
certificates (or other comparable documents evidencing the same) of the
Authorized Officers of each Credit Party executing the Credit Documents to which
it is a party.

 

Section 6.7           Fees. The Agents and Lenders shall have received,
substantially simultaneously with the funding of the Initial Term Loans, fees
and, to the extent invoiced at least three business days prior to the Closing
Date (except as otherwise reasonably agreed by the Borrower) reasonable
out-of-pocket expenses in the amounts previously agreed in writing to be
received on the Closing Date (which amounts may, at the Borrower’s option, be
offset against the proceeds of the Initial Term Loans).

 

Section 6.8           Representations and Warranties. On the Closing Date, the
Company Representations and the Specified Representations shall be true and
correct in all material respects (or if qualified by “materiality,” “material
adverse effect” or similar language, in all respects (after giving effect to
such qualification)).

 

Section 6.9           Solvency Certificate. On the Closing Date, the
Administrative Agent shall have received a certificate from the Chairman, the
President, the Chief Executive Officer, the Chief Financial Officer, the General
Counsel, the Treasurer, the Assistant Treasurer, the Secretary, the Assistant
Secretary or the Controller of the Borrower to the effect that after giving
effect to the consummation of the Transactions, the Borrower on a consolidated
basis with its Restricted Subsidiaries is Solvent.

 

100

 

 

Section 6.10         Acquisition. Substantially concurrently with the initial
Credit Event hereunder, the Acquisition shall have been consummated in
accordance with the terms of the Acquisition Agreement (or the Joint Lead
Arrangers and Bookrunners shall be reasonably satisfied with the arrangements in
place for the consummation of the Acquisition reasonably promptly after the
initial Credit Event hereunder and shall have received confirmation from
representatives of Holdings that such actions shall be taken promptly after the
initial Credit Event hereunder).

 

Section 6.11         Patriot Act. The Administrative Agent and the Joint Lead
Arrangers and Bookrunners shall have received at least two (2) business days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors shall have been reasonably requested in writing by
the Administrative Agent or the Joint Lead Arrangers and Bookrunners at least
ten (10) days prior to the Closing Date about Holdings, the Borrower and the
Guarantors to the extent the Administrative Agent and Holdings in good faith
mutually agree is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

 

Section 6.12         Pro Forma Balance Sheet. The Joint Lead Arrangers and
Bookrunners shall have received a pro forma consolidated balance sheet and
related pro forma statement of income of the Borrower as of and for the 12-month
period ending December 27, 2014, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such dates (in the case
of such balance sheet) or at the beginning of such period (in the case of such
income statement), which need not be prepared in compliance with Regulation S-X
of the Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R))

 

Section 6.13         Financial Statements. The Joint Lead Arrangers and
Bookrunners shall have received the Historical Financial Statements.

 

Section 6.14         No Company Material Adverse Effect. Since March 26, 2015,
there shall have not occurred a Material Adverse Effect (as defined in the
Acquisition Agreement).

 

Section 6.15         Refinancing. Substantially simultaneously with the funding
of the Initial Term Loans and the Borrowings under the Revolving Credit Facility
on the Closing Date, the Closing Date Refinancing shall be consummated.

 

Section 7.          Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent (other than any New Term Loan used to finance a Limited
Condition Acquisition where only Section 7.2 shall apply):

 

Section 7.1           No Default; Representations and Warranties. At the time of
each Credit Event and also after giving effect thereto (other than any Credit
Event on the Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

101

 

 

Section 7.2           Notice of Borrowing; Letter of Credit Request.

 

(a)          Prior to the making of each Term Loan, the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of Section
2.3.

 

(b)          Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

 

(c)          Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

(d)          The acceptance of the benefits of each Credit Event shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied as of that time.

 

Section 8.          Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Non-U.S. Subsidiary only to
the extent relevant under applicable law):

 

Section 8.1           Corporate Status. Each Credit Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 8.2           Corporate Power and Authority. Each Credit Party has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms
(provided that, with respect to the creation and perfection of security
interests with respect to Capital Stock and Stock Equivalents of Non-U.S.
Subsidiaries, only to the extent enforceability of such obligation with respect
to which Capital Stock and Stock Equivalents of Non- U.S. Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

 

102

 

 

Section 8.3           No Violation. Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
nor compliance with the terms and provisions thereof nor the consummation of the
Acquisition and the other transactions contemplated hereby or thereby will (a)
contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Credit Party or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture, loan agreement, lease agreement, mortgage,
deed of trust, agreement or other material instrument to which such Credit Party
or any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
could not reasonably be expected to result in a Material Adverse Effect or (c)
violate any provision of the certificate of incorporation, by-laws, articles or
other organizational documents of such Credit Party or any of the Restricted
Subsidiaries.

 

Section 8.4           Litigation. There are no actions, suits or proceedings
pending or, to the knowledge of Holdings or the Borrower, threatened in writing
against Holdings, the Borrower or any of the Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect.

 

Section 8.5           Margin Regulations. Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board.

 

Section 8.6           Governmental Approvals. The execution, delivery and
performance of each Credit Document does not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens created pursuant to
the Security Documents and (iii) such licenses, approvals, authorizations or
consents the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

Section 8.7           Investment Company Act. None of Holdings, the Borrower or
any Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

 

Section 8.8           True and Complete Disclosure.

 

(a)          None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger and
Bookrunner, and/or any Lender on or before the Closing Date (including all such
information and data contained in (i) the Confidential Information Memorandum
(as updated prior to the Closing Date and including all information incorporated
by reference therein) and (ii) the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not misleading at
such time in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections or estimates (including financial estimates, forecasts
and other forward-looking information) and information of a general economic or
general industry nature.

 

(b)          The projections (including financial estimates, forecasts and other
forward- looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

 

103

 

 

Section 8.9           Financial Condition; Financial Statements.

 

(a)          The Historical Financial Statements, in each case present fairly in
all material respects the consolidated financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby. The unaudited pro forma consolidated
balance sheet of Holdings and its Subsidiaries as at December 27, 2014
(including the notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited
pro forma consolidated statement of operations of Holdings and its Subsidiaries
for the 12-month period ending on such date (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Historical Financial Statements and have been prepared in good faith, based on
assumptions believed by Holdings to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a Pro Forma Basis the
estimated financial position of Holdings and its Subsidiaries as at December 27,
2014 (as if the Transactions had been consummated on such date) and their
estimated results of operations as if the Transactions had been consummated on
December 27, 2014. The financial statements referred to in clause (a) of this
Section 8.9 have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.

 

(b)          There has been no Material Adverse Effect since the Closing Date.

 

Section 8.10         Compliance with Laws; No Default. Each Credit Party is in
compliance with all Requirements of Law applicable to it or its property, except
where the failure to be so in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

 

Section 8.11         Tax Matters. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) each of Holdings, the Borrower and each of
the Subsidiaries has filed all Tax returns required to be filed by it and has
timely paid all Taxes payable by it (whether or not shown on a Tax return) that
have become due, (b) each of Holdings, the Borrower and each of the Subsidiaries
have paid, or have provided adequate reserves (in the good faith judgment of
management of Holdings, the Borrower or such Subsidiary, as applicable) in
accordance with GAAP for the payment of all Taxes not yet due and payable and
(c) each of Holdings, the Borrower and each of the Subsidiaries has withheld
amounts from their respective employees for all periods in compliance with the
Tax, social, security and unemployment withholding provisions of applicable law
and timely paid such withholdings to the respective Governmental Authorities.

 

Section 8.12         Labor Matters. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) there
are no strikes or other labor disputes against Holdings, the Borrower or any of
the Subsidiaries pending or, to the knowledge of the Borrower, threatened and
(b) the hours worked by and payments made to employees of Holdings, the Borrower
or any of the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters.

 

Section 8.13         Compliance with ERISA.

 

(a)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur.

 

104

 

 

(b)          Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, no Foreign Plan Event has
occurred or is reasonably expected to occur.

 

Section 8.14         Subsidiaries. Schedule 8.13 lists each Subsidiary of
Holdings and the Borrower (and the direct and indirect ownership interest of
Holdings and the Borrower therein), in each case existing on the Closing Date.

 

Section 8.15         Intellectual Property. Each of Holdings, the Borrower and
the Restricted Subsidiaries owns or has the right to use all Intellectual
Property that is necessary for the operation of their respective businesses as
currently conducted, except where the failure of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

 

Section 8.16         Environmental Laws.

 

(a)          Except as could not reasonably be expected to have a Material
Adverse Effect: (i) each of Holdings, the Borrower and the Restricted
Subsidiaries and their respective operations and properties are in compliance
with all Environmental Laws; (ii) neither Holdings, nor the Borrower nor any
Restricted Subsidiary has received written notice of any Environmental Claim;
(iii) neither Holdings, nor the Borrower nor any Restricted Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) to the knowledge of
the Borrower, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or lease by Holdings, the
Borrower or any of the Restricted Subsidiaries.

 

(b)          Neither Holdings, nor the Borrower nor any of the Restricted
Subsidiaries has treated, stored, transported, Released or arranged for disposal
or transport for disposal or treatment of Hazardous Materials at, on, under or
from any currently or, formerly owned or operated property nor, to the knowledge
of Borrower, has there been any other Release of Hazardous Materials at, on,
under or from any such properties, in each case, in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.17         Properties.

 

(a)          Each of Holdings, the Borrower and the Restricted Subsidiaries have
good and valid record title to or valid leasehold interests in all properties,
including all Mortgaged Property, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good and valid record title or valid
leasehold interest could not reasonably be expected to have a Material Adverse
Effect and (b) no Mortgage encumbers improved Real Estate that is located in an
area that has been identified by FEMA a Special Hazard Area with respect to
which flood insurance has been made available under the Flood Insurance Laws, as
amended, unless flood insurance has been obtained in accordance with Section
9.3(b).

 

Section 8.18         Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Restricted Subsidiaries will be Solvent.

 

Section 8.19         Patriot Act. On the Closing Date, the use of proceeds of
the Loans will not violate in any material respect the Patriot Act.

 

105

 

 

Section 8.20         Anti-Terrorism; Anti-Money Laundering. No Credit Party nor
any of its Restricted Subsidiaries or, to their knowledge, any of their Related
Parties (i) is in material violation of any Sanctions, (ii) is in material
violation of (A) the Trading with the Enemy Act or the International Emergency
Economic Powers Act, both, as amended, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or (iii) is a
Sanctioned Person. No part of the proceeds of any Credit Event hereunder will be
unlawfully used directly or to the knowledge of a Credit Party, indirectly to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the Joint
Lead Arrangers and Bookrunners, the Administrative Agent, the Letter of Credit
Issuers or the Swingline Lender) of any Sanctions or Anti-Terrorism Laws
applicable to Holdings or such Restricted Subsidiary. Each Credit Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Credit Party and Related Parties with clauses (A) and (B) of
the definition of Anti-Terrorism Laws above and each Credit Party and Related
Parties are in compliance with Anti-Terrorism Laws in all material respects.

 

Section 8.21         Anti-Corruption. Each Credit Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
each Credit Party and Related Parties with Anti-Corruption Laws and each Credit
Party and Related Parties are in compliance with Anti-Corruption Laws in all
material respects. No part of the proceeds of any Credit Event hereunder will be
used directly or to the Credit Party’s knowledge indirectly in violation of
Anti-Corruption Laws.

 

Section 8.22         Security Interest in Collateral. The provisions of this
Agreement and the other Credit Documents create legal, valid and enforceable
Liens on all of the Collateral in favor of the Collateral Agent, for the benefit
of itself and the other Secured Parties, subject, as to enforceability, to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
dealing, and upon the making of such filings and taking of such other actions
required to be taken hereby or by the applicable Credit Documents (including the
filing of appropriate financing statements with the office of the Secretary of
State of the state of organization of each Credit Party, the filing of
appropriate assignments or notices with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, and the proper recordation of Mortgages and fixture
filings with respect to any Mortgaged Property, in each case in favor of the
Collateral Agent for the benefit of the Secured Parties and the delivery to the
Administrative Agent of any stock certificates or promissory notes required to
be delivered pursuant to the applicable Credit Documents), such Liens constitute
first priority perfected and continuing Liens on the Collateral under United
States law of the type required by the Security Documents, securing the
Obligations.

 

Section 9.          Affirmative Covenants.

 

Each of Holdings and the Borrower, with regard to itself and its Subsidiaries
that are subject to the following covenants, hereby covenants and agrees that on
the Closing Date and thereafter, until the Commitments, the Swingline Commitment
and each Letter of Credit have terminated and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations incurred hereunder (other
than contingent indemnity obligations, Secured Hedge Obligations and Secured
Cash Management Obligations), are paid in full:

 

Section 9.1           Information Covenants. Holdings will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

106

 

 

(a)          Annual Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets, and to the extent not publicly available,
accompanied by a customary management’s discussion and analysis, of Holdings and
the Restricted Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for the preceding fiscal years,
all in reasonable detail and prepared in accordance with GAAP, and, in each
case, certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of Holdings or any of the Material Subsidiaries (or group of
Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (i) an upcoming maturity date of any Indebtedness occurring within
one year from the time such opinion is delivered or (ii) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period).

 

(b)          Quarterly Financial Statements. As soon as available and in any
event within five days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of Holdings (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period), the consolidated balance
sheets, and to the extent not publicly available, accompanied by a customary
management’s discussion and analysis of Holdings and the Restricted Subsidiaries
as at the end of such quarterly period and the related consolidated statements
of operations for such quarterly accounting period and for the elapsed portion
of the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and setting forth comparative consolidated figures for
the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the related period in the prior
fiscal year, all of which shall be certified by an Authorized Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(c)          Budgets. Within 90 days after the commencement of each fiscal year
of Holdings, a budget of Holdings in reasonable detail on a quarterly basis for
such fiscal year as customarily prepared by management of Holdings for its
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budget is based (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of an Authorized Officer stating that
such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections.

 

107

 

 

(d)          Officer’s Certificates. Not later than five days after the delivery
of the financial statements provided for in Sections 9.1(a) and (b), a
certificate (a “Compliance Certificate”) of an Authorized Officer of Holdings to
the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof, as the
case may be, which certificate shall set forth (i) a specification of any change
in the identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as
at the end of such fiscal year or period, as the case may be, from the
Restricted Subsidiaries and Unrestricted Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (ii) the then applicable Status and underlying calculations in
connection therewith and (iii) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor. At the time of the delivery of the financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer of Holdings setting forth changes to the legal name, jurisdiction of
formation, type of entity, registration status, organizational number (or
equivalent) and federal tax identification number of the Restricted Subsidiaries
and Unrestricted Subsidiaries or confirming that there has been no change in
such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this clause (d), as the case may be.

 

(e)          Notice of Default or Litigation. Promptly after an Authorized
Officer of Holdings or any of the Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action Holdings proposes to take with respect thereto and (ii)
any litigation or governmental proceeding pending against Holdings or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.

 

(f)          Environmental Matters. Promptly after an Authorized Officer of
Holdings or any of the Subsidiaries obtains knowledge of any one or more of the
following environmental matters, unless such environmental matters could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, notice of:

 

(i)          any pending or threatened Environmental Claim against any Credit
Party or any Real Estate; and

 

(ii)         the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

 

(g)          Other Information. Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that Holdings or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of Holdings
and/or any of the Restricted Subsidiaries, in their capacity as such holders,
lenders or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

 

(h)          Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by Holdings or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of Holdings setting forth the amount of such Pro Forma Adjustment and,
in reasonable detail, the calculations and basis therefor.

 

108

 

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of Holdings or (B) Holdings’ (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of
subclauses (A) and (B) of this paragraph, to the extent such information relates
to a parent of Holdings, such information is accompanied by consolidating or
other information that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to Holdings and the Restricted Subsidiaries on a standalone basis, on
the other hand.

 

Documents required to be delivered pursuant to clauses (a), (b) and (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website on the Internet; or (ii) on which
such documents are posted on Holdings’ behalf on IntraLinks/‌IntraAgency or
another website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

Section 9.2           Books, Records and Inspections.

 

(a)          Holdings will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of
Holdings and any such Subsidiary in whomsoever’s possession to the extent that
it is within such party’s control to permit such inspection (and shall use
commercially reasonable efforts to cause such inspection to be permitted to the
extent that it is not within such party’s control to permit such inspection),
and to examine the books and records of Holdings and any such Subsidiary and
discuss the affairs, finances and accounts of Holdings and of any such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (a) only the Administrative Agent on behalf of the Required
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 9.2, (b) the Administrative Agent shall not exercise such rights
more than one time in any calendar year, which such visit will be at Holdings’
expense and (d) notwithstanding anything to the contrary in this Section 9.2,
none of Holdings or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (iii) is subject
to attorney- client or similar privilege or constitutes attorney work product;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its respective representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of Holdings at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent and the Required Lenders shall give
Holdings the opportunity to participate in any discussions with Holdings’
independent public accountants.

 

109

 

 

(b)          So long as Holdings remains a publicly listed company on the Nasdaq
National Market, within (x) 45 days after the close of each of the first three
fiscal quarters of Holdings and (y) within 90 days after the close of each
fiscal year of Holdings, at the request of the Required Lenders, hold a
conference call (at a mutually acceptable time) with all Lenders who choose to
attend such conference call at which conference call shall be reviewed the
financial results of the previous fiscal quarter of Holdings; provided that such
requirement shall be met by inviting such Lenders to Holdings’ quarterly
earnings calls with public security holders.

 

Section 9.3           Maintenance of Insurance.

 

(a)          Holdings will, and will cause each Material Subsidiary to, at all
times maintain in full force and effect, pursuant to self-insurance arrangements
or with insurance companies that Holdings believes (in the good faith judgment
of the management of Holdings) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business and the availability of insurance on a
cost-effective basis) and against at least such risks (and with such risk
retentions) as Holdings believes (in the good faith judgment of management of
Holdings) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried and each such policy of insurance shall (i) name the
Collateral Agent, on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names
Collateral Agent, on behalf of the Secured Parties as the loss payee thereunder;
and

 

(b)           With respect to each Mortgaged Property, Holdings will obtain
flood insurance in such total amount in an amount and otherwise sufficient to
(i) comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws, which such insurance shall (a) identify the addresses of
each property located in a Special Flood Hazard Area, (b) indicate the
applicable flood zone designation, the flood insurance coverage and deductible
relating thereto, (c) provide that the insurer will give the Administrative
Agent 45 days written notice of cancellation or non-renewal, and (d) shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) Holdings will deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.

 

Section 9.4           Payment of Taxes. Holdings will pay and discharge, and
will cause each of the Subsidiaries to pay and discharge, all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of Holdings
or any of the Restricted Subsidiaries, provided that neither Holdings nor any of
the Subsidiaries shall be required to pay any such Tax, assessment, charge, levy
or claim that is being contested in good faith and by proper proceedings and the
failure to pay could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 9.5           Preservation of Existence; Consolidated Corporate
Franchises. Holdings will, and will cause each Material Subsidiary to, take all
actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing), permits, licenses and franchises
necessary in the normal conduct of its business, in each case, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under “Permitted Investments” and
Sections 10.3, 10.4 or 10.5.

 

110

 

 

Section 9.6           Compliance with Statutes, Regulations, Etc. Holdings will,
and will cause each Subsidiary to, (a) comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including, without
limitation, applicable laws administered by OFAC and the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations promulgated
thereunder, and all governmental approvals or authorizations required to conduct
its business, and to maintain all such governmental approvals or authorizations
in full force and effect, (b) comply with, and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by Environmental Laws and (c) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives which are being timely
contested in good faith by proper proceedings, except in each case of (a), (b)
and (c) of this Section 9.6, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 9.7           ERISA. (a) Upon reasonable request of the Administrative
Agent, Holdings will furnish to the Administrative Agent promptly following
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that any Credit Party or any ERISA Affiliate have requested with
respect to any Multiemployer Plan; provided that if the Credit Parties or any of
their ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and further provided, that the rights granted to the Administrative
Agent in this section shall be exercised not more than once with respect to the
same Multiemployer Plan during any applicable plan year, and (b) Holdings will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 9.8           Maintenance of Properties. Holdings will, and will cause
each of the Restricted Subsidiaries to, keep and maintain all property,
including Mortgaged Property, material to the conduct of its business (except
for the lapse or other disposition of Intellectual Property that is immaterial
or no longer used in or necessary for the conduct of the business of Holdings or
any of the Restricted Subsidiaries) in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

111

 

 

Section 9.9           Transactions with Affiliates. Holdings will conduct, and
cause each of the Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than Holdings and the Restricted Subsidiaries) on terms
that are at least substantially as favorable to Holdings or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors of
Holdings or such Restricted Subsidiary in good faith, provided that the
foregoing restrictions shall not apply to (a) transactions permitted by Section
10.5, (b) consummation of the Transactions and the payment of the Transaction
Expenses, (c) the issuance of Capital Stock or Stock Equivalents of Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries not otherwise
prohibited by the Credit Documents, (d) loans, advances and other transactions
between or among Holdings, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Capital Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Section 10, (e) employment and severance arrangements between Holdings and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (f) payments by Holdings
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to the
tax sharing agreements among Holdings (and any such parent) and the
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that Holdings, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent of the amount
received from Unrestricted Subsidiaries) would be required to pay in respect of
foreign, federal, state and local taxes for such fiscal year were Holdings, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of Holdings, (g) the payment of customary fees and reasonable out
of pocket costs to, and indemnities provided on behalf of, directors, managers,
consultants, officers, employees of Holdings (or any direct or indirect parent
thereof) and the Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings and the Subsidiaries,
(h) customary payments or distributions by Holdings and any of its Restricted
Subsidiaries to pay advisory, refinancing, subsequent transaction and exit fees
and other overhead expenses of direct and indirect parents of Holdings
attributable to the ownership of Holdings, the Borrower and its Restricted
Subsidiaries and (i) transactions pursuant to any agreement or arrangement as in
effect as of the Closing Date, or any amendment thereto (so long as any such
amendment is not disadvantageous in any material respect to the Lenders when
taken as a whole as compared to the applicable agreement as in effect on the
Closing Date).

 

Section 9.10         [Reserved]

 

Section 9.11         Additional Guarantors and Grantors. Subject to any
applicable limitations set forth in the Security Documents, Holdings will cause
each direct or indirect Subsidiary (other than any Excluded Subsidiary) formed
or otherwise purchased or acquired after the Closing Date (including pursuant to
a Permitted Acquisition), and each other Subsidiary that ceases to constitute an
Excluded Subsidiary, within 45 days from the date of such formation, acquisition
or cessation, as applicable (or such longer period as the Administrative Agent
may agree in its reasonable discretion), and Holdings may at its option cause
any Subsidiary, to execute a supplement to each of the Guarantee, the Pledge
Agreement and the Security Agreement in order to become a Guarantor under the
Guarantee and a grantor under such Security Documents or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created by the Credit Parties on the Closing Date.

 

112

 

 

Section 9.12         Pledge of Additional Stock and Evidence of Indebtedness.
Subject to any applicable limitations set forth in the Security Documents and
other than (x) when in the reasonable determination of the Administrative Agent
and Holdings (as agreed to in writing), the cost or other consequences of doing
so would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by Holdings in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than (x)
any Excluded Stock and Stock Equivalents and (y) any Capital Stock and Stock
Equivalents issued by any Restricted Subsidiary for so long as such Restricted
Subsidiary does not (on a consolidated basis with its Restricted Subsidiaries)
constitute a Material Subsidiary) held directly by Holdings, the Borrower or any
Guarantor, (ii) all evidences of Indebtedness in excess of $10,000,000 received
by Holdings, the Borrower or any of the Guarantors in connection with any
disposition of assets pursuant to Section 10.4(b) and (iii) any promissory notes
executed after the Closing Date evidencing Indebtedness in excess of $10,000,000
of Holdings or any Subsidiary that is owing to Holdings or any Guarantor, in
each case, to be delivered to the Collateral Agent as security for the
Obligations accompanied by undated instruments of transfer executed in blank
under the Security Documents. Notwithstanding the foregoing any promissory note
among Holdings and/or its Subsidiaries need not be delivered to the Collateral
Agent so long as (i) a global intercompany note superseding such promissory note
has been delivered to the Collateral Agent, (ii) such promissory note is not
delivered to any party other than Holdings or the Subsidiaries in each case owed
money thereunder and (iii) such promissory note indicates on its face that it is
subject to the security interest of the Collateral Agent.

 

Section 9.13         Use of Proceeds.

 

(a)          The Borrower will use the proceeds of the Initial Term Loans,
borrowings of Revolving Credit Loans and cash on hand, to consummate the
Transactions, including the payment of the Transaction Costs, and to finance
certain amounts of OID or upfront fees required to be paid on the Closing Date.

 

(b)          The Borrower will use Letters of Credit, Revolving Credit Loans and
Swingline Loans also for working capital and general corporate purposes
(including any transaction not prohibited by the Credit Documents).

 

Section 9.14         Further Assurances.

 

(a)          Holdings will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents) that may be required under any applicable law, or that the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect (under United States law) the validity and
priority of the security interests created or intended to be created by the
applicable Security Documents, all at the expense of Holdings and the Restricted
Subsidiaries.

 

(b)          Subject to any applicable limitations set forth in the Security
Documents and other than (x) when in the reasonable determination of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
material adverse tax consequences as reasonably determined by Holdings in
consultation with the Administrative Agent, if any assets (including any real
estate or improvements thereto or any interest therein but excluding any real
estate which the Borrower or applicable Credit Party intends to dispose of
pursuant to a Permitted Sale Leaseback so long as actually disposed of within
270 days of acquisition (or such longer period as the Administrative Agent may
reasonably agree)) with a book value in excess of $15,000,000 are acquired by
Holdings or any other Credit Party after the Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by or will be secured by a Security Document, Holdings will
notify the Collateral Agent, and, if requested by the Collateral Agent, Holdings
will cause such assets to be subjected to a Lien securing the Obligations and
will take, and cause the other applicable Credit Parties to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent, as soon
as commercially reasonable but in no event later than 90 days, unless extended
by the Administrative Agent in its sole discretion, to grant and perfect such
Liens consistent with the applicable requirements of the Security Documents,
including actions described in clause (a) of this Section 9.14.

 

113

 

 

(c)          Any Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) shall, if requested by the Collateral Agent, be
received as soon as commercially reasonable but in no event later than 120 days
(except as set forth in the preceding clause (b)), unless extended by the
Administrative Agent in its sole discretion and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company, in such amounts as reasonably acceptable to the Collateral
Agent not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Collateral Agent and
otherwise in form and substance reasonably acceptable to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request but only to the extent such endorsements are (i)
available in the relevant jurisdiction (provided in no event shall the
Collateral Agent request a creditors’ rights endorsement) and (ii) available at
commercially reasonable rates, (y) an opinion of local counsel to the applicable
Credit Party in customary form and substance (subject to typical carve-outs and
qualifications) reasonably acceptable to the Collateral Agent, (z) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination, and if such Mortgaged Property is located in a Special Flood
Hazard Area, (i) a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the applicable Credit Parties and (ii)
evidence of insurance as required by Section 9.3 in form and substance
reasonably satisfactory to the Collateral Agent and (aa) an ALTA survey in a
form and substance reasonably acceptable to the title insurance company
providing the Title Policy or Title Policies or such existing survey together
with a no-change affidavit sufficient for the title company to remove all
standard survey exceptions from the Title Policy related to such Mortgaged
Property and issue the endorsements required in (x) above.

 

(d)          Real Property Requirements. The Collateral Agent shall have
received, within 120 days after the Closing Date (unless waived or extended by
Administrative Agent in its sole discretion), to the extent such items have not
been delivered as of the Closing Date, the following:

 

(i)          a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Credit Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent;

 

(ii)         with respect to each Mortgage, a policy of title insurance (or an
unconditional binding commitment therefor to be replaced by a final title
policy) insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein, free of any other Liens
except as permitted by Section 10.2 or as otherwise permitted by the Collateral
Agent, in amounts reasonably acceptable to the Collateral Agent not to exceed
the net book value of the applicable Mortgaged Property, which policy (or such
commitment) (each, a “Title Policy”) shall (A) be issued by a nationally
recognized title insurance company, (B) together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request, but
only to the extent such endorsements are (i) available in the relevant
jurisdiction (provided in no event shall the Collateral Agent request a
creditors’ rights endorsement) and (ii) available at commercially reasonable
rates, and (C) contain no exceptions to title other than Liens permitted by
Section 10.2 or as otherwise permitted by the Collateral Agent;

 

114

 

 

(iii)        with respect to each Mortgaged Property, such affidavits (including
a so- called “gap” indemnification) as are customarily required to induce the
title company to issue the Title Policy/ies and endorsements contemplated above;

 

(iv)        evidence reasonably acceptable to the Collateral Agent of payment by
Holdings of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

 

(v)         a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and
if such Mortgaged Property is located in a Special Flood Hazard Area, (i) a
notice about Special Flood Hazard Area status and flood disaster assistance duly
executed by the applicable Credit Party and (ii) evidence of insurance as
required by Section 9.3 in form and substance reasonably acceptable to the
Collateral Agent;

 

(vi)        an ALTA survey in a form and substance reasonably acceptable to the
title company providing the Title Policy or an existing survey together with a
no-change affidavit sufficient for the title company to remove all standard
survey exceptions from the Title Policy related to such Mortgaged Property and
issue the endorsements required in (ii) above; and

 

(vii)       customary legal opinions of counsel (subject to typical carve-outs
and qualifications) to Holdings or applicable Credit Parties with respect to the
Mortgages, which shall include opinions as to (i) the enforceability of the
Mortgages, (ii) the power and authority of Holdings or the applicable Credit
Parties to execute the Mortgages, (iii) the due execution and delivery of the
Mortgages and shall otherwise be in form and substance reasonably acceptable to
the Collateral Agent.

 

(e)          Holdings agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described on Schedule 9.14(e) as
soon as commercially reasonable and by no later than the date set forth in
Schedule 9.14(e) with respect to such action or such later date as the
Administrative Agent may reasonably agree.

 

Section 9.15         Lines of Business.Holdings and the Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by Holdings and
the Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise incidental, reasonably
related or ancillary to any of the foregoing.

 

Section 10.         Negative Covenants

 

Each of Holdings and the Borrower, with respect to itself and its Subsidiaries
that are subject to the following covenants, hereby covenants and agrees that on
the Closing Date (immediately after consummation of the Acquisition) and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations, Secured Hedge Obligations and Secured Cash
Management Obligations), are paid in full:

 

115

 

 

Section 10.1         Limitation on Indebtedness. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower will not issue any shares of Disqualified Stock and will not
permit any Restricted Subsidiary to issue any shares of Disqualified Stock or,
in the case of any Restricted Subsidiary that is not a Borrower or a Guarantor,
preferred stock.

 

The foregoing limitations will not apply to:

 

(a)          Indebtedness arising under the Credit Documents;

 

(b)          [Reserved];

 

(c)          (i) Indebtedness outstanding on the Closing Date listed on Schedule
10.1 and (ii) intercompany Indebtedness outstanding on the Closing Date listed
on Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);

 

(d)          Indebtedness (including Capital Lease Obligations), Disqualified
Stock and preferred stock incurred by Holdings or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets and Indebtedness arising from the conversion of
the obligations of Holdings or any Restricted Subsidiary under or pursuant to
any “synthetic lease” transactions to on-balance sheet Indebtedness of Holdings
or such Restricted Subsidiary, in an aggregate principal amount which, when
aggregated with the principal amount of all other Indebtedness, Disqualified
Stock and preferred stock then outstanding and incurred pursuant to this clause
(d) and all Refinancing Indebtedness incurred to Refinance any other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $40,000,000 and (y) 25.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence; provided that Capitalized Lease
Obligations incurred by Holdings or any Restricted Subsidiary pursuant to this
clause (d) in connection with a Permitted Sale Leaseback shall not be subject to
the foregoing limitation so long as the proceeds of such Permitted Sale
Leaseback are used by Holdings or such Restricted Subsidiary to permanently
repay outstanding Term Loans or other Indebtedness secured by a Lien on the
assets subject to such Permitted Sale Leaseback (excluding any Lien ranking
junior to the Lien securing the Obligations);

 

(e)          Indebtedness incurred by Holdings or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, performance or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance;

 

116

 

 

(f)          Indebtedness, to the extent not funded with third party financing,
arising from agreements of Holdings or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price, earnout or similar obligations,
in each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition; provided that such
Indebtedness is not reflected on the balance sheet of Holdings or any Restricted
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (f));

 

(g)          Indebtedness of Holdings to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Borrower or
a Guarantor is subordinated in right of payment to Holdings’ Guarantee; provided
further that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this clause;

 

(h)          Indebtedness of a Restricted Subsidiary owing to Holdings or
another Restricted Subsidiary; provided that if the Borrower or a Guarantor
incurs such Indebtedness owing to a Restricted Subsidiary that is not a Borrower
or a Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be; provided further that any
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;

 

(i)          [Reserved];

 

(j)          Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

 

(k)          obligations in respect of self-insurance, performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

 

(l)          Indebtedness, Disqualified Stock or preferred stock of Holdings or
any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l), does not at any one time outstanding exceed the greater of
$40,000,000 and 25.0% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence;

 

117

 

 

(m)          the incurrence or issuance by Holdings or any Restricted Subsidiary
of Indebtedness (including senior unsecured notes, senior secured notes, senior
subordinated notes that will be secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations being
refinanced or junior lien (relative to the Obligations being refinanced) senior
secured notes, “Refinancing Notes”), Disqualified Stock or preferred stock which
serves to Refinance any Indebtedness, Disqualified Stock or preferred stock
incurred as permitted under clause (c) above and, this clause (m) and clause (n)
below or any Indebtedness, Disqualified Stock or preferred stock issued to so
Refinance such Indebtedness, Disqualified Stock or preferred stock (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, that
such Refinancing Indebtedness (1) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
Refinanced, plus premiums and accrued and unpaid interest, fees and expenses in
respect thereof plus fees, expenses, commissions, underwriting discounts, and
premiums payable therewith incurred in connection with such Refinancing
Indebtedness, (2) does not mature prior to the maturity date of, and has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the Indebtedness, Disqualified Stock or preferred stock being Refinanced, or
with respect to Refinancing Notes (in each case without giving effect to
prepayments), any Refinancing Notes do not have mandatory redemption features
(other than customary asset sale, insurance and condemnation proceeds events,
change of control offers or events of default) that could result in redemptions
of such Refinancing Notes prior to Latest Maturity Date that is being refinanced
(it being understood that the Borrower shall be permitted to make any AHYDO
“catch-up” payments, if applicable), (3) in the case of any secured Refinancing
Indebtedness, (i) is not secured by any assets not securing the Obligations and
(ii) is subject to either, as applicable, (x) the First Lien Intercreditor
Agreement or (y) a customary junior lien intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent,
(4) shall not be guaranteed by any entity that is not a Credit Party, (5) shall
not include Indebtedness, Disqualified Stock or preferred stock of a Subsidiary
of Holdings that is not a Borrower or Guarantor that Refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or Guarantor and (6) the
covenants, events of default and guarantees of any Refinancing Indebtedness are
not materially more favorable (when taken as a whole) to the Additional
Refinancing Lenders, than the terms and conditions of this Agreement (when taken
as a whole) are to the Lenders (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of such
refinancing) (it being understood that, to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Refinancing Indebtedness or (ii) only applicable after the Latest
Maturity Date at the time of such refinancing);

 

(n)          Indebtedness, Disqualified Stock or preferred stock of (x) Holdings
or a Restricted Subsidiary incurred, issued or assumed to finance an acquisition
(including a Permitted Acquisition); provided that the amount of Indebtedness
(including Acquired Indebtedness), Disqualified Stock and preferred stock that
may be incurred pursuant to the foregoing by Restricted Subsidiaries that are
not Guarantors shall not exceed the greater of $75,000,000 and 35.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary or merged into or consolidated with
Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that (i) such incurred Indebtedness, if incurred by a Credit Party, is
unsecured (ii) after giving effect to the such incurrence, issuance and/or
assumption of such Indebtedness on a Pro Forma Basis, Holdings shall be in
compliance with the Financial Covenants for the Test Period then last ended and
(iii) such Acquired Indebtedness were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

(o)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(p)          Indebtedness of Holdings or any Restricted Subsidiary supported by
a letter of credit issued pursuant to a credit facility otherwise permitted
hereunder, in a principal amount not in excess of the stated amount of such
letter of credit;

 

(q)          (1) any guarantee by Holdings or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness by a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee or (2) any guarantee by a Restricted
Subsidiary of Indebtedness of Holdings;

 

118

 

 

(r)          Indebtedness of Foreign Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding, $70,000,000;
provided that if any Indebtedness incurred pursuant to this clause (r) is
secured, it may only be secured by liens permitted under clause (6) of the
definition of “Permitted Liens”;

 

(s)          Indebtedness of Holdings or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

 

(t)          Indebtedness of Holdings or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

 

(u)          Indebtedness consisting of Indebtedness issued by Holdings or any
of its Restricted Subsidiaries to future current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(c);

 

(v)         Indebtedness in respect of (i) Permitted Other Indebtedness to the
extent that the Net Cash Proceeds therefrom are applied to the prepayment of
Term Loans in the manner set forth in Section 5.2(a)(i); and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium in connection with such refinancing) and (y) such Indebtedness otherwise
complies with the definition of “Permitted Other Indebtedness”; and

 

(w)          Indebtedness in respect of (i) Permitted Other Indebtedness
provided that the amount of Permitted Other Indebtedness that may be incurred
pursuant to the foregoing by Restricted Subsidiaries that are not Guarantors
shall not exceed the greater of $75,000,000 and 35.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at any one
time outstanding; provided further that (A) any such Permitted Other
Indebtedness incurred pursuant to this clause (w) is unsecured, if incurred by a
Credit Party, (B) after giving effect to such incurrence on a Pro Forma Basis,
Holdings shall be in compliance with the Financial Covenants for the Test Period
then last ended and (C) no Event of Default shall have occurred and be
continuing or would result therefrom and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”.

 

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (w) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify or reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in this Section 10.1.

 

119

 

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees and
expenses in connection with such refinancing.

 

The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

Section 10.2         Limitation on Liens.

 

(a)          Holdings will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of
Holdings or any Restricted Subsidiary, whether now owned or hereafter acquired
(except Permitted Liens) (each, a “Subject Lien”) that secures obligations under
any Indebtedness on any asset or property of Holdings or any Restricted
Subsidiary, except:

 

(i)          in the case of Subject Liens on any Collateral, such Subject Lien
is a Permitted Lien; and

 

(ii)         in the case of any other asset or property, any Subject Lien if (i)
the Obligations are equally and ratably secured with (or on a senior basis to,
in the case such Subject Lien secures any Junior Debt) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien.

 

(b)          Any Lien created for the benefit of the Secured Parties pursuant to
the preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

 

Section 10.3         Limitation on Fundamental Changes. Holdings will not, and
will not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

120

 

 

(a)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary of Holdings or any other
Person may be merged, amalgamated or consolidated with or into Holdings or the
Borrower, provided that (A) Holdings or the Borrower shall be the continuing or
surviving corporation or (B) if the Person formed by or surviving any such
merger, amalgamation or consolidation is not Holdings or the Borrower (such
other Person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (2) the Successor
Borrower shall expressly assume all the obligations of Holdings or the Borrower
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(3) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Subsidiary grantor and each Subsidiary pledgor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to any applicable Security Document affirmed that its obligations
thereunder shall apply to its Guarantee as reaffirmed pursuant to clause (3),
(5) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have affirmed that its obligations under the
applicable Mortgage shall apply to its Guarantee as reaffirmed pursuant to
clause (3) and (6) the Successor Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the applicable Security
Documents and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger or consolidation does not violate this
Agreement or any other Credit Document and that the provisions set forth in the
preceding clauses (3) through (5) preserve the enforceability of the Guarantee
and the perfection of the Liens created under the applicable Security Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement);

 

(b)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary of Holdings or any other
Person (in each case, other than the Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of Holdings, provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) Holdings shall cause the Person formed by
or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation and if the surviving
Person is not already a Guarantor, such Person shall execute a supplement to the
Guarantee Agreement and the relevant Security Documents in form and substance
reasonably satisfactory to the Administrative Agent in order to become a
Guarantor and pledgor, mortgagor and grantor, as applicable, thereunder for the
benefit of the Secured Parties and (iii) Holdings shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to any Security Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the applicable Security Documents;

 

(c)          the Acquisition may be consummated;

 

(d)          any Restricted Subsidiary that is not a Credit Party may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to Holdings or any other Restricted Subsidiary;

 

(e)          any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to a Credit
Party, provided that the consideration for any such disposition by any Person
other than a Guarantor shall not exceed the fair value of such assets;

 

121

 

 

(f)          any Restricted Subsidiary (other than the Borrower) may liquidate
or dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders; and

 

(g)          Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or disposition, the purpose
of which is to effect a disposition permitted pursuant to Section 10.4 or an
investment permitted pursuant to Section 10.5 or an investment that constitutes
a “Permitted Investment”.

 

Section 10.4         Limitation on Sale of Assets. Holdings will not, and will
not permit any Restricted Subsidiary to, consummate, directly or indirectly, an
Asset Sale, unless:

 

(a)          Holdings or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined by Holdings and/or its applicable Restricted
Subsidiaries in good faith at the time of contractually agreeing to such Asset
Sale) of the assets sold or otherwise disposed of; and

 

(b)          except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by Holdings or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

 

(i)          any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;

 

(ii)         any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale; and

 

(iii)        any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
3.0% of Consolidated Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, and

 

shall in each case be deemed to be cash for purposes of this provision and for
no other purpose.

 

Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:

 

122

 

 

(i)          to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); or

 

(ii)         to make investments in the Borrower and its subsidiaries; provided
that Holdings and its Restricted Subsidiaries will be deemed to have complied
with this clause (ii) if and to the extent that, within the Reinvestment Period
after the Asset Sale that generated the Net Cash Proceeds, Holdings or such
Restricted Subsidiary has entered into and not abandoned or rejected a binding
agreement to consummate any such investment described in this clause (ii) with
the good faith expectation that such Net Cash Proceeds will be applied to
satisfy such commitment within 180 days of such commitment and, in the event any
such commitment is later cancelled or terminated for any reason before the Net
Cash Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).

 

(c)          Pending the final application of any Net Cash Proceeds pursuant to
this covenant, Holdings or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the
Revolving Credit Facility or any other revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited by this Agreement.

 

Section 10.5         Limitation on Restricted Payments.

 

(a)          Holdings will not, and will not permit any Restricted Subsidiary
to, directly or indirectly:

 

(1)         declare or pay any dividend or make any payment or distribution on
account of Holdings’ or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:

 

(A)         dividends or distributions by Holdings payable in Equity Interests
(other than Disqualified Stock) of Holdings or in options, warrants or other
rights to purchase such Equity Interests, or

 

(B)         dividends or distributions by a Restricted Subsidiary so long as, in
the case of any dividend or distribution payable on or in respect of any class
or series of securities issued by a Subsidiary other than a wholly-owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

 

(2)         purchase, redeem, defease or otherwise acquire or retire for value
any Equity Interests of Holdings or any direct or indirect parent company of
Holdings, including in connection with any merger or consolidation;

 

(3)         make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than Indebtedness permitted under clauses (g) and
(h) of Section 10.1; or

 

123

 

 

(4)         make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”).

 

(b)          Holdings will not, and will not permit any other Credit Party to
amend or otherwise modify any document governing any Junior Debt, other (1) than
any amendment or modification that is not adverse to the interests of the
Lenders in any material respect and (2) any amendment or modification that has
been agreed by the Administrative Agent and the Borrower and which has not been
objected to by the Required Lenders following 5 Business Days after the notice
thereof;

 

(c)          The foregoing provisions of Section 10.5(a) will not prohibit:

 

(1)         the payment of any dividend or distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration thereof
or the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

 

(2)         (a) the redemption, repurchase, retirement or other acquisition of
any Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect parent company of Holdings to
the extent contributed to Holdings (in each case, other than any Disqualified
Stock) (“Refunding Capital Stock”) and (b) if immediately prior to the
retirement of Retired Capital Stock, the declaration and payment of dividends
thereon was permitted under clause (17) of this Section 10.5(c), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of Holdings) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that was declarable and payable on such Retired
Capital Stock immediately prior to such retirement;

 

(3)         the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Junior Debt of Holdings or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as
the case may be, which is incurred in compliance with Section 10.1 so long as:
(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) such new Indebtedness is subordinated to
the Obligations or the applicable Guarantee at least to the same extent as such
Junior Debt so purchased, exchanged, redeemed, defeased, repurchased, acquired
or retired for value, (C) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Junior Debt
being so redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if
such Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or
retired for value is unsecured then such new Indebtedness shall be unsecured and
(E) such new Indebtedness has a weighted average life to maturity equal to or
greater than the remaining weighted average life to maturity of the Junior Debt
being so redeemed, defeased, repurchased, exchanged, acquired or retired;

 

124

 

 

(4)         the conversion of any Junior Debt to Equity Interests (other than
Disqualified Stock) of Holdings or any of its direct or indirect parent
companies or any Restricted Subsidiary, and any payment that is intended to
prevent any Junior Debt from being treated as an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code;

 

(5)         refinancings of Indebtedness to the extent permitted by Section
10.1;

 

(6)         [reserved];

 

(7)         [reserved];

 

(8)         prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Debt prior to their scheduled maturity; provided that after
giving effect to such prepayment, redemption, repurchase, defeasance or other
payment, (A) on a Pro Forma Basis, (i) the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than or equal to 3.25 to 1.00 and (ii)
compliance with the requirements of the Financial Covenants for the Test Period
then last ended and (B) no Event of Default exists or would result therefrom;

 

(9)         [reserved];

 

(10)        a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of Holdings or any direct or indirect parent company of Holdings held by
any future, present or former employee, director, manager or consultant of
Holdings, any of its Subsidiaries or any direct or indirect parent company of
Holdings pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by Holdings or any direct
or indirect parent company of Holdings in connection with such repurchase,
retirement or other acquisition), including any Equity Interests rolled over by
management of Holdings or any direct or indirect parent company of Holdings in
connection with the Transactions; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (10) do not exceed in any calendar year $10,000,000 (with unused amounts
in any calendar year being carried over to succeeding calendar years subject to
maximum aggregate Restricted Payments under this clause (without giving effect
to the following proviso) of $20,000,000 in any calendar year); provided further
that such amount in any calendar year may be increased by an amount not to
exceed: (A) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Holdings and, to the extent contributed to Holdings, the
cash proceeds from the sale of Equity Interests of any direct or indirect parent
company of Holdings, in each case to any future, present or former employees,
directors, managers or consultants of Holdings, any of its Subsidiaries or any
direct or indirect parent company of Holdings that occurs after the Closing
Date, plus (B) the cash proceeds of key man life insurance policies received by
Holdings and the Restricted Subsidiaries after the Closing Date, less (C) the
amount of any Restricted Payments previously made pursuant to clauses (A) and
(B) of this clause (10); and provided further that cancellation of Indebtedness
owing to Holdings or any Restricted Subsidiary from any future, present or
former employees, directors, managers or consultants of Holdings, any direct or
indirect parent company of Holdings or any Restricted Subsidiary in connection
with a repurchase of Equity Interests of Holdings or any direct or indirect
parent company of Holdings will not be deemed to constitute a Restricted Payment
for purposes of this Section 10.5 or any other provision of this Agreement;

 

125

 

 

(11)        the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1; provided that, for the most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the declaration of such dividends on Disqualified Stock,
after giving effect to such declaration on a Pro Forma Basis, Holdings and the
Restricted Subsidiaries on a consolidated basis would have been in compliance
with the Financial Covenants;

 

(12)        (A) the declaration and payment of dividends to holders of any class
or series of Designated Preferred Stock (other than Disqualified Stock) issued
by Holdings after the Closing Date; (B) the declaration and payment of dividends
to any direct or indirect parent company of Holdings, the proceeds of which will
be used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock (other than Disqualified Stock) of such parent
company issued after the Closing Date; provided that the amount of dividends
paid pursuant to this clause (B) shall not exceed the aggregate amount of cash
actually contributed to Holdings from the sale of such Designated Preferred
Stock, or (C) the declaration and payment of dividends on Refunding Capital
Stock in excess of the dividends declarable and payable thereon pursuant to
clause (2) of this Section 10.5(c); provided that, in the case of each of (A)
and (C) of this clause (12), for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of issuance of such Designated Preferred Stock or the
declaration of such dividends on Refunding Capital Stock, after giving effect to
such issuance or declaration on a Pro Forma Basis, Holdings and the Restricted
Subsidiaries on a consolidated basis would have been in compliance with the
Financial Covenants;

 

126

 

 

(13)        Investments in Unrestricted Subsidiaries having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (13) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of $15,000,000 and 10.0% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

 

(14)        payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(15)        [reserved];

 

(16)        Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;

 

(17)        other Restricted Payments in an aggregate amount taken together with
all other Restricted Payments made pursuant to this clause (17) not to exceed
the greater of $15,000,000 and 10.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time made;

 

(18)        [Reserved];

 

(19)        any Restricted Payment (A) made in connection with the Transactions
and the fees and expenses related thereto or used to fund amounts owed to
Affiliates (including dividends to any direct or indirect parent company of
Holdings to permit payment by such parent of such amount) or (B) so long as no
Event of Default is continuing, to pay advisory, refinancing, subsequent
transaction and exit fees and other overhead expenses (including administrative,
legal, accounting and similar expenses provided by third parties) and
attributable to the ownership or operations of Holdings and its Restricted
Subsidiaries, to the extent permitted by Section 9.9 (other than clause (b)
thereof) in an aggregate amount not to exceed $1.0 million in any calendar year
(with unused amounts in any calendar year being carried over to succeeding years
subject to maximum aggregate Restricted Payments under this clause of $2.5
million in any calendar year;

 

(20)        other Restricted Payments; provided that at the time of making such
Restricted Payments (x) so long as no Event of Default is continuing and (y)
Holdings shall be in compliance with (A) the Financial Covenants, and (B) the
Consolidated Total Debt to Consolidated EBITDA Ratio is equal to or less than
3.25:1.00, in each case after giving Pro Forma Effect to such Restricted
Payments;

 

127

 

 

(21)        the declaration and payment of dividends by Holdings to, or the
making of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay: (A) franchise and
excise taxes and other fees and expenses required to maintain its organizational
existence, (B) foreign, federal, state and local income and similar taxes, to
the extent such income taxes are attributable to the income of Holdings and the
Restricted Subsidiaries and, to the extent of the amount actually received from
its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that Holdings, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) would have been required to pay in
respect of such foreign, federal, state and local income taxes for such fiscal
year had Holdings, its Restricted Subsidiaries and its Unrestricted Subsidiaries
(to the extent described above) been a stand-alone taxpayer (separate from any
such direct or indirect parent company of Holdings) for all fiscal years ending
after the Closing Date, (C) customary salary, bonus and other benefits payable
to officers, employees, directors and managers of any direct or indirect parent
company of Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (D) general corporate or other
operating (including, without limitation, expenses related to auditing or other
accounting matters) and overhead costs and expenses of any direct or indirect
parent company of Holdings to the extent such costs and expenses are
attributable to the ownership or operation of Holdings and the Restricted
Subsidiaries, including Holdings’ proportionate share of such amount relating to
such parent company being a public company, (E) amounts required for any direct
or indirect parent company of Holdings to pay fees and expenses incurred by any
direct or indirect parent company of Holdings related to (i) the maintenance by
such parent entity of its corporate or other entity existence and (ii)
transactions of such parent company of Holdings of the type described in clause
(11) of the definition of “Consolidated Net Income” and (F) cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of Holdings or any such direct or indirect parent company of Holdings;

 

(22)        the repurchase, redemption or other acquisition for value of Equity
Interests of Holdings deemed to occur in connection with paying cash in lieu of
fractional shares of such Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;

 

(23)        the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents); and

 

(24)        Holdings or any Restricted Subsidiary may make additional Restricted
Payments in an aggregate amount in reliance of this clause (24) not to exceed
$50,000,000;

 

128

 

 

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (16) (but only if the Excluded Contribution was made
more than six months prior to such time), (17), (20) and (24) no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).

 

Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary”. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment”. Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to clauses (13), (16) or (17) of
Section 10.5(c), or pursuant to the definition of “Permitted Investments,” and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Agreement.

 

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment (or a portion thereof) meets the criteria of clauses
(1) through (24) above or is entitled to be made pursuant to the first paragraph
of this covenant, Holdings will be entitled to classify or later reclassify
(based on circumstances existing on the date of such reclassification) such
Restricted Payment (or portion thereof) among such clauses (1) through (24) and
such first paragraph in a manner that otherwise complies with this covenant.

 

Section 10.6         Limitation on Subsidiary Distributions. Holdings will not,
and will not permit any of its Restricted Subsidiaries that is not a Borrower or
a Guarantor to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:

 

(a)          (i) pay dividends or make any other distributions to Holdings or
any Restricted Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits or (ii) pay any
Indebtedness owed to Holdings or any Restricted Subsidiary;

 

(b)          make loans or advances to Holdings or any Restricted Subsidiary; or

 

(c)          sell, lease or transfer any of its properties or assets to Holdings
or any Restricted Subsidiary;

 

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

 

(i)          contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to this Agreement and the related documentation and
related Hedging Obligations;

 

(ii)         [reserved];

 

(iii)        purchase money obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations that impose restrictions of
the nature discussed in clause (c) above on the property so acquired;

 

(iv)        Requirement of Law or any applicable rule, regulation or order;

 

129

 

 

(v)         any agreement or other instrument of a Person acquired by or merged
or consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

 

(vi)        contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

 

(vii)       secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

 

(viii)      restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(ix)         customary provisions in joint venture agreements or arrangements
and other similar agreements or arrangements relating solely to such joint
venture;

 

(x)          customary provisions contained in leases, sub-leases, licenses,
sub- licenses or similar agreements, in each case, entered into in the ordinary
course of business;

 

(xi)         [Reserved]; and

 

(xii)        any encumbrances or restrictions of the type referred to in clauses
(a), (b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of Holdings’ board of directors, no more restrictive
in any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

Section 10.7         Financial Covenants. Commencing with the Test Period ending
September 30, 2015, Holdings will not permit (a) the Consolidated Total Debt to
Consolidated EBITDA Ratio as of the last day of any Test Period to be greater
than 3.50 to 1.00; provided that, no more than once during the term of this
Agreement, such maximum ratio applicable at such time may be increased by the
Borrower to 4.00:1.00 for a period of four consecutive Test Periods after the
consummation of a Material Acquisition and (b) the Consolidated Interest
Coverage Ratio as of the last day of any Test Period to be less than 2.75 to
1.00.

 

130

 

 

Section 10.8         Activities of Holdings. Holdings (i) shall not engage in
any material business or material activity other than (1) the ownership of all
the outstanding Capital Stock in the Borrower (or, indirectly through the
Borrower, other Equity Interests in accordance with clause (ii) below) and
activities incidental thereto, including making Investments in the Borrower and
owing Indebtedness to the Borrower and its Subsidiaries, (2) activities
necessary or advisable to consummate the Transactions, (3) corporate maintenance
activities and incurring fees, costs and expenses relating to overhead and
general operating including professional fees for legal, tax and accounting
issues and paying taxes, (4) repurchases of Indebtedness through open market
purchases or Dutch Auctions permitted under this Agreement, (5) the performance
of its obligations under and in connection with the Credit Documents, any
documentation governing any Indebtedness or Guarantee, the Acquisition
Agreement, the other agreements contemplated by the Acquisition Agreement and
the other agreements contemplated hereby and thereby, (6) providing
indemnification to officers and members of the Board of Directors and (7)
activities otherwise permitted pursuant to this Section, (ii) shall not own or
acquire any material assets (other than Equity Interests of the Borrower or,
indirectly through the Borrower, other Subsidiaries of the Borrower,
Indebtedness through open market purchases or Dutch Auctions permitted hereunder
and cash and Cash Equivalents), (iii) shall not create, incur, assume or permit
to exist any Lien on the Equity Interests of the Borrower owned by it, other
than Liens under the Credit Documents, (iv) may make any public offering of its
common stock or any other issuance of its Equity Interests and take any actions
reasonably related or incidental thereto, (v) may engage in financing
activities, including the issuance of securities, incurrence of debt, payment of
Restricted Payments, contribute to the capital of the Borrower and its
Subsidiaries described in clause (ii) above and guarantee the obligations of the
Borrower and its Subsidiaries described in clause (ii) above, (vi) may
participate in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) may provide
indemnification and other benefits to officers, directors and employees, (viii)
may engage in activities incidental or reasonably related to the foregoing and
(ix) may engage in any transaction with the Borrower or any Restricted
Subsidiary to the extent that the Borrower or such Restricted Subsidiary is
otherwise expressly permitted to enter into or consummate such transaction with
Holdings under this Agreement.

 

Section 10.9         End of Fiscal Years; Fiscal Quarters. Holdings will not
change, for financial reporting purposes, each of its, and each of its
Restricted Subsidiaries’, fiscal years and fiscal quarters to end on dates
inconsistent with past practice; provided, however, that Holdings may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and fiscal
quarter end for any Restricted Subsidiary whose fiscal years and fiscal quarters
end on dates different from those of Holdings or (y) any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case Holdings and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

Section 11.         Events of Default

 

Upon the occurrence of any of the following specified events described in
Sections 11.1 through 11.12 below (each an “Event of Default”):

 

Section 11.1         Payments. The Borrower shall (a) default in the payment
when due of any principal of the Loans or (b) default, and such default shall
continue for five or more Business Days, in the payment when due of any interest
on the Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder or under any other Credit Document; or

 

Section 11.2         Representations, Etc. Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made, and, to the extent capable of being cured, such
incorrect representation or warranty shall remain incorrect for a period of 30
days after notice thereof from the Administrative Agent to the Borrower; or

 

Section 11.3         Covenants. Any Credit Party shall:

 

131

 

 

(a)          default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 9.1(e), 9.5 (solely with respect to
Holdings or the Borrower) or Section 10; provided that any Event of Default
under Section 10.7 is subject to cure as provided in Section 11.14 and an Event
of Default with respect to such Section shall not occur until the expiration of
the 10th Business Day subsequent to the date the financial statements with
respect to any fiscal quarter is required to be delivered; or

 

(b)          default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement or any Security
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by Holdings from the Administrative Agent
or the Required Lenders; or

 

Section 11.4         Default Under Other Agreements. (a) Holdings or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $10,000,000 in the
aggregate, for Holdings and such Restricted Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements (it being understood that clause
(i) shall apply to any failure to make any payment in excess of $10,000,000 that
is required as a result of any such termination or similar event and that is not
otherwise being contested in good faith)), the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (a) shall not apply to secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements (it
being understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $10,000,000 that is required as a result of any such
termination or equivalent event and that is not otherwise being contested in
good faith)), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or

 

132

 

 

Section 11.5         Bankruptcy, Etc. Holdings, the Borrower or any Material
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy,” or
(b) in the case of any Non-U.S. Subsidiary that is a Material Subsidiary, any
domestic or foreign law relating to bankruptcy, judicial management, insolvency,
liquidation, receivership, reorganization, administration or relief of debtors
in effect in its jurisdiction of incorporation, in each case as now or hereafter
in effect, or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against Holdings, the
Borrower or any Material Subsidiary and the petition is not controverted within
30 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against Holdings, the Borrower or any
Material Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
person is appointed for, or takes charge of, all or substantially all of the
property of Holdings, the Borrower or any Material Subsidiary; or Holdings, the
Borrower or any Material Subsidiary commences any other voluntary proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, winding-up, administration or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Borrower or any Material Subsidiary; or there is commenced against
Holdings, the Borrower or any Material Subsidiary any such proceeding or action
that remains undismissed for a period of 60 days; or Holdings, the Borrower or
any Material Subsidiary is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or Holdings, the Borrower or any Material Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee, administrator
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any Material Subsidiary makes a general assignment for the benefit of creditors;
or any corporate action is taken by Holdings, the Borrower or any Material
Subsidiary for the purpose of effecting any of the foregoing; or

 

Section 11.6         ERISA. (a) An ERISA Event or a Foreign Plan Event shall
have occurred, (b) a trustee shall be appointed by a United States district
court to administer any Pension Plan(s), (c) the PBGC shall institute
proceedings to terminate any Pension Plan(s), (d) any Credit Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (e) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (a) through (e) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect; or

 

Section 11.7         Guarantee. Any Guarantee provided by any Credit Party or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof and thereof) or any such Guarantor thereunder
or any other Credit Party shall deny or disaffirm in writing any such
Guarantor’s obligations under the Guarantee; or

 

Section 11.8         Security Documents. Any Security Document pursuant to which
the Capital Stock or Stock Equivalents of the Borrower or any Subsidiary is
pledged or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof, as a result of the
direct and exclusive acts or omissions of the Collateral Agent or any Lender to
take any action that is within its control, in each case in a manner otherwise
specifically required to be undertaken (or not undertaken, as the case may be)
by a provision of any Credit Document, on the part of the Collateral Agent or
any Lender (other than actions or inactions taken as a direct result of the
advice of or at the direction of a Credit Party) or as a result of the
Collateral Agent’s failure to maintain possession of any Stock or Stock
Equivalents that have been previously delivered to it) or any pledgor thereunder
or any Credit Party shall deny or disaffirm in writing any pledgor’s obligations
under any Security Document; or

 

133

 

 

Section 11.9         Security Agreement. The Security Agreement or any other
Security Document pursuant to which the assets of any Credit Party are pledged
as Collateral or any material provision thereof shall cease to be in full force
or effect with priority required thereby (other than pursuant to the terms
hereof or thereof or as a result of the direct and exclusive acts or omissions
of the Collateral Agent or any Lender to take any action that is within its
control, in each case in a manner otherwise specifically required to be
undertaken (or not undertaken, as the case may be) by a provision of any Credit
Document, on the part of the Collateral Agent or any Lender (other than actions
or inactions taken as a direct result of the advice of or at the direction of a
Credit Party)) or, any grantor thereunder or any Credit Party shall deny or
disaffirm in writing any grantor’s obligations under the Security Agreement or
any other Security Document or the actual or asserted invalidity of the security
interest created by any Security Document in a material portion of the
Collateral; or

 

Section 11.10         Mortgages. Any Mortgage or any material provision of any
Mortgage relating to any material portion of the Collateral shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

 

Section 11.11         Judgments. One or more judgments or decrees shall be
entered against Holdings or any of the Restricted Subsidiaries involving a
liability of $10,000,000 or more in the aggregate for all such judgments and
decrees for Holdings and the Restricted Subsidiaries (to the extent not paid or
covered by insurance provided by a carrier notified of such judgment and not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof; or

 

Section 11.12         Change of Control. A Change of Control shall occur;

 

then, and in any such event described in Sections 11.1 through 11.12 above, and
at any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent may and, upon the written request of the Required Lenders,
shall, by written notice to Holdings and the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or Holdings, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii), (iii) and
(iv) below shall occur automatically without the giving of any such notice): (i)
declare the Total Revolving Credit Commitment and Swingline Commitment
terminated, whereupon the Revolving Credit Commitment and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (iv) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for such Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding.

 

Section 11.13         Application of Proceeds. Subject to the terms of the First
Lien Intercreditor Agreement, if executed, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

 

134

 

 

(i)          first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with any collection or sale or otherwise in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

 

(ii)         second, to the Secured Parties, an amount (x) equal to all
Obligations owing to them on the date of any distribution and (y) sufficient to
Cash Collateralize all Letters of Credit Outstanding on the date of any
distribution, and, if such moneys shall be insufficient to pay such amounts in
full and Cash Collateralize all Letters of Credit Outstanding, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and

 

(iii)        third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above.

 

Section 11.14         Equity Cure. Notwithstanding anything to the contrary
contained in this Section 11, in the event that Holdings fails to comply with
the requirement of the financial covenants set forth in Section 10.7, from the
end of any fiscal period until the expiration of the 10th Business Day following
the date of the delivery of the Compliance Certificate under Section 9.1(d) with
the financial statements referred to in Sections 9.1(a) or (b) in respect of
such fiscal period for which such financial covenant is being measured, any
holder of Capital Stock or Stock Equivalents of Holdings (other than a
Restricted Subsidiary of Holdings) or any direct or indirect parent of Holdings
shall have the right to cure such failure (the “Cure Right”) by causing cash net
equity proceeds derived from an issuance of Capital Stock or Stock Equivalents
(other than Disqualified Stock, unless reasonably satisfactory to the
Administrative Agent) by Holdings to be contributed as common equity to the
Borrower, and upon receipt by the Borrower of such cash contribution (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such financial covenant shall be recalculated giving effect to the
following pro forma adjustments:

 

(a)          Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and

 

(b)          Consolidated Senior Secured Debt and Consolidated Total Debt shall
be decreased solely to the extent proceeds of the Cure Amount are actually
applied to prepay any of the Credit Facilities; and

 

135

 

 

(c)          if, after giving effect to the foregoing recalculations, Holdings
shall then be in compliance with the requirements of the financial covenants set
forth in Section 10.7, Holdings shall be deemed to have satisfied the
requirements of the financial covenants set forth in Section 10.7 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of such financial covenants that had occurred shall be deemed cured for the
purposes of this Agreement; provided that (i) in each period of four consecutive
fiscal quarters there shall be at least two fiscal quarters in which no Cure
Right is made, (ii) there shall be a maximum of five Cure Rights made during the
term of this Agreement, (iii) each Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the financial
covenants set forth in Section 10.7; (iv) all Cure Amounts shall be disregarded
for the purposes of any financial ratio determination under the Credit Documents
other than for determining compliance with Section 10.7 and (v) the proceeds of
such Cure Amount shall be immediately applied to repay outstanding Term Loans in
the manner specified in Section 5.2(c) hereto.

 

Section 12.         The Agents

 

Section 12.1         Appointment.

 

(a)          Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than Section 12.1(c) with respect to the Joint Lead Arrangers and
Bookrunners and Section 12.9 with respect to Holdings) are solely for the
benefit of the Agents and the Lenders, neither Holdings nor the Borrower shall
have rights as third party beneficiary of any such provision. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.

 

(b)          The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.

 

(c)          Each of the Syndication Agent, Joint Lead Arrangers and Bookrunners
and the Co-Documentation Agents each in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

 

Section 12.2         Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).

 

136

 

 

Section 12.3         Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Credit Document (except for
its or such Person’s own gross negligence or willful misconduct, as determined
in the final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of Holdings, the Borrower, any
Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document, or the perfection or priority of
any Lien or security interest created or purported to be created under the
Security Documents, or for any failure of Holdings, the Borrower, any Guarantor
or any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent
or any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party.

 

Section 12.4         Reliance by Agents. The Administrative Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings and the Borrower), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent and the Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that the Administrative Agent and Collateral Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable law. For purposes of determining compliance with the conditions
specified in Section 6 on the Closing Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

137

 

 

Section 12.5         Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

 

Section 12.6         Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of Holdings, the Borrower, any Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or Collateral Agent to any Lender, the Swingline Lender or any Letter of Credit
Issuer. Each Lender, the Swingline Lender and each Letter of Credit Issuer
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, operations, property, financial and other condition and
creditworthiness of Holdings, the Borrower, Guarantor and other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Holdings, the Borrower, any Guarantor and any other Credit
Party. Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of Holdings, the Borrower, any Guarantor or any
other Credit Party that may come into the possession of the Administrative Agent
or Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

138

 

 

Section 12.7         Indemnification. The Lenders agree to severally indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Credit
Parties and without limiting the obligation of the Credit Parties to do so),
ratably according to their respective portions of the Total Credit Exposure in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7. In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or the Borrower, provided that such
reimbursement by the Lenders shall not affect Holdings’ or the Borrower’s
continuing reimbursement obligations with respect thereto. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

Section 12.8         Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Holdings, the Borrower, any Guarantor, and any other
Credit Party as though such Agent were not an Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, each Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

139

 

 

Section 12.9         Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuer and Holdings. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of Holdings (not to be unreasonably withheld or delayed) so long as no Default
under Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent or Collateral Agent shall notify the Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Letter of Credit
Issuer under any of the Credit Documents, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). The fees payable by Holdings
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between
Holdings and such successor. After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12
(including 12.7) and Section 13.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

 

Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section 12.9 shall also constitute its resignation as
Letter of Credit Issuer and its Affiliates’ resignation as Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer
and Swingline Lender, (b) the retiring Letter of Credit Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

 

Section 12.10         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by any applicable Credit Party and without limiting the obligation of
any applicable Credit Party to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including
penalties, additions to Tax and interest, together with all expenses incurred,
including legal expenses, allocated staff costs and any out of pocket expenses.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this Section 12.10. For the avoidance of doubt, for purposes of this Section
12.10, the term “Lender” includes any Letter of Credit Issuer and any Swingline
Lender.

 

140

 

 

Section 12.11         Agents Under Security Documents and Guarantee. Each
Secured Party hereby further authorizes the Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Collateral and the Security Documents. Subject to Section 13.1, without
further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to, in connection with a sale or disposition
of assets permitted by this Agreement or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
13.1) have otherwise consented, (i) release any Lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets or
(ii) release any Guarantor from the Guarantee.

 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

 

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

 

Section 12.12         Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Credit Documents to the contrary
notwithstanding, Holdings, the Agents and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guarantee, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement. No holder of Secured Hedge
Obligations or Secured Cash Management Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements.

 

141

 

 

Section 13.         Miscellaneous

 

Section 13.1         Amendments, Waivers and Releases. Neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent and/or the Collateral Agent may, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce any portion of any Loan or extend the
final scheduled maturity date of any Loan or reduce the stated rate (it being
understood that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate or
amend Section 2.8(c)), or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Facility Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 13.8(a) and 13.20, or make any Loan, interest, Fee or
other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby, or (ii) amend, modify or waive any provision of this Section
13.1, consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in Section 11.13, in each case without the written consent of each Lender
directly and adversely affected thereby, or (iii) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent and Collateral Agent in a manner that directly and
adversely affects such Person, or (iv) amend, modify or waive any provision of
Section 3 with respect to any Letter of Credit without the written consent of
the Letter of Credit Issuer, or (v) amend or modify any provision of any Credit
Document requiring the pro rata sharing of payments by Lenders in each case
without the written consent of each Lender directly and adversely affected
thereby, or (vi) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender in a manner
that directly and adversely affects such Person, or (vii) change any Revolving
Credit Commitment to a Term Loan Commitment, or change any Term Loan Commitment
to a Revolving Credit Commitment, in each case without the prior written consent
of each Lender directly and adversely affected thereby, or (viii) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement) or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents or this Agreement) without the prior written
consent of each Lender, or (ix) decrease the Initial Term Loan Repayment Amount
applicable to Initial Term Loans, extend any scheduled Initial Term Loan
Repayment Date applicable to Initial Term Loans, in each case without the
written consent of the Required Initial Term Loan Lenders or (x) reduce the
percentages specified in the definitions of the terms “Required Lenders”,
“Required Revolving Credit Lenders” or “Required Initial Term Loan Lenders” or
amend, modify or waive any provision of this Section 13.1 that has the effect of
altering the number of Lenders that must approve any amendment, modification or
waiver, in each case without the written consent of each Lender.

 

142

 

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders) and (y) for any
such amendment, waiver or consent that treats such Defaulting Lender
disproportionately from the other Lenders of the same Class.

 

Notwithstanding the foregoing, any amendment, waiver or modification that
affects one Class of Revolving Credit Lenders expressly differently and
adversely than another Class of Revolving Credit Lenders shall require the
consent of Persons holding a majority of the Commitments of such Class.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans. In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans of
such Class in effect immediately prior to such refinancing.

 

143

 

 

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (i) contingent indemnification obligations in
respect of which a claim has not yet been made, (ii) Secured Hedge Obligations
and (iii) Secured Cash Management Obligations), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence) and (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders
hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender.

 

Notwithstanding anything herein to the contrary the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) add or modify “parallel debt”
language in any jurisdiction in favor of the Collateral Agent or add Collateral
Agents, in each case (i) and (ii) with the consent of only the Borrower and the
Administrative Agent and in the case of (ii) the Collateral Agent.

 

Section 13.2         Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder or under any other
Credit Document shall be in writing (including by facsimile transmission). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(a)          if to Holdings, the Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 13.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

 

144

 

 

(b)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
Holdings and the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Swingline Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

Section 13.3         No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Section 13.4         Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

145

 

 

Section 13.5         Payment of Expenses; Indemnification. Holdings and the
Borrower agree (a) to pay or reimburse the Agents for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel llp, as counsel to the Agents, or such other counsel
retained with Holdings’ consent (such consent not to be unreasonably withheld),
(b) to pay or reimburse each Agent and each Lender for all their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of Cahill, Gordon & Reindel
LLP, as counsel to the Agents, or such other counsel retained with Holdings’
consent (such consent not to be unreasonably withheld), (c) to pay, indemnify,
and hold harmless each Lender and Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective Affiliates, directors, officers, employees, trustees,
investment advisors and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of one
primary counsel and one local counsel in each relevant jurisdiction to such
indemnified Persons (unless there is an actual or perceived conflict of interest
or the availability of different claims or defenses in which case each such
Person may retain its own counsel), related to the Transactions (including,
without limitation, the Acquisition) or, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law, in each case, applicable to
Holdings or any of its Subsidiaries or to any actual or alleged presence,
Release or threatened Release of Hazardous Materials involving or attributable
to Holdings or any of its Subsidiaries (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that Holdings shall have
no obligation hereunder to any Agent or any Lender or any of their respective
Affiliates, officers, directors, employees, agents, controlling persons,
advisors and other representatives with respect to indemnified liabilities to
the extent it has been determined by a final non-appealable judgment of a court
of competent jurisdiction to have resulted from (i) the gross negligence, bad
faith or willful misconduct of the party to be indemnified or any of its
Affiliates, or any of its or its Affiliates’ officers, directors, employees,
members or agents, (ii) a material breach of any Credit Document by the party to
be indemnified or (iii) disputes between and among Persons otherwise entitled to
indemnification; provided that the Agents (and their related affiliates,
officers, directors, employees, agents, controlling persons, advisors and other
representatives), to the extent acting in their capacity as such, shall remain
indemnified in respect of such disputes to the extent otherwise entitled to be
so indemnified hereunder. No Person entitled to indemnification under clause (d)
of this Section 13.5 shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any such Person have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party, its
directors, stockholders or creditors or any other Person, whether or not any
Person entitled to indemnification under clause (d) of this Section 13.5 is
otherwise a party thereto. All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by Holdings of an invoice relating
thereto setting forth such expense in reasonable retail. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to any claims for
Taxes, which shall be governed exclusively by Section 5.4 and, to the extent set
forth therein, Sections 2.10 and 3.5, except Taxes that are losses or damages
relating to a non-Tax claim.

 

Section 13.6         Successors and Assigns; Participations and Assignments.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

146

 

 

(b)          (i) Subject to the conditions set forth in clause (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold or delay its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority) of:

 

(A)         the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for (1) an assignment to (X) a Lender, (Y) an Affiliate of a Lender,
or (Z) an Approved Fund or (2) an assignment of Loans or Commitments to any
other assignee if an Event of Default under Section 11.1 or Section 11.5 (with
respect to the Borrower) has occurred and is continuing; and

 

(B)         the Administrative Agent and, in the case of Revolving Credit
Commitments or Revolving Credit Loans only, the Swingline Lender and the
applicable Letter of Credit Issuer, provided that no consent of the
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer, as
applicable, shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), Disqualified Lender (so
long as the identity of such Disqualified Lenders has been made available to the
Lenders in writing with the consent of the Borrower) or Defaulting Lender. For
the avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring or enforcing the list of persons who are Disqualified
Lenders at any time.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment;

 

147

 

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms; and

 

(E)         any assignment of Term Loans to Holdings, the Borrower or any
Subsidiary shall also be subject to the requirements of Section 13.6(g).

 

(iii)        Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 13.6, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 13.6. For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and related interest amounts) and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to each Lender pursuant
to the terms hereof from time to time (the “Register”). Further, each Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Collateral Agent, the Letter of Credit Issuer
and, with respect to itself, any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and applicable tax forms (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) of this Section 13.6 and any written consent to such assignment
required by clause (b) of this Section 13.6, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.

 

148

 

 

(c)          (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (other than (x) Holdings
and its Subsidiaries, (y) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person) and (z) any Disqualified Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) and (vii) of
the second proviso to Section 13.1 that affects such Participant. Subject to
clause (c)(ii) of this Section 13.6, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the
same extent as if it were a Lender (subject to the limitations and requirements
of those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4 ). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.8(b) as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.

 

(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
The Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit H-1 or H-2, as applicable,
evidencing the Initial Term Loans, New Term Loans and Revolving Credit Loans and
Swingline Loans, respectively, owing to such Lender.

 

149

 

 

(e)          Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

(f)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(g)          Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to Holdings, the Borrower or
any Subsidiary and (y) Holdings, the Borrower and any Subsidiary may, from time
to time, purchase or prepay Term Loans, in each case, on a non-pro rata basis
through (x) Dutch auction procedures open to all applicable Lenders on a pro
rata basis in accordance with customary procedures to be agreed between Holdings
or the Borrower and the Administrative Agent (or other applicable agent managing
such auction) or (y) open market purchases; provided that (i) any Loans or
Commitments acquired by Holdings, the Borrower or any Subsidiary shall be
retired and cancelled promptly upon the acquisition thereof (or contribution
thereto), (ii) no proceeds of Revolving Credit Loans shall be used, directly or
indirectly, to consummate such assignment and (iii) on a Pro Forma Basis after
giving effect to such assignment, no Event of Default shall have occurred and be
continuing.

 

Section 13.7         Replacements of Lenders Under Certain Circumstances.

 

(a)          The Borrower shall be permitted to replace any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.10 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or (c)
becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts pursuant to Section 2.10, 2.11 or 5.4, as the
case may be, owing to such replaced Lender prior to the date of replacement,
(iv) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein) and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

150

 

 

(b)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 13.1 requires the consent of either (i) all of
the Lenders affected or (ii) all of the Lenders, and, in each case, with respect
to which the Required Lenders shall have granted their consent, then, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that (a)
all Obligations hereunder of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any
such assignment, the Borrower, Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 13.6.

 

Section 13.8         Adjustments; Set-off.

 

(a)          Except as contemplated in Section 13.6 or elsewhere herein, if any
Lender (a “benefited Lender”) shall at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)          After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Credit Parties,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Credit Parties hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Credit Parties. Each Lender
agrees promptly to notify the Credit Parties and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

Section 13.9         Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

151

 

 

Section 13.10         Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 13.11         Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

Section 13.12         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 13.13         Submission to Jurisdiction; Waivers. Each party hereto
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party to the exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

(c)          agrees that service of process in any such action or proceeding
shall be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

(d)          agrees that nothing herein shall affect the right of the
Administrative Agent, any Lender or another Secured Party to effect service of
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Holdings or the Borrower or any other Credit Party in
any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

Section 13.14         Acknowledgments. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

152

 

 

(b)          (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the Credit Parties, on the one hand, and the Administrative Agent, the Lenders
and the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Credit Party with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrower, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (iv)
the Administrative Agent, each other Agent and each Affiliate of the foregoing
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrower has
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

 

(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or the Borrower, on the one hand, and any Lender, on the other hand.

 

Section 13.15         WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

153

 

 

Section 13.16         Confidentiality. The Administrative Agent, each other
Agent and each Lender shall hold all non-public information furnished by or on
behalf of Holdings or any of its Subsidiaries in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender,
the Administrative Agent or such other Agent pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure (a) pursuant to the order of any
court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process (in which case such party agrees (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform Holdings promptly
thereof prior to disclosure, (b) upon the request or demand of any regulatory
authority having jurisdiction over such Lender or Agent or any of its Affiliates
(in which case such party agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
Holdings promptly thereof prior to disclosure, (c) to the extent that such
Confidential Information becomes publicly available other than by reason of
improper disclosure by such party or any of its Affiliates in violation of any
confidentiality obligations owing to Holdings, the Borrower, any Subsidiary or
any of their respective Affiliates, (d) to the extent that such Confidential
Information is received by such Lender or Agent or any of its Affiliates from a
third party that is not, to such Lender’s or Agent’s knowledge, subject to
confidentiality obligations owing to Holdings, the Borrower, any Subsidiary or
any of their respective Affiliates, (e) to the extent that such Confidential
Information was already in the possession of such Lender or Agent prior to any
duty or other undertaking of confidentiality or is independently developed by
such Lender or Agent without the use of such Confidential Information, (f) to
any other party to this Agreement, (g) to such Lender’s or the Administrative
Agent’s or other Agent’s attorneys, professional advisors, experts, agents,
independent auditors, trustees or Affiliates (provided that, in each case, such
Confidential Information is provided only on a need to know basis and only to
the extent directly related to providing the Loans hereunder and such Person is
informed of the confidential nature of the Confidential Information and are
directed to comply with the terms of this Section 13.16), (h) in connection with
the exercise of any remedies hereunder or under any of the other Credit
Documents, or any suit, action or proceeding relating to this Agreement or any
of the other Credit Documents or the enforcement of rights hereunder or
thereunder, and (i) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; and provided that in no event shall any Lender, the Administrative
Agent or any other Agent be obligated or required to return any materials
furnished by Holdings or any Subsidiary. Each Lender, the Administrative Agent
and each other Agent agrees that it will not provide to prospective Transferees
or to any pledgee referred to in Section 13.6 or to prospective direct or
indirect contractual counterparties in swap agreements to be entered into in
connection with Loans made hereunder any of the Confidential Information unless
such Person is advised of and agrees to be bound by the provisions of this
Section 13.16 or confidentiality provisions at least as restrictive as those set
forth in this Section 13.16. Notwithstanding the foregoing, the Administrative
Agent shall not be responsible for compliance with this Section 13.16 by any
other Agent or any Lender.

 

Section 13.17         Direct Website Communications. Each of Holdings and the
Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that (i) upon written
request by the Administrative Agent, Holdings or the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Holdings or the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents. Nothing in
this Section 13.17 shall prejudice the right of Holdings, the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

 

154

 

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(a)          Each of Holdings and the Borrower further agrees that any Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.

 

(b)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR
INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties” and each an
“Agent Party”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents as determined in the final non-appealable judgment of a court
of competent jurisdiction.

 

(c)          Each of Holdings and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders. If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

 

155

 

 

Section 13.18         USA PATRIOT Act. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

Section 13.19         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

Section 13.20         Payments Set Aside. To the extent that any payment by or
on behalf of Holdings or the Borrower is made to any Agent or any Lender, or any
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.

 

Section 13.21         Special Provisions Relating to Currencies Other Than
Dollars. All funds to be made available to Administrative Agent or the Letter of
Credit Issuer, as applicable, pursuant to this Agreement in any currency other
than Dollars shall be made available to Administrative Agent or the Letter of
Credit Issuer, as applicable, in immediately available, freely transferable,
cleared funds to such account with such bank in such principal financial center
as the Administrative Agent or the Letter of Credit Issuer, as applicable, shall
from time to time nominate for this purpose. In relation to the payment of any
amount denominated in any currency other than Dollars, neither the
Administrative Agent nor the Letter of Credit Issuer shall be liable to Borrower
or any of the Lenders for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent or the Letter of Credit Issuer if the Administrative
Agent or Letter of Credit Issuer shall have taken all relevant and necessary
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in the
relevant currency) to the account with the bank in the principal financial
center in the Participating Member State which the Borrower or, as the case may
be, any Lender shall have specified for such purpose. In this Section 13.21,
“all relevant and necessary steps” means all such steps as may be prescribed
from time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent or Letter of Credit Issuer may
from time to time determine for the purpose of clearing or settling payments of
such currency. Furthermore, and without limiting the foregoing, neither the
Administrative Agent nor the Letter of Credit Issuer shall be liable to the
Borrower or any of the Lenders with respect to the foregoing matters in the
absence of its gross negligence or willful misconduct (as determined in the
final non-appealable judgment of a court of competent jurisdiction).

 

[signature pages follow]

 

156

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
agreement to be duly executed and delivered as of the date first above written.

 

RBC BEARINGS INCORPORATED,

as Holdings       By:

/s/ Daniel A. Bergeron

  Name: Daniel A. Bergeron     Title: Vice President, Chief Financial Officer
and Assistant Secretary  

 

ROLLER BEARING COMPANY OF AMERICA, INC.,


  as Borrower       By:

/s/ Daniel A. Bergeron

    Name: Daniel A. Bergeron     Title: Vice President, Chief Financial Officer
and Assistant Secretary  

 

[Signature Page to Credit Agreement]

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

  as Administrative Agent, Collateral Agent, Swingline Lender and Letter of
Credit Issuer       By:     /s/ Neel A. Morey     Name: Neel A. Morey    
Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

  as Lender       By:     /s/ Neel A. Morey     Name: Neel A. Morey    
Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By:     /s/ D. Scott Farquhar  
  Name: D. Scott Farquhar     Title:  Executive Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A.,   as a Lender       By:     /s/ Christopher T. Phelan  
  Name: Christopher T. Phelan     Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender and Co-Documentation Agent      
By:     /s/ Suzannah Valdivia     Name: Suzannah Valdivia     Title:  Senior
Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIZENS BANK, N.A.,   as a Lender       By:     /s/ Peter van der Horst    
Name: Peter van der Horst     Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  MUFG UNION BANK, N.A.,   as a Lender       By:     /s/ Shane Johnson     Name:
Shane Johnson     Title:  Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By:     /s/ Kenneth Gorski
    Name: Kenneth Gorski     Title:  Vice President

 

[Signature Page to Credit Agreement]

 

 

 

